--------------------------------------------------------------------------------

 
FIRST-LIEN CREDIT AGREEMENT
 
among
 
RCN CORPORATION,
 
VARIOUS LENDERS
 
and
 
DEUTSCHE BANK TRUST COMPANY AMERICAS,
as ADMINISTRATIVE AGENT
 
________________________________
 
Dated as of May 30, 2006
________________________________
 
DEUTSCHE BANK SECURITIES INC.,
as SOLE LEAD ARRANGER,
 
DEUTSCHE BANK SECURITIES INC.
 
and
 
CITIGROUP GLOBAL MARKETS INC.,
as JOINT BOOK RUNNING MANAGERS
 
CITICORP USA, INC., as Syndication Agent
 
and
 
SOCIETE GENERALE, as Documentation Agent


--------------------------------------------------------------------------------



FIRST-LIEN CREDIT AGREEMENT, dated as of May 30, 2006, among RCN CORPORATION, a
Delaware corporation (the “Borrower”), the Lenders party hereto from time to
time, and DEUTSCHE BANK TRUST COMPANY AMERICAS, as Administrative Agent. All
capitalized terms used herein and defined in Section 11 are used herein as
therein defined.
 
W I T N E S S E T H:
 
WHEREAS, subject to and upon the terms and conditions set forth herein, the
Lenders are willing to make available to the Borrower the respective credit
facilities provided for herein;
 
NOW, THEREFORE, IT IS AGREED:
 
SECTION 1.  Amount and Terms of Credit.
 
1.01  The Commitments. (a) Subject to and upon the terms and conditions set
forth herein, each Lender with an Initial Term Loan Commitment severally agrees
to make a term loan or term loans (each an “Initial Term Loan” and collectively
the “Initial Term Loans”) to the Borrower in an amount not more than such
Lender’s Initial Term Loan Commitment, which Initial Term Loans (i) shall be
incurred pursuant to a single drawing on the Initial Borrowing Date, (ii) shall
be denominated in Dollars, and (iii) except as hereinafter provided, shall, at
the option of the Borrower, be incurred and maintained as, and/or converted
into, Base Rate Loans or Eurodollar Loans, provided that (A) except as otherwise
specifically provided in Section 1.10(b), all Initial Term Loans comprising the
same Borrowing shall at all times be of the same Type, and (B) unless either the
Administrative Agent otherwise agrees in its sole discretion or has determined
that the Syndication Date has occurred (at which time this clause (B) shall no
longer be applicable), prior to the 90th day following the Initial Borrowing
Date, Initial Term Loans may only be incurred and maintained as, and/or
converted into, Eurodollar Loans so long as all such outstanding Eurodollar
Loans are subject to an Interest Period of one month which begins on the same
day, with the first such Interest Period to begin no sooner than three Business
Days (nor later than five Business Days) after the Initial Borrowing Date, and
(iv) shall be made by each such Lender in that aggregate principal amount which
does not exceed the Initial Term Loan Commitment of such Lender on the Initial
Borrowing Date. Once repaid, Initial Term Loans may not be reborrowed.
 
(b)  Subject to and upon the terms and conditions set forth herein, each Lender
with a Revolving Loan Commitment severally agrees to make, at any time and from
time to time on or after the Initial Borrowing Date and prior to the Revolving
Loan Maturity Date, a revolving loan or revolving loans (each, a “Revolving
Loan” and, collectively, the “Revolving Loans”) to the Borrower, which Revolving
Loans (i) shall be denominated in Dollars, (ii) shall, at the option of the
Borrower, be incurred and main-tained as, and/or converted into, Base Rate Loans
or Eurodollar Loans, provided that (A) except as otherwise specifically provided
in Section 1.10(b), all Revolving Loans comprising the same Borrowing shall at
all times be of the same Type, and (B) unless either the Administrative Agent
otherwise agrees in its sole discretion or has determined that the Syndication
Date has occurred (at which time this clause (B) shall no longer be applicable),
prior to the 90th day following the Initial Borrowing Date, Revolving Loans may
only be incurred and maintained as, and/or converted into, Eurodollar Loans so
long as all such outstanding Eurodollar Loans are subject to an Interest Period
of one month which begins on the same day, (iii) may be repaid and reborrowed in
accordance with the provisions hereof, and (iv) shall not exceed for any such
Lender at any time outstanding that aggre-gate principal amount which, when
added to the product of (x) such Lender’s RL Percentage and (y) the sum of (I)
the aggregate amount of all Letter of Credit Outstandings (exclu-sive of Unpaid
Drawings which are repaid with the proceeds of, and simul-tan-eously with the
incurrence of, the respective incurrence of Revolving Loans) at such time and
(II) the aggregate principal amount of all Swingline Loans (exclusive of
Swingline Loans which are repaid with the proceeds of, and simultaneously with
the incurrence of, the respective incur-rence of Revolving Loans) then
outstanding, equals the Revolving Loan Commitment of such Lender at such time.
 
-1-

--------------------------------------------------------------------------------


 
(c)  Subject to and upon the terms and conditions set forth herein, the
Swingline Lender agrees to make, at any time and from time to time on or after
the Initial Borrowing Date and prior to the Swingline Expiry Date, a revolving
loan or revolving loans (each, a “Swingline Loan” and, collectively, the
“Swingline Loans”) to the Borrower, which Swingline Loans (i) shall be incurred
and maintained as Base Rate Loans, (ii) shall be denominated in Dollars, (iii)
may be repaid and reborrowed in accordance with the provisions hereof, (iv)
shall not exceed in aggregate principal amount at any time outstanding, when
combined with the aggregate principal amount of all Revolving Loans then
outstanding and the aggregate amount of all Letter of Credit Outstandings at
such time, an amount equal to the Total Revolving Loan Commitment at such time,
and (v) shall not exceed in aggre-gate principal amount at any time outstanding
the Maximum Swingline Amount. Notwithstanding anything to the contrary contained
in this Section 1.01(c), (i) the Swingline Lender shall not be obligated to make
any Swingline Loans at a time when a Lender Default exists with respect to an RL
Lender unless the Swingline Lender has entered into arrangements satisfactory to
it and the Borrower to eliminate the Swingline Lender’s risk with respect to the
Defaulting Lender’s or Defaulting Lenders’ participation in such Swingline
Loans, including by cash collateralizing such Defaulting Lender’s or Defaulting
Lenders’ RL Percentage of the outstanding Swingline Loans, and (ii) the
Swingline Lender shall not make any Swingline Loan after it has received written
notice from the Borrower, any other Credit Party or the Required Lenders stating
that a Default or an Event of Default exists and is continuing until such time
as the Swingline Lender shall have received written notice (A) of rescission of
all such notices from the party or parties originally delivering such notice or
notices or (B) of the waiver of such Default or Event of Default by the Required
Lenders.
 
(d)  On any Business Day, the Swingline Lender may, in its sole discretion, give
notice to the RL Lenders that the Swingline Lender’s outstanding Swingline Loans
shall be funded with one or more Borrowings of Revolving Loans (provided that
such notice shall be deemed to have been automatically given upon the occurrence
of a Default or an Event of Default under Section 10.05 or upon the exercise of
any of the remedies provided in the last para-graph of Section 10), in which
case one or more Borrowings of Revolving Loans consti-tut-ing Base Rate Loans
(each such Borrowing, a “Mandatory Borrowing”) shall be made on the immedi-ately
succeeding Business Day by all RL Lenders pro rata based on each such
RL Lender’s RL Percentage and the proceeds thereof shall be applied directly by
the Swingline Lender to repay the Swingline Lender for such outstanding
Swingline Loans. Each RL Lender hereby irrevocably agrees to make Revolving
Loans upon one Business Day’s notice pursuant to each Mandatory Borrowing in the
amount and in the manner specified in the preceding sentence and on the date
specified in writing by the Swingline Lender notwithstanding (i) the amount of
the Mandatory Borrowing may not comply with the Minimum Borrowing Amount
otherwise required hereunder, (ii) whether any conditions speci-fied in Section
6 are then satisfied, (iii) whether a Default or an Event of Default then
exists, (iv) the date of such Mandatory Borrowing, and (v) the amount of the
Total Revolving Loan Commitment at such time. In the event that any Mandatory
Borrowing cannot for any reason be made on the date other-wise required above
(including, without limitation, as a result of the commencement of a proceeding
under the Bankruptcy Code with respect to the Borrower), then each RL Lender
hereby agrees that it shall forthwith purchase (as of the date the Mandatory
Borrowing would other-wise have occurred, but adjusted for any payments received
from the Borrower on or after such date and prior to such purchase) from the
Swingline Lender such participations in the outstand-ing Swingline Loans as
shall be necessary to cause the RL Lenders to share in such Swingline Loans
ratably based upon their respective RL Percentages, provided that (x) all
interest payable on the Swingline Loans shall be for the account of the
Swingline Lender until the date as of which the respec-tive partici-pa-tion is
required to be purchased and, to the extent attributable to the purchased
participation, shall be payable to the participant from and after such date and
(y) at the time any purchase of partici-pa-tions pursuant to this sentence is
actually made, the purchasing RL Lender shall be required to pay the Swingline
Lender interest on the principal amount of partici-pa-tion purchased for each
day from and includ-ing the day upon which the Mandatory Borrowing would
otherwise have occurred to but exclud-ing the date of payment for such
participation at the overnight Federal Funds Rate for the first three days and
at the interest rate otherwise applicable to Revolving Loans maintained as Base
Rate Loans hereunder for each day thereafter.
 
-2-

--------------------------------------------------------------------------------


 
(e)  Subject to Section 1.14, the other terms and conditions set forth herein
and the relevant Incremental Term Loan Commitment Agreement, each Lender with an
Incremental Term Loan Commitment severally agrees to make a term loan or term
loans (each, an “Incremental Term Loan” and, collectively, the “Incremental Term
Loans” and, together with the Initial Term Loans, the “Term Loans”) to the
Borrower, which Incremental Term Loans: (i) may be incurred from time to time on
or after the Syndication Date and prior to the Revolving Loan Maturity Date;
(ii) except as hereafter provided, shall, at the option of the Borrower, be
incurred and maintained as, and/or converted into, Base Rate Loans or Eurodollar
Loans, provided that all Incremental Term Loans made as part of the same
Borrowing shall, unless otherwise specifically provided herein, consist of
Incremental Term Loans of the same Type; (iii) shall be made by each such Lender
in that aggre-gate prin-ci-pal amount which does not exceed the Incremental Term
Loan Commitment of such Lender (as set forth in the relevant Incremental Term
Loan Commitment Agreement) on the respec-tive Incremental Term Loan Borrowing
Date, (iv) shall be added to then outstanding borrowings of Initial Term Loans
as provided in Section 1.14(c) and (v) shall not exceed $125,000,000 in
aggre-gate principal amount for all Incremental Term Loans made by all
Incremental Term Loan Lenders pursuant to this Agreement and the various
Incremental Term Loan Commitment Agreements. Once prepaid or repaid, Incremental
Term Loans may not be reborrowed.
 
1.02  Minimum Amount of Each Borrowing. The aggregate principal amount of each
Borrowing of Loans under a respective Tranche shall not be less than the Minimum
Borrowing Amount applicable to such Tranche. More than one Borrowing may occur
on the same date, but at no time shall there be outstanding more than ten
Borrowings of Eurodollar Loans in the aggregate for all Tranches of Loans.
 
-3-

--------------------------------------------------------------------------------


 
1.03  Notice of Borrowing.   (a)  Whenever the Borrower desires to incur (x)
Eurodollar Loans hereunder, the Borrower shall give the Administrative Agent at
the Notice Office at least three Business Days’ prior notice of each Eurodollar
Loan to be incurred hereunder and (y) Base Rate Loans hereunder (excluding
Swingline Loans and Revolving Loans made pursu-ant to a Mandatory Borrowing),
the Borrower shall give the Administrative Agent at the Notice Office at least
one Business Day’s prior notice of each Base Rate Loan to be incurred hereunder,
provided that (in each case) any such notice shall be deemed to have been given
on a certain day only if given before 12:00 Noon (New York City time) on such
day. Each such notice (each, a “Notice of Borrowing”), except as otherwise
expressly provided in Section 1.10, shall be irrevocable and shall be in
writ-ing, or by telephone promptly confirmed in writing, in the form of Exhibit
A-1, appropriately completed to specify: (i) the aggregate principal amount of
the Loans to be incurred pursuant to such Borrowing, (ii) the date of such
Borrowing (which shall be a Business Day), (iii) whether the Loans being
incurred pursuant to such Borrowing shall constitute Initial Term Loans,
Incremental Term Loans or Revolving Loans, (iv) whether the Loans being incurred
pursuant to such Borrowing are to be initially main-tained as Base Rate Loans
or, to the extent permitted hereunder, Eurodollar Loans and, if Eurodollar
Loans, the initial Interest Period to be applicable thereto and (v) the location
and number of the Borrower’s account to which funds are to be disbursed. The
Administrative Agent shall promptly give each Lender which is required to make
Loans of the Tranche specified in the respective Notice of Borrowing, notice of
such proposed Borrowing, of such Lender’s propor-tionate share thereof and of
the other matters required by the immediately preceding sentence to be specified
in the Notice of Borrowing.
 
(b)  (i) Whenever the Borrower desires to incur Swingline Loans hereunder, the
Borrower shall give the Swingline Lender no later than 1:00 P.M. (New York time)
on the date that a Swingline Loan is to be incurred, written notice or
telephonic notice promptly confirmed in writ-ing of each Swingline Loan to be
incurred hereunder. Each such notice shall be irrevocable and specify in each
case (A) the date of Borrowing (which shall be a Business Day) and (B) the
aggre-gate principal amount of the Swingline Loans to be incurred pursuant to
such Borrowing.
 
(ii)  Mandatory Borrowings shall be made upon the notice specified in Section
1.01(d), with the Borrower irrevocably agreeing, by its incurrence of any
Swingline Loan, to the making of the Mandatory Borrowings as set forth in
Section 1.01(d).
 
(c)  Without in any way limiting the obligation of the Borrower to confirm in
writ-ing any telephonic notice of any Borrowing or prepayment of Loans, the
Administrative Agent or the Swingline Lender, as the case may be, may act
without liability upon the basis of telephonic notice of such Borrowing or
prepayment, as the case may be, believed by the Administrative Agent or the
Swingline Lender, as the case may be, in good faith to be from an Authorized
Representative of the Borrower. In each such case, the Borrower hereby waives
the right to dispute the Administrative Agent’s or the Swingline Lender’s, as
the case may be, record of the terms of such tele-phonic notice of such
Borrowing or prepayment of Loans, as the case may be, absent manifest error.
 
-4-

--------------------------------------------------------------------------------


 
1.04  Disbursement of Funds.   (a) No later than 1:00 P.M. (New York time) on
the date specified in each Notice of Borrowing (or (x) in the case of Swingline
Loans, no later than 4:00 P.M. (New York time) on the date specified pursuant to
Section 1.03(b)(i) or (y) in the case of Mandatory Borrowings, no later than
1:00 P.M. (New York time) on the date specified in Section 1.01(d)), each Lender
with a Commitment of the respective Tranche will make available its pro rata
portion (determined in accordance with Section 1.07) of each such Borrowing
requested to be made on such date (or in the case of Swingline Loans, the
Swingline Lender will make available the full amount thereof). All such amounts
will be made available in Dollars and in immediately available funds at the
Payment Office, and the Administrative Agent will, except in the case of
Revolving Loans made pursuant to a Mandatory Borrowing, transmit the aggregate
of the amounts so made available by the Lenders to the account specified by the
Borrower in the applicable Notice of Borrowing by wire transfer of immediately
available funds.
 
(b)  Unless the Administrative Agent shall have been notified by any Lender
prior to the date of the proposed incurrence that such Lender does not intend to
make available to the Administrative Agent such Lender’s portion of the
Borrowing or Borrowings to be made on such date, the Administrative Agent may
assume that such Lender has made such amount available to the Administrative
Agent on such date of Borrowing and the Administrative Agent may (but shall not
be obligated to), in reliance upon such assumption, make available to the
Borrower a corresponding amount. If such corre-sponding amount is not in fact
made available to the Administrative Agent by such Lender, the Administrative
Agent shall be entitled to recover such corresponding amount on demand from such
Lender. If such Lender does not pay such corresponding amount forthwith upon the
Administrative Agent’s demand therefor, the Administrative Agent shall promptly
notify the Borrower and the Borrower shall immediately pay such corresponding
amount to the Administrative Agent. The Administrative Agent also shall be
entitled to recover on demand from such Lender or the Borrower, as the case may
be, interest on such corresponding amount in respect of each day from the date
such corresponding amount was made available by the Administrative Agent to the
Borrower until the date such corresponding amount is recovered by the
Administrative Agent, at a rate per annum equal to (i) if recovered from such
Lender, the overnight Federal Funds Rate for the first three days and at the
interest rate otherwise applicable to such Loans for each day thereafter and
(ii) if recovered from the Borrower, the rate of interest applicable to the
respective Borrowing, as determined pursuant to Section 1.08. Nothing in this
Section 1.04 shall be deemed to relieve any Lender from its obligation to make
Loans hereunder or to prejudice any rights which the Borrower may have against
any Lender as a result of any failure by such Lender to make Loans hereunder.
 
1.05  Notes.   (a) The Borrower’s obligation to pay the principal of, and
interest on, the Loans made by each Lender shall be evidenced in the Register
maintained by the Administrative Agent pursuant to Section 13.15 and shall, if
requested by such Lender, also be evidenced (i) in the case of Term Loans, by a
promissory note duly executed and delivered by the Borrower substan-tially in
the form of Exhibit B-1, with blanks appropriately completed in conform-ity
here-with (each, a “Term Note” and, collectively, the “Term Notes”), (ii) in the
case of Revolving Loans, by a promissory note duly executed and delivered by the
Borrower substantially in the form of Exhibit B-2, with blanks appropriately
completed in conformity herewith (each, a “Revolving Note” and, collectively,
the “Revolving Notes”); and (iii) in the case of Swingline Loans, by a
promis-sory note duly executed and delivered by the Borrower substantially in
the form of Exhibit B-3, with blanks appropriately completed in conformity
herewith (the “Swingline Note”).
 
-5-

--------------------------------------------------------------------------------


 
(b)  The Term Note issued to each Lender that has an Initial Term Loan
Commitment, an Incremental Term Loan Commitment or outstanding Term Loans shall
(i) be executed by the Borrower, (ii) be payable to such Lender or its
registered assigns and be dated the Initial Borrowing Date (or, if issued after
the Initial Borrowing Date, be dated the date of issuance thereof), (iii) be in
a stated principal amount equal to the Term Loans made by such Lender on the
Initial Borrowing Date (or, if issued after the Initial Borrowing Date, be in a
stated principal amount equal to the sum of (x) the aggregate principal amount
of Term Loans held by such Lender and (y) the Incremental Term Loan Commitment
(if any) of such Lender) and be payable in the outstanding principal amount of
Term Loans evidenced thereby, (iv) mature on the Term Loan Maturity Date, (v)
bear interest as provided in the appropriate clause of Section 1.08 in respect
of the Base Rate Loans and Eurodollar Loans, as the case may be, evidenced
thereby, (vi) be subject to voluntary prepayment as provided in Section 4.01,
and mandatory repayment as provided in Section 4.02, and (vii) be entitled to
the benefits of this Agreement and the other Credit Documents.
 
(c)  The Revolving Note issued to each RL Lender requesting same shall (i) be
executed by the Borrower, (ii) be payable to the RL Lender or its registered
assigns and be dated the Initial Borrowing Date (or, if issued after the Initial
Borrowing Date, be dated the date of issuance thereof), (iii) be in a stated
principal amount equal to the Revolving Commitment of such RL Lender and be
payable in the prin-cipal amount of the Revolving Loans evi-denced thereby,
(iv) mature on the Revolving Loan Maturity Date, (v) bear interest as provided
in the appro-priate clause of Section 1.08 in respect of the Base Rate Loans and
Eurodollar Loans, as the case may be, evidenced thereby, (vi) be subject to
voluntary prepayments as provided in Section 4.01 and mandatory repayment as
provided in Section 4.02 and (vii) be entitled to the bene-fits of this
Agreement and the other Credit Documents.
 
(d)  The Swingline Note issued to the Swingline Lender (if requested) shall
(i) be executed by the Borrower, (ii) be pay-able to the Swingline Lender or its
registered assigns and be dated the Initial Borrwing Date (or, if issued after
the Initial Borrwing Date, be dated the date of issuance thereof), (iii) be in a
stated principal amount equal to the Maximum Swingline Amount and be payable in
the principal amount of Swingline Loans evidenced thereby, (iv) mature on the
Swing-line Expiry Date, (v) bear interest as provided in Sec-tion 1.08 in
respect of the Base Rate Loans evidenced thereby, (vi) be subject to voluntary
prepayments as provided in Section 4.01 and mandatory pre-pay-ment as provided
in Section 4.02 and (vii) be entitled to the benefits of this Agreement and the
other Credit Docu-ments.
 
(e)  Each Lender will note on its internal records the amount of each Loan made
by it and each payment in respect thereof and prior to any transfer of any of
its Notes will endorse on the reverse side thereof the outstanding principal
amount of Loans evidenced thereby. Failure to make any such notation or any
error in such notation shall not affect the Borrower’s obligations in respect of
such Loans.
 
(f)  Notwithstanding anything to the contrary contained above in this Section
1.05 or elsewhere in this Agreement, Notes shall only be delivered to Lenders
which at any time specifically request the delivery of such Notes. No failure of
any Lender to request or obtain a Note evidencing its Loans to the Borrower
shall affect or in any manner impair the obligations of the Borrower to pay the
Loans (and all related Obligations) incurred by the Borrower which would
otherwise be evidenced thereby in accordance with the requirements of this
Agreement, and shall not in any way affect the security or guaranties therefor
provided pursuant to the various Credit Documents. Any Lender which does not
have a Note evidencing its outstanding Loans shall in no event be required to
make the notations otherwise described in preceding clause (e). At any time when
any Lender requests the delivery of a Note to evidence any of its Loans, the
Borrower shall promptly execute and deliver to the respective Lender the
requested Note in the appropriate amount or amounts to evidence such Loans.
 
-6-

--------------------------------------------------------------------------------


 
1.06  Conversions.   The Borrower shall have the option to convert, on any
Business Day, all or a portion equal to at least the Minimum Borrowing Amount of
the outstand-ing principal amount of Loans (other than Swingline Loans which may
not be converted pursuant to this Section 1.06) made pursuant to one or more
Borrowings (so long as of the same Tranche) of one or more Types of Loans into a
Borrowing (of the same Tranche) of another Type of Loan, provided that, (i)
except as otherwise provided in Section 1.10(b), Eurodollar Loans may be
con-verted into Base Rate Loans only on the last day of an Interest Period
applicable to the Loans being converted and no such partial conversion of
Eurodollar Loans shall reduce the outstanding princi-pal amount of such
Eurodollar Loans made pursuant to a single Borrowing to less than the Minimum
Borrowing Amount applicable thereto, (ii) unless the Required Lenders otherwise
agree, Base Rate Loans may only be converted into Eurodollar Loans if no Default
or Event of Default is in existence on the date of the conversion, (iii) unless
the Administrative Agent otherwise agrees in its sole discretion or has
deter-mined that the Syndication Date has occurred (at which time this clause
(iii) shall no longer be applicable), prior to the 90th day follow-ing the
Initial Borrowing Date, conversions of Base Rate Loans into Eurodollar Loans
shall be subject to the provisions of clause (B) of the provisos in Section
1.01(a)(iii) and 1.01(b)(ii), (iv) no conversion pursuant to this Section 1.06
shall result in a greater num-ber of Borrowings of Eurodollar Loans than is
permitted under Section 1.02 and (v) the Borrower’s right to convert Incremental
Term Loans of a given Tranche shall be subject to the limitations, if any, set
forth in the applicable Incremental Term Loan Commitment Agreement. Each such
conver-sion shall be effected by the Borrower by giving the Administrative Agent
at the Notice Office prior to 12:00 Noon (New York City time) at least (x) in
the case of conversions of Base Rate Loans into Eurodollar Loans, three Business
Days’ prior notice and (y) in the case of conversions of Eurodollar Loans into
Base Rate Loans, one Business Day’s prior notice (each, a “Notice of
Conversion/Continuation”), in each case in the form of Exhibit A-2,
appropriately completed to specify the Loans to be so converted, the Borrowing
or Borrowings pursuant to which such Loans were incurred and, if to be converted
into Eurodollar Loans, the Interest Period to be initially appli-cable thereto.
The Administrative Agent shall give each Lender prompt notice of any such
proposed conversion affecting any of its Loans. Upon any such conversion the
proceeds thereof will be deemed to be applied directly on the day of such
conversion to prepay the outstanding principal amount of the Loans being
converted.
 
1.07  Pro Rata Borrowings.   All Borrowings under this Agreement (other than
Swingline Loans) shall be incurred from the Lenders pro rata on the basis of
their respective Commitments, provided that all Mandatory Borrowings shall be
incurred from the RL Lenders pro rata on the basis of their RL Percentages. It
is understood that no Lender shall be responsible for any default by any other
Lender of its obligation to make Loans hereunder and that each Lender shall be
obligated to make the Loans provided to be made by it hereunder, regardless of
the failure of any other Lender to make its Loans hereunder.
 
-7-

--------------------------------------------------------------------------------


 
1.08  Interest.   (a) The Borrower agrees to pay interest in respect of the
unpaid principal amount of each Base Rate Loan from the date of Borrowing
thereof until the earlier of (i) the maturity thereof (whether by acceleration
or otherwise) and (ii) the conversion of such Base Rate Loan to a Eurodollar
Loan pursuant to Section 1.06 or 1.09, as applicable, at a rate per annum which
shall be equal to the sum of the Applicable Margin plus the Base Rate, each as
in effect from time to time.
 
(b)  The Borrower agrees to pay interest in respect of the unpaid principal
amount of each Eurodollar Loan from the date of Borrowing thereof until the
earlier of (i) the maturity thereof (whether by acceleration or otherwise) and
(ii) the conversion of such Eurodollar Loan to a Base Rate Loan pursuant to
Section 1.06, 1.09 or 1.10, as applicable, at a rate per annum which shall,
during each Interest Period applicable thereto, be equal to the sum of the
Applicable Margin as in effect from time to time during such Interest Period
plus the Eurodollar Rate for such Interest Period.
 
(c)  Overdue principal and, to the extent permitted by law, overdue interest in
respect of each Loan shall, in each case, bear interest at a rate per annum
equal to the greater of (x) the rate which is 2% in excess of the rate then
borne by such Loans and (y) the rate which is 2% in excess of the rate otherwise
applicable to Base Rate Loans of the respective Tranche from time to time, and
all other overdue amounts payable hereunder and under any other Credit Document
shall bear interest at a rate per annum equal to the rate which is 2% in excess
of the rate otherwise applicable to Revolving Loans that are maintained as Base
Rate Loans from time to time. Interest that accrues under this Section 1.08(c)
shall be payable on demand.
 
(d)  Accrued (and theretofore unpaid) interest shall be payable (i) in respect
of each Base Rate Loan, (x) quarterly in arrears on each Quarterly Payment Date,
(y) on the date of any repayment or prepayment in full of all outstanding Base
Rate Loans of any Tranche, and (z) at maturity (whether by acceleration or
otherwise) and, after such maturity, on demand, and (ii) in respect of each
Eurodollar Loan, (x) on the last day of each Interest Period applicable thereto
and, in the case of an Interest Period in excess of three months, on each date
occurring at three month intervals after the first day of such Interest Period,
and (y) on the date of any repayment or prepay-ment (on the amount repaid or
prepaid), at maturity (whether by acceleration or otherwise) and, after such
maturity, on demand.
 
(e)  Upon each Interest Determination Date, the Administrative Agent shall
determine the Eurodollar Rate for each Interest Period applicable to the
respective Eurodollar Loans and shall promptly notify the Borrower and the
Lenders thereof. Each such determination shall, absent manifest error, be final
and conclusive and binding on all parties hereto.
 
1.09  Interest Periods for Eurodollar Loans.   At the time the Borrower gives
any Notice of Borrowing or Notice of Conversion/Continuation in respect of the
making of, or conversion into, any Eurodollar Loan (in the case of the initial
Interest Period applicable thereto) or prior to 12:00 Noon (New York time) on
the third Business Day prior to the expiration of an Interest Period applicable
to such Eurodollar Loan (in the case of any subsequent Interest Period), the
Borrower shall have the right to elect the interest period (each an “Interest
Period”) applicable to such Eurodollar Loan, which Interest Period shall, at the
option of the Borrower (but otherwise subject to the provisions of clause (B) of
the provisos in Sections 1.01(a)(iii) and 1.10(b)(ii), be a one, two, three or
six month period or, to the extent agreed by each Lender with Loans and/or
Commitments under the relevant Tranche, a nine or twelve month period, provided
that (in each case):

-8-

--------------------------------------------------------------------------------


 
(i)  all Eurodollar Loans comprising a Borrowing shall at all times have the
same Interest Period;
 
(ii)  the initial Interest Period for any Eurodollar Loan shall commence on the
date of Borrowing of such Eurodollar Loan (including the date of any conversion
thereto from a Base Rate Loan) and each Interest Period occurring thereafter in
respect of such Eurodollar Loan shall commence on the day on which the next
preceding Interest Period applicable thereto expires;
 
(iii)  if any Interest Period for a Eurodollar Loan begins on a day for which
there is no numerically corresponding day in the calendar month at the end of
such Interest Period, such Interest Period shall end on the last Business Day of
such calendar month;
 
(iv)  if any Interest Period for a Eurodollar Loan would otherwise expire on a
day which is not a Business Day, such Interest Period shall expire on the next
succeeding Business Day; provided, however, that if any Interest Period for a
Eurodollar Loan would otherwise expire on a day which is not a Business Day but
is a day of the month after which no further Business Day occurs in such month,
such Interest Period shall expire on the next preceding Business Day;
 
(v)  unless the Required Lenders otherwise agree in writing, no Interest Period
may be selected at any time when a Default or an Event of Default is then in
existence;
 
(vi)  no Interest Period in respect of any Borrowing of any Tranche of Loans
shall be selected which extends beyond the Maturity Date for such Tranche of
Loans;
 
(vii)  the Borrower’s right to select Interest Periods in respect of an
Incremental Term Loan of a given Tranche may be subject to the limitations, if
any, set forth in the applicable Incremental Term Loan Commitment Agreement; and
 
(viii)  no Interest Period in respect of any Borrowing of Term Loans shall be
selected which extends beyond any date upon which a mandatory repay-ment of such
Term Loans will be required to be made under Section 4.02(b) if the aggregate
principal amount of such Term Loans which have Interest Periods which will
expire after such date will be in excess of the aggregate principal amount of
such Term Loans then outstanding less the aggregate amount of such required
repayment.
 
If by 12:00 Noon (New York time) on the third Business Day prior to the
expiration of any Interest Period applicable to a Borrowing of Eurodollar Loans,
the Borrower has failed to elect, or is not permitted to elect, a new Interest
Period to be applicable to such Eurodollar Loans as provided above, the Borrower
shall be deemed to have elected to convert such Eurodollar Loans into Base Rate
Loans effective as of the expiration date of such current Interest Period.
 
-9-

--------------------------------------------------------------------------------


 
1.10  Increased Costs, Illegality, etc.   (a) In the event that any Lender shall
have determined (which determination shall, absent manifest error, be final and
conclusive and binding upon all parties hereto but, with respect to clause (i)
below, may be made only by the Administrative Agent):
 
(i)  on any Interest Determination Date that, by reason of any changes arising
after the date of this Agreement affecting the interbank Eurodollar market,
adequate and fair means do not exist for ascertaining the applicable interest
rate on the basis provided for in the definition of Eurodollar Rate; or
 
(ii)  at any time, that such Lender shall incur increased costs or reductions in
the amounts received or receivable hereunder with respect to any Eurodollar Loan
because of (x) any change since the Effective Date in any applicable law or
governmental rule, regula-tion, order, guideline or request (whether or not
having the force of law) or in the inter-pretation or administration thereof and
including the introduction of any new law or governmental rule, regulation,
order, guideline or request, such as, but not limited to: (A) a change in the
basis of taxation of payment to any Lender of the principal of or interest on
the Loans or the Notes or any other amounts payable hereunder (except for
changes in the rate of tax on, or determined by reference to, the net income or
net profits or capital or franchise taxes imposed in lieu thereof of such Lender
or, in the case of a Lender that is a flow-through entity for tax purposes, a
member or a partner of such Lender, pursuant to the laws of the country or
national jurisdiction (or any political subdivision thereof) in which it is
organized or in which its principal office or applicable lending office is
located) (the preceding provisions of this clause (ii) shall not apply to
increased costs with respect to Taxes which are addressed in Section 4.04) or
(B) a change in official reserve requirements, but, in all events, excluding
reserves required under Regulation D to the extent included in the computation
of the Eurodollar Rate and/or (y) other circumstances arising since the
Effective Date affecting such Lender, the interbank Eurodollar market or the
position of such Lender in such market; or
 
(iii)  at any time, that the making or continuance of any Eurodollar Loan has
been made (x) unlawful by any law or governmental rule, regulation or order, (y)
impossible by compliance by any Lender in good faith with any governmental
request (whether or not having force of law) or (z) impracticable as a result of
a contingency occurring after the Effective Date which materially and adversely
affects the interbank Eurodollar market;
 
then, and in any such event, such Lender (or the Administrative Agent, in the
case of clause (i) above) shall promptly give notice (by telephone promptly
confirmed in writing) to the Borrower and, except in the case of clause (i)
above, to the Administrative Agent of such determination (which notice the
Administrative Agent shall promptly transmit to each of the other Lenders).
Thereafter (x) in the case of clause (i) above, Eurodollar Loans shall no longer
be available until such time as the Administrative Agent notifies the Borrower
and the Lenders that the circum-stances giving rise to such notice by the
Administrative Agent no longer exist, and any Notice of Borrowing or Notice of
Conversion/Continuation given by the Borrower with respect to Eurodollar Loans
which have not yet been incurred (including by way of conversion) shall be
deemed rescinded by the Borrower, (y) in the case of clause (ii) above, but
subject to Section 13.17, the Borrower agrees to pay to such Lender, upon such
Lender’s written request therefor, such additional amounts (in the form of an
increased rate of, or a different method of calculating, interest or otherwise
as such Lender in its sole discretion shall determine) as shall be required to
compensate such Lender for such increased costs or reduc-tions in amounts
received or receivable hereunder (a written notice as to the additional amounts
owed to such Lender, showing in reasonable detail the basis for and the
calculation thereof, submitted to the Borrower by such Lender shall, absent
manifest error, be final and conclusive and binding on all the parties hereto)
and (z) in the case of clause (iii) above, the Borrower shall take one of the
actions specified in Section 1.10(b) as promptly as possible and, in any event,
within the time period required by law.
 
-10-

--------------------------------------------------------------------------------


 
(b)  At any time that any Eurodollar Loan is affected by the circumstances
described in Section 1.10(a)(ii), the Borrower may, and in the case of a
Eurodollar Loan affected by the circumstances described in Section 1.10(a)(iii),
the Borrower shall, either (x) if the affected Eurodollar Loan is then being
made initially or pursuant to a conversion, cancel such Borrowing by giving the
Administrative Agent telephonic notice (confirmed in writing) on the same date
that the Borrower was notified by the affected Lender or the Administrative
Agent pursuant to Section 1.10(a)(ii) or (iii) or (y) if the affected Eurodollar
Loan is then outstanding, upon at least three Business Days’ written notice to
the Administrative Agent, require the affected Lender to convert such Eurodollar
Loan into a Base Rate Loan, provided that, if more than one Lender is affected
at any time, then all affected Lenders must be treated the same pursuant to this
Section 1.10(b).
 
(c)  If any Lender determines that after the Effective Date the introduction of
or any change in any applicable law or governmental rule, regulation, order,
guideline, directive or request (whether or not having the force of law)
concerning capital adequacy, or any change in interpretation or administration
thereof by the NAIC or any governmental authority, central bank or comparable
agency, will have the effect of increasing the amount of capital required or
expected to be maintained by such Lender or any corporation controlling such
Lender based on the existence of such Lender’s Commitments hereunder or its
obligations hereunder, then the Borrower agrees to pay to such Lender, upon its
written demand therefor, but subject to the provisions of Section 13.17 (to the
extent applicable), such additional amounts as shall be required to compensate
such Lender or such other corporation for the increased cost to such Lender or
such other corporation or the reduction in the rate of return to such Lender or
such other corporation as a result of such increase of capital. In deter-min-ing
such additional amounts, each Lender will act reasonably and in good faith and
will use averaging and attribution methods which are reasonable, provided that
such Lender’s deter-mina-tion of compensation owing under this Section 1.10(c)
shall, absent manifest error, be final and conclusive and binding on all the
parties hereto. Each Lender, upon determining that any addi-tional amounts will
be payable pursuant to this Section 1.10(c), will give prompt written notice
thereof to the Borrower, which notice shall show in reasonable detail the basis
for calculation of such additional amounts.
 
1.11  Compensation.   Subject to Section 13.17, the Borrower agrees to
compensate each Lender, upon its written request (which request shall set forth
in reasonable detail the basis for requesting such compensation), for all
losses, expenses and liabilities (including, without limitation, any loss,
expense or liability incurred by reason of the liquidation or reemployment of
deposits or other funds required by such Lender to fund its Eurodollar Loans but
excluding loss of anticipated profits) which such Lender may sustain: (i) if for
any reason (other than a default by such Lender or the Administrative Agent) a
Borrowing of, or conversion from or into, Eurodollar Loans does not occur on a
date specified therefor in a Notice of Borrowing or Notice of
Conversion/Continuation (whether or not withdrawn by the Borrower or deemed
withdrawn pursuant to Sec-tion 1.10(a)); (ii) if any prepayment or repayment
(including any prepayment or repayment made pursuant to Section 4.01, Section
4.02 or as a result of an acceleration of the Loans pursuant to Section 10) or
conversion of any of its Eurodollar Loans occurs on a date which is not the last
day of an Interest Period with respect thereto; (iii) if any prepayment of any
of its Eurodollar Loans is not made on any date specified in a notice of
prepayment given by the Borrower; or (iv) as a consequence of (x) any other
default by the Borrower to repay Eurodollar Loans when required by the terms of
this Agreement or any Note held by such Lender or (y) any election made pursuant
to Section 1.10(b).
 
-11-

--------------------------------------------------------------------------------


 
1.12  Change of Lending Office.   Each Lender agrees that on the occurrence of
any event giving rise to the operation of Section 1.10(a)(ii) or (iii),
Section 1.10(c), Section 2.06 or Section 4.04 with respect to such Lender, it
will, if requested by the Borrower, use reasonable efforts (subject to overall
policy considerations of such Lender) to designate another lending office for
any Loans or Letters of Credit affected by such event with the object of
avoiding the consequence of the event giving rise to the opera-tion of such
Section, provided that such designation is made on such terms that such Lender
and its lending office suffer no economic, legal or regulatory disadvantage.
Nothing in this Section 1.12 shall affect or postpone any of the obligations of
the Borrower or the right of any Lender provided in Sections 1.10, 2.06 and
4.04.
 
1.13  Replacement of Lenders.   (x)  If any Lender becomes a Defaulting Lender
or otherwise defaults in its obligations to make Loans, (y) upon the occurrence
of an event giving rise to the operation of Section 1.10(a)(ii) or (iii),
Section 1.10(c), Section 2.06 or Section 4.04 with respect to any Lender which
results in such Lender charging to the Borrower increased costs or requires the
Borrower to pay any amounts under Section 4.04, in each case in excess of those
being generally charged by the other Lenders or (z) in the case of a refusal by
a Lender to consent to certain proposed changes, waivers, discharges or
terminations with respect to this Agreement which have been approved by the
Required Lenders as (and to the extent) provided in Section 13.12(b), the
Borrower shall have the right, if no Default or Event of Default then exists
(or, in the case of preceding clause (z), will exist immedi-ately after giving
effect to such replacement), to replace such Lender (the “Replaced Lender”) with
one or more other Eligible Transferees, none of whom shall constitute a
Defaulting Lender at the time of such replacement (collectively, the
“Replacement Lender”) and each of whom shall be required to be reasonably
acceptable to the Administrative Agent (or, at the option of the Borrower, if
the circumstances described above in this Section 1.13, or the consents required
of the respective Lender as described above, relate to only a single Tranche
hereunder, to replace only the Commitments and related outstandings and/or
participations of such Tranche of the Replaced Lender with Commitments and
related outstandings of a Replacement Lender as described herein), provided that
(i) at the time of any replacement pursuant to this Section 1.13, the
Replacement Lender shall enter into one or more Assignment and Assumption
Agreements pursuant to Section 13.04(b) (and with all fees payable pursuant to
said Section 13.04(b) to be paid by the Replacement Lender and/or the Replaced
Lender (as may be agreed to at such time by and among the Borrower, the
Replacement Lender and the Replaced Lender)) pursuant to which the Replacement
Lender shall acquire all of the Commitments and outstanding Loans of, and in
each case participations in Letters of Credit by, the Replaced Lender (or all of
the foregoing relating to the Tranche of the Replaced Lender being replaced, in
the event that the replacement is not in respect of all Tranches) and, in
connection therewith, shall pay to (x) the Replaced Lender in respect thereof an
amount equal to the sum of (I) an amount equal to the principal of, and all
accrued interest on, all outstanding Term Loans of the Replaced Lender (unless
the Replaced Lender is not being replaced with respect to such Tranche), (II) an
amount equal to all Unpaid Drawings that have been funded by (and not reimbursed
to) such Replaced Lender, together with all then unpaid interest with respect
thereto at such time (unless the Replaced Lender is not being replaced with
respect to such Tranche) and (III) an amount equal to all accrued, but
theretofore unpaid, Fees owing to the Replaced Lender pursuant to Section 3.01
(except to the extent that such Fees relate to a Tranche with respect to which
the Replaced Lender is not being replaced) and, except in the case of the
replacement of only outstanding Term Loans of a Replaced Lender, each Issuing
Lender an amount equal to such Replaced Lender’s RL Percentage of any Unpaid
Drawing (which at such time remains an Unpaid Drawing) to the extent such amount
was not theretofore funded by such Replaced Lender to such Issuing Lender and
(ii) all obligations of the Borrower due and owing to the Replaced Lender at
such time (other than (x) those specifically described in clause (i) above in
respect of which the assignment purchase price has been, or is concurrently
being, paid and (y) those relating to a Tranche where the respective Replaced
Lender is not being replaced) shall be paid in full to such Replaced Lender
concurrently with such replacement. Upon the execution of the respective
Assignment and Assumption Agreement, the payment of amounts referred to in
clauses (i) and (ii) above and, if so requested by the Replacement Lender,
delivery to the Replacement Lender of the appropriate Notes executed and
delivered by the Borrower, the Replacement Lender shall become a Lender
hereunder and the Replaced Lender shall cease to constitute a Lender hereunder
(with respect to any Tranche or Tranches with respect to which it is being
replaced), except with respect to indemnification provisions under this
Agreement (including, without limitation, Sections 1.10, 1.11, 2.06, 4.04, 12.06
and 13.01), which shall survive as to such Replaced Lender.
 
-12-

--------------------------------------------------------------------------------


 
1.14  Incremental Loan Commitments.   (a) So long as no Default or Event of
Default then exists or would result therefrom, the Borrower shall have the right
to request on one or more occasions on or after the Syndication Date and prior
to the Revolving Loan Maturity Date that one or more Lenders and/or one or more
other Eligible Transferees provide Incremental Term Loan Commitments and,
subject to the terms and condi-tions contained in this Agreement and the
relevant Incremental Term Loan Commitment Agreement, make Incremental Term
Loans, pursuant thereto, it being understood and agreed, however, that:
 
(i)  no Lender shall be obligated to provide an Incremental Term Loan Commitment
as a result of any such request by the Borrower, and until such time, if any, as
such Lender has agreed in its sole discretion to provide an Incremental Term
Loan Commitment and executed and delivered to the Administrative Agent an
Incremental Term Loan Commitment Agreement as provided in clause (b) of this
Section 1.14, such Lender shall not be obligated to fund any Incremental Term
Loans;
 
(ii)  any Lender or other Eligible Transferee may so provide an Incremental Term
Loan Commitment without the consent of any other Lender;
 
(iii)  each provision of Incremental Term Loan Commitments pursuant to this
Section 1.14 on a given date pursuant to a particular Incremental Term Loan
Commitment Agreement shall be in a minimum aggregate amount (for all Lenders and
other Eligible Transferees who will become Lenders pursuant thereto) of
$25,000,000;

-13-

--------------------------------------------------------------------------------


 
(iv)  the aggregate amount of all Incremental Term Loan Commitments permit-ted
to be provided pursuant to this Section 1.14 shall not exceed $125,000,000;
 
(v)  each Lender agreeing to provide an Incremental Term Loan Commitment
pursuant to an Incremental Term Loan Commitment Agreement shall, subject to the
satisfac-tion of the relevant conditions set forth in this Agreement, make
Incremental Term Loans as provided in Section 1.01(e) and such Loans shall
thereafter be deemed to be Term Loans for all purposes of this Agreement and the
other Credit Documents;
 
(vi)  the fees to be paid to any Eligible Transferees that have been requested
by the Borrower to provide Incremental Term Loan Commitments shall be no greater
than that to be paid to (or which was offered to) the then exist-ing Lenders
provid-ing (or which were requested to provide) any such requested Incremental
Term Loan Commitments;
 
(vii)  all Incremental Term Loans to be incurred pursuant to Incremental Term
Loan Commitments provided in response to a particular request for same made by
the Borrower in accordance with clause (b) of this Section 1.14 shall be
incurred pursuant to a single Incremental Term Loan Commitment Agreement, which
may be executed in counterparts;
 
(viii)  the Borrower shall be in compliance with the Financial Covenants at such
time (calculated on a Pro Forma Basis and assuming that all Incremental Term
Loans to be incurred pursuant to such Incremental Term Loan Commitments (and any
other then existing Incremental Term Loan Commitments) have been incurred and
the proceeds thereof applied in a manner as certified to by an Authorized
Representative of the Borrower to the Administrative Agent); and
 
(ix)  all actions taken by the Borrower pursuant to this Section 1.14 shall be
taken in coordination with the Administrative Agent.
 
(b)  At the time of any provision of Incremental Term Loan Commitments pur-suant
to this Section 1.14, (i) the Borrower and each Lender or other Eligible
Transferee which agrees to provide an Incremental Term Loan Commitment (each an
“Incremental Term Loan Lender”) shall execute (which execution may be in
counterparts) and deliver to the Administrative Agent an Incremental Term Loan
Commitment Agreement (it being understood that a single Incremental Term Loan
Commitment Agreement shall be executed and delivered by all Incremental Term
Loan Lenders providing Incremental Term Loan Commitments in response to a
particular request for same made by the Borrower) substantially in the form of
Exhibit C (appro-pri-ately completed and with such modifications as may be
reason-ably acceptable to the Administrative Agent, with the effectiveness of
the Incremental Term Loan Commitment(s) provided therein to occur on the date
set forth in such Incremental Term Loan Commitment Agreement and the payment of
any fees required in connec-tion there-with; (ii) the Borrower and its
Subsidiaries shall deliver such amend-ments, modifications and/or supple-ments
to the Intercreditor Agreement and the Security Documents (if any) as are
necessary or, in the reasonable opinion of the Administrative Agent, desirable
to ensure that the additional Obligations to be incurred pursuant to the
Incremental Term Loan Commitments are secured by, and entitled to the benefits
of the Intercreditor Agreement and the Security Documents; (iii) the
Administrative Agent shall receive an acknowl-edgment from the Credit Parties
that the Incremental Term Loans to be incurred pursuant to such Incremental Term
Loan Commitments are entitled to the benefits of the Subsidiaries Guaranty, the
Intercreditor Agreement and the Security Documents; and (iv) the Administrative
Agent shall have received evidence reasonably satisfactory to it that the
additional Obligations to be incurred pursuant to the Incremental Term Loan
Commitments (x) are permitted by, and constitute “First-Lien Obligations” under,
and as defined in, Intercreditor Agreement and shall be entitled to the benefits
afforded to First Lien Obligations pursuant to such documentation and (y) are
permitted by and constitute “Senior Indebtedness” (or such equivalent term)
under the Permitted Subordinated Debt Documents (if any); and (v) the Borrower
shall deliver to the Administrative Agent an opinion or opinions, in form and
substance reasonably satisfactory to the Administra-tive Agent, from counsel to
the Borrower reason-ably satisfactory to the Administrative Agent and dated such
date, covering such matters as the Administrative Agent may reasonably request
(including, without limitation, the matters described in immediately preceding
clause (iv)). The Administrative Agent shall promptly notify each Lender as to
the effectiveness of each Incremental Term Loan Commitment Agreement and as to
any increase in the Applicable Margin for Term Loans in connection therewith,
and shall deliver to each Lender a copy of same, and (i) at such time Schedule
1.01 shall be deemed modified to reflect the Incremental Term Loan Commitments
of the respective Incremental Term Loan Lenders and (ii) to the extent requested
by such Incremental Term Loan Lenders, Term Notes will be issued, at the
Borrower’s expense, to such Incremental Term Loan Lenders, to be consistent with
the require-ments of Section 1.05 (with appropriate modi-fications, to the
extent needed) to reflect the Incremental Term Loans made by such Incremental
Term Loan Lenders or Lender, as the case may be.
 
-14-

--------------------------------------------------------------------------------


 
(c)  The Incremental Term Loans made pursuant to each Incremental Term Loan
Commitment Agreement shall constitute part of, and be added to, the Tranche
comprising the Initial Term Loans and, consequently:
 
(i)  such Incremental Term Loans shall have the same Maturity Date and shall
bear interest at the same rates (i.e., have the same Applicable Margins)
applicable to Initial Term Loans; provided that if the Applicable Margins for
such Incremental Term Loans set forth in the Incremental Term Loan Commitment
Agreement related thereto are higher than Applicable Margins applicable to the
then outstanding Term Loans, the Applicable Margins for the then outstanding
Term Loans shall be increased as provided in the last sentence of the definition
of Applicable Margin;
 
(ii)  the Incremental Term Loans shall have the same Scheduled Repayment dates
as then remain with respect to the Term Loans (with the amount of each Scheduled
Repayment applicable to such Incremental Term Loans to be the same (on a
propor-tionate basis) as is theretofore applicable to the Term Loans, thereby
increasing the amount of each then remaining Scheduled Repayment
proportionately; and
 
(iii)  on the date of the making of such Incremental Term Loans, and
notwith-standing anything to the contrary set forth in Section 1.09, same shall
be added to (and form part of) each Borrowing of outstanding Term Loans on a
pro rata basis (based on the relative sizes of the various outstanding
Borrowings), so that each Lender under the Term Loan Tranche will participate
proportionately in each then outstanding Borrowing of Term Loans, and so that
the Lenders having outstanding Term Loans prior to the incurrence by the
Borrower of such Incremental Term Loans continue to have the same participation
(by amount) in each Borrowing of Term Loans as they had before the making of
such Incremental Term Loans.

-15-

--------------------------------------------------------------------------------


 
To the extent the provisions of preceding clause (iii) require that Lenders
making such Incremental Term Loans add same to then outstanding Borrowings of
Eurodollar Loans, it is acknowledged that the effect thereof may result in such
Incremental Term Loans having short Interest Periods (i.e., an Interest Period
that began during an Interest Period then applicable to outstanding Eurodollar
Loans and which will end on the last day of such Interest Period). In connection
therewith, the Borrower may agree, in the respective Incremental Term Loan
Commitment Agreement, to compensate the Incremental Term Loan Lenders making
such Incremental Term Loans for funding Eurodollar Loans during an existing
Interest Period on such basis as may be agreed to by the Borrower and the
respective Incremental Term Loan Lender or Incremental Term Loan Lenders.
 
SECTION 2.  Letters of Credit.
 
2.01  Letters of Credit.   (a) Subject to and upon the terms and conditions set
forth herein, the Borrower may request that an Issuing Lender issue, at any time
and from time to time on and after the Initial Borrowing Date and prior to the
60th day prior to the Revolving Loan Maturity Date, for the account of the
Borrower and for the benefit of (x) any holder (or any trustee, agent or other
similar representative for any such holders) of L/C Supportable Obligations, an
irrevocable standby letter of credit, in a form customarily used by such Issuing
Lender or in such other form as is reasonably acceptable to such Issuing Lender,
and (y) sellers of goods to the Borrower or any of its Subsidiaries, an
irrevocable trade letter of credit, in a form customarily used by such Issuing
Lender or in such other form as has been approved by such Issuing Lender (each
such letter of credit, together with each Existing Standby Letter of Credit, a
“Letter of Credit” and, collectively, the “Letters of Credit”). All Letters of
Credit shall be denominated in Dollars and shall be issued on a sight basis
only.
 
(b)  Schedule 2.01(b) hereto contains a description of certain letters of credit
issued pursuant to the Existing First-Lien Credit Agreement and outstanding on
the Initial Borrowing Date (and setting forth, with respect to each such letter
of credit, (i) the name of the issuing lender, (ii) the letter of credit number,
(iii) the name(s) of the account party or account parties, (iv) the Stated
Amount, (v) the name of the beneficiary, (vi) the expiry date and (vii) whether
such letter of credit constitutes a standby letter of credit or a trade letter
of credit). Each such letter of credit, including any extension or renewal
thereof (each, as amended from time to time in accordance with the terms thereof
and hereof, an “Existing Standby Letter of Credit”) shall constitute a “Letter
of Credit” for all purposes of this Agreement, issued, for purposes of Section
2.04(a), on the Initial Borrowing Date. Any Lender hereunder which has issued an
Existing Standby Letter of Credit shall constitute a “Issuing Lender” for all
purposes of this Agreement.
 
(c)  Subject to and upon the terms and conditions set forth herein, each Issuing
Lender agrees that it will, at any time and from time to time on and after the
Initial Borrowing Date and prior to the 60th day prior to the Revolving Loan
Maturity Date, following its receipt of the respective Letter of Credit Request,
issue for account of the Borrower, one or more Letters of Credit as are
permitted to remain outstanding hereunder without giving rise to a Default or an
Event of Default, provided that no Issuing Lender shall be under any obligation
to issue any Letter of Credit of the types described above if at the time of
such issuance:
 
-16-

--------------------------------------------------------------------------------


 
(i)  any order, judgment or decree of any governmental authority or arbitrator
shall purport by its terms to enjoin or restrain such Issuing Lender from
issuing such Letter of Credit or any requirement of law applicable to such
Issuing Lender or any request or directive (whether or not having the force of
law) from any governmental authority with jurisdiction over such Issuing Lender
shall prohibit, or request that such Issuing Lender refrain from, the issuance
of letters of credit generally or such Letter of Credit in particular or shall
impose upon such Issuing Lender with respect to such Letter of Credit any
restric-tion or reserve or capital requirement (for which such Issuing Lender is
not otherwise compen-sated hereunder) not in effect with respect to such Issuing
Lender on the date hereof, or any unreimbursed loss, cost or expense which was
not applicable or in effect with respect to such Issuing Lender as of the date
hereof and which such Issuing Lender reason-ably and in good faith deems
material to it; or
 
(ii)  such Issuing Lender shall have received from the Borrower, any other
Credit Party or the Required Lenders prior to the issuance of such Letter of
Credit notice of the type described in the second sentence of Section 2.03(b).
 
2.02  Maximum Letter of Credit Outstandings; Final Maturities.   Notwithstanding
anything to the contrary contained in this Agreement, (i) no Letter of Credit
shall be issued if the sum of (w) the Stated Amount of such Letter of Credit,
(x) the Letter of Credit Outstandings (exclusive of Unpaid Drawings which are
repaid on the date of, and prior to the issuance of, the respective Letter of
Credit) at such time, (y) the aggregate principal amount of all Revolving Loans
then outstanding and (z) the aggregate principal amount of all Swingline Loans
then outstanding would exceed the Total Revolving Loan Commitment at such time,
and (ii) each Letter of Credit shall by its terms terminate (x) in the case of
standby Letters of Credit, on or before the earlier of (A) the date which occurs
12 months after the date of the issuance thereof (although any such standby
Letter of Credit shall be extendible for successive periods of up to 12 months,
but, in each case, not beyond the tenth Business Day prior to the Revolving Loan
Maturity Date, on terms acceptable to the respective Issuing Lender) and (B) ten
Business Days prior to the Revolving Loan Maturity Date, and (y) in the case of
trade Letters of Credit, on or before the earlier of (A) the date which occurs
180 days after the date of issuance thereof and (B) 30 days prior to the
Revolving Loan Maturity Date.
 
2.03  Letter of Credit Requests; Minimum Stated Amount.   (a) Whenever the
Borrower desires that a Letter of Credit be issued for its account, the Borrower
shall give the Administrative Agent and the respective Issuing Lender at least
five Business Days’ (or such shorter period as is acceptable to such Issuing
Lender) written notice thereof (including by way of facsimile). Each notice
shall be in the form of Exhibit D, appropriately completed (each a “Letter of
Credit Request”).
 
(b)  The making of each Letter of Credit Request shall be deemed to be a
representation and warranty by the Borrower to the Lenders that such Letter of
Credit may be issued in accordance with, and will not violate the requirements
of, Section 2.02. Unless the respective Issuing Lender has received notice from
the Borrower, any other Credit Party or the Required Lenders before it issues a
Letter of Credit that one or more of the conditions specified in Section 5 or 6
are not then satis-fied, or that the issuance of such Letter of Credit would
violate Section 2.02, then such Issuing Lender shall, subject to the terms and
conditions of this Agreement, issue the requested Letter of Credit for the
account of the Borrower in accordance with such Issuing Lender’s usual and
custom-ary practices. Upon the issuance of or modification or amendment to any
standby Letter of Credit, each Issuing Lender shall promptly notify the Borrower
and the Administrative Agent in writing of such issuance, modification or
amendment and such notice shall be accompanied by a copy of such Letter of
Credit or the respective modification or amendment thereto, as the case may be.
Promptly after receipt of such notice the Administrative Agent shall notify the
Participants, in writing, of such issuance, modification or amendment, and if so
requested by a Participant the Administrative Agent shall furnish such
Participant with a copy of such issuance, amendment or modification. On the
first Business Day of each week, each Issuing Lender shall furnish the
Administrative Agent with a written (including via facsimile) report of the
daily aggregate outstandings of trade Letters of Credit issued by such Issuing
Lender for the immediately preceding week. Notwithstand-ing anything to the
contrary contained in this Agreement, in the event that a Lender Default exists
with respect to an RL Lender, no Issuing Lender shall be required to issue any
Letter of Credit unless such Issuing Lender has entered into arrangements
satisfactory to it and the Borrower to eliminate such Issuing Lender’s risk with
respect to the participation in Letters of Credit by the Defaulting Lender or
Lenders, including by cash collateralizing such Defaulting Lender’s or Lenders’
RL Percentage of the Letter of Credit Outstandings.
 
-17-

--------------------------------------------------------------------------------


 
(c)  The initial Stated Amount of each Letter of Credit shall not be less than
$100,000 or such lesser amount as is acceptable to the respective Issuing
Lender.
 
2.04  Letter of Credit Participations.   (a) Immediately upon the issuance by an
Issuing Lender of any Letter of Credit, such Issuing Lender shall be deemed to
have sold and transferred to each RL Lender, and each such RL Lender (in its
capacity under this Section 2.04, a “Participant”) shall be deemed irrevocably
and unconditionally to have purchased and received from such Issuing Lender,
without recourse or warranty, an undivided interest and participation, to the
extent of such Participant’s RL Percentage, in such Letter of Credit, each
drawing or payment made thereunder and the obligations of the Borrower under
this Agreement with respect thereto, and any security therefor or guaranty
pertaining thereto. Upon any change in the Revolving Loan Commitments or RL
Percentages of the Lenders pursuant to Section 1.13 or 13.04(b), it is hereby
agreed that, with respect to all outstanding Letters of Credit and Unpaid
Drawings relating thereto, there shall be an automatic adjustment to the
participations pursuant to this Section 2.04 to reflect the new RL Percentages
of the assignor and assignee Lender, as the case may be.
 
(b)  In determining whether to pay under any Letter of Credit, no Issuing Lender
shall have any obligation relative to the other Lenders other than to confirm
that any documents required to be delivered under such Letter of Credit appear
to have been delivered and that they appear to substantially comply on their
face with the requirements of such Letter of Credit. Any action taken or omitted
to be taken by an Issuing Lender under or in connection with any Letter of
Credit issued by it shall not create for such Issuing Lender any resulting
liability to the Borrower, any other Credit Party, any Lender or any other
Person unless such action is taken or omitted to be taken with gross negligence
or willful misconduct on the part of such Issuing Lender (as determined by a
court of competent jurisdiction in a final and non-appealable decision).
 
-18-

--------------------------------------------------------------------------------


 
(c)  In the event that an Issuing Lender makes any payment under any Letter of
Credit issued by it and the Borrower shall not have reimbursed such amount in
full to such Issuing Lender pursuant to Section 2.05(a), such Issuing Lender
shall promptly notify the Administrative Agent, which shall promptly notify each
Participant of such failure, and each Participant shall promptly and
unconditionally pay to such Issuing Lender the amount of such Participant’s RL
Percentage of such unreimbursed payment in Dollars and in same day funds. If the
Administrative Agent so notifies, prior to 12:00 Noon (New York time) on any
Business Day, any Participant required to fund a payment under a Letter of
Credit, such Participant shall make available to the respective Issuing Lender
in Dollars such Participant’s RL Percentage of the amount of such payment on
such Business Day in same day funds. If and to the extent such Participant shall
not have so made its RL Percentage of the amount of such payment available to
the respective Issuing Lender, such Participant agrees to pay to such Issuing
Lender, forthwith on demand such amount, together with interest thereon, for
each day from such date until the date such amount is paid to such Issuing
Lender at the overnight Federal Funds Rate for the first three days and at the
interest rate appli-cable to Revolving Loans that are maintained as Base Rate
Loans for each day thereafter. The failure of any Participant to make available
to an Issuing Lender its RL Percentage of any pay-ment under any Letter of
Credit issued by such Issuing Lender shall not relieve any other Participant of
its obligation hereunder to make available to such Issuing Lender its RL
Percentage of any payment under any Letter of Credit on the date required, as
specified above, but no Participant shall be responsible for the failure of any
other Participant to make available to such Issuing Lender such other
Participant’s RL Percentage of any such payment.
 
(d)  Whenever an Issuing Lender receives a payment of a reimbursement obligation
as to which it has received any payments from the respective Participants
pursuant to clause (c) above, such Issuing Lender shall pay to each such
Participant which has paid its RL Percentage thereof, in Dollars and in same day
funds, an amount equal to such Participant’s share (based upon the proportionate
aggregate amount originally funded by such Participant to the aggregate amount
funded by all Participants) of the principal amount of such reimbursement
obligation and interest thereon accruing after the purchase of the respective
participations.
 
(e)  Upon the request of any Participant, each Issuing Lender shall furnish to
such Participant copies of any standby Letter of Credit issued by it and such
other documentation as may reasonably be requested by such Participant.
 
(f)  The obligations of the Participants to make payments to each Issuing Lender
with respect to Letters of Credit shall be irrevocable and not subject to any
qualifi-ca-tion or exception whatsoever and shall be made in accordance with the
terms and conditions of this Agreement under all circumstances, including,
without limitation, any of the following circum-stances:
 
(i)  any lack of validity or enforceability of this Agreement or any of the
other Credit Documents;

-19-

--------------------------------------------------------------------------------


 
(ii)  the existence of any claim, setoff, defense or other right which the
Borrower or any of its Subsidiaries may have at any time against a beneficiary
named in a Letter of Credit, any transferee of any Letter of Credit (or any
Person for whom any such transferee may be acting), the Administrative Agent,
any Participant, or any other Person, whether in connection with this Agreement,
any Letter of Credit, the transactions contemplated herein or any unrelated
transactions (including any underlying transaction between the Borrower or any
Subsidiary of the Borrower and the beneficiary named in any such Letter of
Credit);
 
(iii)  any draft, certificate or any other document presented under any Letter
of Credit proving to be forged, fraudulent, invalid or insufficient in any
respect or any state-ment therein being untrue or inaccurate in any respect;
 
(iv)  the surrender or impairment of any security for the performance or
obser-vance of any of the terms of any of the Credit Documents; or
 
(v)  the occurrence of any Default or Event of Default.
 
2.05  Agreement to Repay Letter of Credit Drawings.   (a) The Borrower agrees to
reimburse each Issuing Lender, by making payment to the Administrative Agent in
immediately available funds at the Payment Office, for any payment or
disbursement made by such Issuing Lender under any Letter of Credit issued by it
(each such amount, so paid until reimbursed, an “Unpaid Drawing”), not later
than one Business Day follow-ing receipt by the Borrower of notice of such
payment or disbursement (provided that no such notice shall be required to be
given if a Default or an Event of Default under Section 10.05 shall have
occurred and be continuing, in which case the Unpaid Drawing shall be due and
payable immediately without presentment, demand, protest or notice of any kind
(all of which are hereby waived by the Borrower)), with interest on the amount
so paid or disbursed by such Issuing Lender, to the extent not reimbursed prior
to 12:00 Noon (New York time) on the date of such payment or disbursement, from
and including the date paid or disbursed to but excluding the date such Issuing
Lender was reimbursed by the Borrower therefor at a rate per annum equal to the
Base Rate in effect from time to time plus the Applicable Margin as in effect
from time to time for Revolving Loans that are main-tained as Base Rate Loans;
provided, however, to the extent such amounts are not reim-bursed prior to 12:00
Noon (New York time) on the third Business Day following the receipt by the
Borrower of notice of such payment or disbursement or following the occurrence
of a Default or an Event of Default under Section 10.05, interest shall
thereafter accrue on the amounts so paid or disbursed by such Issuing Lender
(and until reimbursed by the Borrower) at a rate per annum equal to the Base
Rate in effect from time to time plus the Applicable Margin for Revolving Loans
that are maintained as Base Rate Loans as in effect from time to time plus 2%,
with such interest to be payable on demand. Each Issuing Lender shall give the
Borrower prompt written notice of each Drawing under any Letter of Credit issued
by it, provided that the failure to give any such notice shall in no way affect,
impair or diminish the Borrower’s obligations hereunder.
 
(b)  The obligations of the Borrower under this Section 2.05 to reimburse each
Issuing Lender with respect to drafts, demands and other presentations for
payment under Letters of Credit issued by it (each a “Drawing”) (including, in
each case, interest thereon) shall be absolute and unconditional under any and
all circumstances and irrespective of any setoff, counterclaim or defense to
payment which the Borrower or any Subsidiary of the Borrower may have or have
had against any Lender (including in its capacity as an Issuing Lender or as a
Participant), including, without limitation, any defense based upon the failure
of any drawing under a Letter of Credit to conform to the terms of the Letter of
Credit or any nonapplication or misapplication by the beneficiary of the
proceeds of such Drawing; provided, however, that the Borrower shall not be
obligated to reimburse any Issuing Lender for any wrongful payment made by such
Issuing Lender under a Letter of Credit issued by it as a result of acts or
omissions constituting willful misconduct or gross negligence on the part of
such Issuing Lender (as determined by a court of competent jurisdiction in a
final and non-appealable decision).
 
-20-

--------------------------------------------------------------------------------


 
2.06  Increased Costs.   If at any time after the Effective Date, the
introduction of or any change in any applicable law, rule, regulation, order,
guideline or request or in the inter-pretation or administration thereof by the
NAIC or any governmental authority charged with the interpretation or
administration thereof, or compliance by any Issuing Lender or any Participant
with any request or directive by the NAIC or by any such governmental authority
(whether or not having the force of law), shall either (i) impose, modify or
make applicable any reserve, deposit, capital adequacy or similar requirement
against letters of credit issued by any Issuing Lender or participated in by any
Participant, or (ii) impose on any Issuing Lender or any Participant any other
conditions relating, directly or indirectly, to this Agreement or any Letter of
Credit; and the result of any of the foregoing is to increase the cost to any
Issuing Lender or any Participant of issuing, maintaining or participating in
any Letter of Credit, or reduce the amount of any sum received or receivable by
any Issuing Lender or any Participant hereunder or reduce the rate of return on
its capital with respect to Letters of Credit (except for changes in the rate of
tax on, or determined by reference to, the net income or profits or capital or
franchise taxes imposed in lieu thereof of such Issuing Lender or such
Participant or, in the case of an Issuing Lender or Participant that is a
flow-through entity for tax purposes, a member or a partner of such Issuing
Lender or Participant, pursuant to the laws of the country or national
jurisdiction (or any political subdivision thereof) in which it is organized or
in which its principal office or applicable lending office is located), then,
upon the delivery of the certificate referred to below to the Borrower by any
Issuing Lender or any Participant (a copy of which certificate shall be sent by
such Issuing Lender or such Participant to the Administrative Agent), the
Borrower agrees, subject to the provisions of Section 13.17, to pay to such
Issuing Lender or such Participant such additional amount or amounts as will
compensate such Issuing Lender or such Participant for such increased cost or
reduction in the amount receivable or reduction on the rate of return on its
capital, it being agreed that this Section 2.06 shall not apply to Taxes which
are the subject of Section 4.04(a). Any Issuing Lender or any Participant, upon
determining that any addi-tional amounts will be payable pursuant to this
Section 2.06, will give prompt written notice thereof to the Borrower, which
notice shall include a certificate submitted to the Borrower by such Issuing
Lender or such Participant (a copy of which certificate shall be sent by the
Issuing Lender or such Participant to the Administrative Agent), setting forth
in reasonable detail the basis for and the calculation of such additional amount
or amounts necessary to compensate such Issuing Lender or such Participant. The
certificate required to be delivered pursuant to this Section 2.06 shall, absent
manifest error, be final and conclusive and binding on the Borrower.
 
-21-

--------------------------------------------------------------------------------


 
SECTION 3.  Commitment Commission; Fees; Reductions of Commitment.
 
3.01  Fees.   (a) The Borrower agrees to pay to the Administrative Agent for
distribution to each RL Lender which is a Non-Defaulting Lender a commitment
commission (the “Commitment Commission”) for the period from and including the
Effective Date to and including the Revolving Loan Maturity Date (or such
earlier date on which the Total Revolving Loan Commitment has been terminated)
computed at a rate per annum equal to the Applicable RL Commitment Percentage of
the Unutilized Revolving Loan Commitment of such Non-Defaulting RL Lender as in
effect from time to time. Accrued Commitment Commission shall be due and payable
quarterly in arrears on each Quarterly Payment Date and on the date upon which
the Total Revolving Loan Commitment is terminated.
 
(b)  The Borrower agrees to pay to the Administrative Agent for distribution to
each Non-Defaulting Lender with an Incremental Term Loan Commitment such
up-front fees and other amounts, if any, as are specified in the Incremental
Term Loan Commitment Agreement pursuant to which such Incremental Term Loan
Commitment has been provided, with such up-front fees and other amounts, if any,
to be payable at the times set forth in such Incremental Term Loan Commitment
Agreement.
 
(c)  The Borrower agrees to pay to the Administrative Agent for distribution to
each RL Lender (based on each such Lender’s respective RL Percentage) a fee in
respect of each Letter of Credit (the “Letter of Credit Fee”) for the period
from and including the date of issuance of such Letter of Credit to and
including the date of termi-nation or expiration of such Letter of Credit,
computed at a rate per annum equal to the Applicable Margin as in effect from
time to time during such period with respect to Revolving Loans that are
maintained as Eurodollar Loans in respect of the daily Stated Amount of each
such Letter of Credit. Accrued Letter of Credit Fees shall be due and payable
quarterly in arrears on each Quarterly Payment Date and on the first day on or
after the termination of the Total Revolving Loan Commitment upon which no
Letter of Credit remains outstanding.
 
(d)  The Borrower agrees to pay to each Issuing Lender, for its own account, a
facing fee in respect of each Letter of Credit issued by it (the “Facing Fee”)
for the period from and including the date of issuance of such Letter of Credit
to and including the date of termination or expiration of such Letter of Credit,
computed at a rate per annum equal to 1/8 of 1% on the daily Stated Amount of
such Letter of Credit, provided that in any event the minimum amount of Facing
Fees payable in any twelve-month period for each Letter of Credit shall be not
less than $500; it being agreed that, on the day of issuance of any Letter of
Credit and on each anniversary thereof prior to the termination or expiration of
such Letter of Credit, if $500 will exceed the amount of Facing Fees that will
accrue with respect to such Letter of Credit for the immediately succeeding
twelve-month period, the full $500 shall be payable on the date of issuance of
such Letter of Credit and on each such anniversary thereof. Except as otherwise
provided in the proviso to the immediately preceding sentence, accrued Facing
Fees shall be due and payable quarterly in arrears on each Quarterly Payment
Date and upon the first day on or after the termination of the Total Revolving
Loan Commitment upon which no Letter of Credit remains outstanding.
 
-22-

--------------------------------------------------------------------------------


 
(e)  The Borrower agrees to pay to each Issuing Lender, for its own account,
upon each payment under, issuance of, or amendment to, any Letter of Credit
issued by it, such amount as shall at the time of such event be the
administrative charge and the reason-able expenses which such Issuing Lender is
generally imposing in connection with such occur-rence with respect to letters
of credit.
 
(f)  The Borrower agrees to pay to the Administrative Agent such fees as may be
agreed to in writing from time to time by the Borrower or any of its
Subsidiaries and the Administrative Agent.
 
3.02  Voluntary Termination of Unutilized Revolving Loan Commitments.   (a) Upon
at least three Business Days’ prior notice from an Authorized Representative of
the Borrower to the Administrative Agent at its Notice Office (which notice the
Administrative Agent shall promptly transmit to each of the Lenders), the
Borrower shall have the right, at any time or from time to time, without premium
or penalty, to terminate the Total Unutilized Revolving Loan Commitment at such
time, in whole or in part, in integral multiples of $5,000,000 in the case of
partial reductions of the Total Unutilized Revolving Loan Commitment. Each
reduction to the Total Unutilized Revolving Loan Commitment pursuant to this
Section 3.02 shall apply to proportionately and permanently reduce the Revolving
Loan Commitment of each RL Lender (based on their respective RL Percentages).
 
(b)  In the event of a refusal by a Lender to consent to certain proposed
changes, waivers, discharges or terminations with respect to this Agreement
which have been approved by the Required Lenders as (and to the extent) provided
in Section 13.12(b), the Borrower may, subject to its compliance with the
requirements of Section 13.12(b), upon five Business Days’ prior written notice
to the Administrative Agent at the Notice Office (which notice the
Administrative Agent shall promptly transmit to each of the Lenders) terminate
all of the Revolving Loan Commitment of such Lender, so long as all Loans,
together with accrued and unpaid interest, Fees and all other amounts, owing to
such Lender (other than any such amounts owing in respect of any Tranche
maintained by such Lender which are not being repaid pursuant to Section
13.12(b)) are repaid concurrently with the effectiveness of such termination
pursuant to Section 4.01(b) (at which time Schedule 1.01 shall be deemed
modi-fied to reflect such changed amounts) and such Lender’s RL Percentage of
all outstanding Letters of Credit is cash collateralized in a manner
satisfactory to the Administrative Agent and the respective Issuing Lenders
(unless the respective Lender is not being repaid with respect to its Revolving
Loan Commitment pursuant to Section 13.12(b)), and at such time, unless the
respective Lender continues to have outstanding Term Loans or Commitments
hereunder, such Lender shall no longer constitute a “Lender” for purposes of
this Agreement, except with respect to indemnifications under this Agreement
(includ-ing, without limitation, Sections 1.10, 1.11, 2.06, 4.04, 12.06 and
13.01), which shall survive as to such repaid Lender.
 
3.03  Mandatory Reduction of Commitments.   (a) The Total Commitment (and the
Commitment of each Lender) shall terminate in its entirety on May 31, 2006,
unless the Initial Borrowing Date has occurred on or prior to such date.
 
(b)  In addition to any other mandatory commitment reductions pursuant to this
Section 3.03, the Total Initial Term Loan Commitment (and the Initial Term Loan
Commitment of each Lender) shall terminate in its entirety on the Initial
Borrowing Date (after giving effect to the incurrence of Initial Term Loans on
such date pursuant to Section 1.01).
 
-23-

--------------------------------------------------------------------------------


 
(c)  In addition to any other mandatory commitment reductions pursuant to this
Section 3.03, the Total Revolving Loan Commitment shall terminate in its
entirety upon the earlier of (x) the Revolving Loan Maturity Date and (y) unless
the Required Lenders otherwise agree in writing, the date on which a Change of
Control occurs.
 
(d)  In addition to any other mandatory commitment reductions pursuant to this
Section 3.03, (i) the Incremental Term Loan Commitment of each Lender provided
pursuant to a particular Incremental Term Loan Commitment Agreement shall be
permanently reduced on each Incremental Term Loan Borrowing Date on which
Incremental Term Loans are incurred pursuant to such Incremental Term Loan
Commitment Agreement in an amount equal to the aggregate principal amount of
Incremental Term Loans made by such Lender pursuant to such Incremental Term
Loan Commitment Agreement on such date, and (ii) the Incremental Term Loan
Commitment of each Lender provided pursuant to a particular Incremental Term
Loan Commitment Agreement shall terminate at 5:00 P.M. (New York time) on the
earlier of (I) the date specified in such Incremental Term Loan Commitment
Agreement and (II) the Revolving Loan Maturity Date (whether or not any
Incremental Term Loans are incurred on either such date).
 
(e)  Each reduction to, or termination of, the Total Revolving Loan Commitment
shall be applied to proportionately reduce or terminate, as the case may be, the
Revolving Loan Commitment of each Lender with a Revolving Loan Commitment.
 
SECTION 4.  Prepayments; Payments; Taxes.
 
4.01  Voluntary Prepayments.   (a) The Borrower shall have the right to prepay
Loans, without premium or penalty, in whole or in part at any time and from time
to time on the following terms and conditions: (i) the Borrower shall give the
Administrative Agent prior to 12:00 Noon (New York time) at the Notice Office
(x) at least one Business Day’s prior written notice (or telephonic notice
promptly confirmed in writing) of its intent to prepay Base Rate Loans (or same
day notice in the case of a prepayment of Swingline Loans) and (y) at least
three Business Days’ prior written notice (or telephonic notice promptly
confirmed in writing) of its intent to prepay Eurodollar Loans, which notice (in
each case) shall specify whether Term Loans, Revolving Loans or Swingline Loans
shall be prepaid, the amount of such prepayment and the Types of Loans to be
prepaid and, in the case of Eurodollar Loans, the specific Borrowing or
Borrowings pursuant to which such Eurodollar Loans were made, and which notice
the Administrative Agent shall, except in the case of a prepayment of Swingline
Loans, promptly transmit to each of the Lenders; (ii) (x) each partial
prepayment of Term Loans pursuant to this Section 4.01(a) shall be in an
aggre-gate principal amount of at least $1,000,000 (or such lesser amount as is
acceptable to the Administrative Agent), (y) each partial prepayment of
Revolving Loans pursuant to this Section 4.01(a) shall be in an aggregate
principal amount of at least $500,000 (or such lesser amount as is acceptable to
the Administrative Agent) and (z) each partial prepayment of Swingline Loans
pursuant to this Section 4.01(a) shall be in an aggregate principal amount of at
least $100,000 (or such lesser amount as is acceptable to the Administrative
Agent in any given case), provided that if any partial prepayment of Eurodollar
Loans made pursuant to any Borrowing shall reduce the outstanding principal
amount of Eurodollar Loans made pursuant to such Borrowing to an amount less
than the Minimum Borrowing Amount applicable thereto, then such Borrowing may
not be continued as a Borrowing of Eurodollar Loans (and same shall
automatically be converted into a Borrowing of Base Rate Loans) and any election
of an Interest Period with respect thereto given by the Borrower shall have no
force or effect; (iii) each prepayment pursuant to this Section 4.01(a) in
respect of any Loans made pursuant to a particular Borrowing shall be applied
pro rata among such Loans comprising such Borrowing; and (iv) each voluntary
prepayment of Term Loans pursuant to this Section 4.01(a) shall be applied to
reduce the then remaining Scheduled Repayments of the Term Loans on a pro rata
basis (based upon the then remaining unpaid principal amounts of such Scheduled
Repayments after giving effect to all prior reductions thereto).
 
-24-

--------------------------------------------------------------------------------


 
(b)  In the event of a refusal by a Lender to consent to certain proposed
changes, waivers, discharges or terminations with respect to this Agreement
which have been approved by the Required Lenders as (and to the extent) provided
in Section 13.12(b), the Borrower may, upon five Business Days’ prior written
notice to the Administrative Agent at the Notice Office (which notice the
Administrative Agent shall promptly transmit to each of the Lenders) repay all
Loans, together with accrued and unpaid interest, Fees, and other amounts owing
to such Lender (or owing to such Lender in respect of the Tranche being repaid
in the event such Lender is being repaid with respect to a single Tranche only
in accordance with, and subject to the requirements of, said Sec-tion 13.12(b)
so long as (I) all Commitments of such Lender (other than Commitments relating
to any Tranche with respect to which such Lender is not being replaced or
terminated) are terminated con-currently with such repayment pursuant to Section
3.02(b) (at which time Schedule 1.01 shall be deemed modified to reflect the
changed Commitments), (II) unless such Lender is an RL Lender that is not being
repaid or replaced with respect to its Revolving Loan Commitment, such Lender’s
RL Percentage of all outstanding Letters of Credit is cash collateralized in a
manner satisfactory to the Administrative Agent and the respective Issuing
Lenders and (III) the consents, if any, required under Sec-tion 13.12(b) in
connection with the repayment pursuant to this clause (b) have been obtained.
Each prepayment of any Term Loans pursuant to this Section 4.01(b) shall be
applied to reduce the then remaining Scheduled Repayments of the Term Loans on a
pro rata basis (based upon the then remaining unpaid principal amounts of such
Scheduled Repayments after giving effect to all prior reductions thereto).
 
4.02  Mandatory Repayments.   (a) On any day on which the sum of (I) the
aggregate outstanding principal amount of all Revolving Loans (after giving
effect to all other repayments thereof on such date), (II) the aggregate
outstanding principal amount of all Swingline Loans (after giving effect to all
other repayments thereof on such date) and (III) the aggregate amount of all
Letter of Credit Outstandings exceeds the Total Revolving Loan Commitment at
such time, the Borrower shall prepay on such day the principal of Swingline
Loans and, after all Swingline Loans have been repaid in full or if no Swingline
Loans are outstanding, Revolving Loans in an amount equal to such excess. If,
after giving effect to the prepayment of all outstanding Swingline Loans and
Revolving Loans, the aggregate amount of the Letter of Credit Outstandings
exceeds the Total Revolving Loan Commitment at such time, the Borrower shall pay
to the Administrative Agent at the Payment Office on such day an amount of cash
and/or Cash Equivalents equal to the amount of such excess (up to a maximum
amount equal to the Letter of Credit Outstandings at such time), such cash
and/or Cash Equivalents to be held as security for all obligations of the
Borrower to the Issuing Lenders and the Lenders hereunder in a cash collateral
account to be established by the Administrative Agent until such time as all
proceeds are applied to such obliga-tions, provided that if any Letter of Credit
so collateralized expires undrawn or is otherwise terminated undrawn or all
drawings thereunder are paid, an amount shall be returned to the Borrower such
that, after giving effect to the return of such amount, the Total Revolving Loan
Commitment then in effect exceeds or equals the aggregate amount of Letter of
Credit Outstandings.
 
-25-

--------------------------------------------------------------------------------


 
(b)  In addition to any other mandatory repayments pursuant to this Section
4.02, on each date set forth below (each, a “Scheduled Repayment Date”), the
Borrower shall be required to repay that principal amount of Term Loans, to the
extent then outstanding, as is set forth opposite each such date below (each
such repayment, as the same may be reduced as provided in Section 4.01(a),
4.01(b) or 4.02(h), a “Scheduled Repayment”):
 
Scheduled Repayment Date
 
Amount
     
September 30, 2006
 
$187,500
December 31, 2006
 
$187,500
March 31, 2007
 
$187,500
June 30, 2007
 
$187,500
 
 
 
September 30, 2007
 
$187,500
December 31, 2007
 
$187,500
March 31, 2008
 
$187,500
June 30, 2008
 
$187,500
 
 
 
September 30, 2008
 
$187,500
December 31, 2008
 
$187,500
March 31, 2009
 
$187,500
June 30, 2009
 
$187,500
   
 
September 30, 2009
 
$187,500
December 31, 2009
 
$187,500
March 31, 2010
 
$187,500
June 30, 2010
 
$187,500
 
 
 
September 30, 2010
 
$187,500
December 31, 2010
 
$187,500
March 31, 2011
 
$187,500
June 30, 2011
 
$187,500
 
   
September 30, 2011
 
$187,500
December 31, 2011
 
$187,500
March 31, 2012
 
$187,500
June 30, 2012
 
$187,500
 
 
 
September 30, 2012
 
$187,500
December 31, 2012
 
$187,500
March 31, 2013
 
$187,500
 
 
 
Term Loan Maturity Date
 
$69,937,500

 
-26-

--------------------------------------------------------------------------------



In the event that the Borrower incurs any Incremental Term Loans pursuant to
Section 1.01(e), the amount of each remaining Scheduled Repayment shall be
proportionally increased (with the aggregate increases to the then remaining
Scheduled Repayments to equal the aggregate principal amount of such new
Incremental Term Loans then being incurred) in accordance with the requirements
of Section 1.14(c)
 
(c)  In addition to any other mandatory repayments pursuant to this Section
4.02, on each date on or after the Initial Borrowing Date upon which the
Borrower or any of its Subsidiaries receives any cash proceeds from any issuance
or incurrence by the Borrower or any of its Subsidiaries of Indebtedness for
borrowed money (other than Indebtedness for borrowed money permitted to be
incurred pursuant to Section 9.04 as in effect on the Effective Date), an amount
equal to 100% of the Net Debt Proceeds of the respective incurrence of
Indebtedness shall be applied on such date as a mandatory repayment in
accor-dance with the requirements of Sections 4.02(g) and (h).
 
(d)  In addition to any other mandatory repayments pursuant to this Section
4.02, on each date on or after the Initial Borrowing Date upon which the
Borrower or any of its Subsidiaries receives any cash proceeds from any Asset
Sale, the Borrower shall make a mandatory repayment in accordance with the
requirements of Sections 4.02(g) and (h) in an amount equal to the Net Sale
Proceeds therefrom; provided, however, that with respect to Net Sale Proceeds
from Specified Asset Sales and Net Sale Proceeds of no more than $25,000,000 in
the aggregate from Asset Sales other than Specified Asset Sales, such Net Sale
Proceeds shall not be required to be so applied on such date so long as no
Default and no Event of Default then exists and such Net Sale Proceeds shall be
used to purchase assets (other than working capital) used or to be used in the
businesses permitted pursuant to Section 9.13 within 365 days following the date
of such Asset Sale, and provided further, that if all or any portion of such Net
Sale Proceeds not required to be so applied as provided above in this Sec-tion
4.02(d) are not so reinvested within such 365-day period (or such earlier date,
if any, as the Borrower or the relevant Subsidiary determines not to reinvest
the Net Sale Proceeds from such Asset Sale as set forth above), such remaining
portion shall be applied on the last day of such period (or such earlier date,
as the case may be) as provided above in this Section 4.02(d) without regard to
the preceding proviso.
 
(e)  In addition to any other mandatory repayments pursuant to this Section
4.02, on each Excess Cash Payment Date, an amount equal to the Applicable ECF
Percentage of the Excess Cash Flow for the related Excess Cash Payment Period
shall be applied as a mandatory repayment in accordance with the requirements of
Sections 4.02(g) and (h).
 
(f)  In addition to any other mandatory repayments pursuant to this Section
4.02, within 10 days following each date on or after the Initial Borrowing Date
upon which the Borrower or any of its Subsidiaries receives any cash proceeds
from any Recovery Event (other than Recovery Events where the Net Insurance
Proceeds therefrom do not exceed $50,000), 100% of the Net Insurance Proceeds
from such Recovery Event shall be applied within such ten day period as a
mandatory repayment in accordance with the require-ments of Sections 4.02(g) and
(h); provided, however, that so long as no Default or Event of Default then
exists, such Net Insurance Proceeds shall not be required to be so applied
within such ten day period to the extent that the Borrower has delivered a
certificate to the Administrative Agent within such ten day period stating that
such Net Insurance Proceeds shall be used to replace or restore properties or
assets in respect of which such Net Insurance Proceeds were paid within 365 days
following the date of the receipt of such Net Insurance Proceeds (which
certificate shall set forth the estimates of the Net Insurance Proceeds to be so
expended), provided further, that if all or any portion of such Net Insurance
Proceeds not required to be so applied pursuant to the preceding proviso are not
so used within 365 days after the date of the receipt of such Net Insurance
Proceeds (or such earlier date, if any, as the Borrower or the relevant
Subsidiary deter-mines not to reinvest the Net Insurance Proceeds relat-ing to
such Recovery Event as set forth above), an amount equal to such remaining
portion shall be applied on the last day of such period (or such earlier date,
as the case may be) as provided above in this Section 4.02(f) without regard to
the preceding proviso.
 
-27-

--------------------------------------------------------------------------------


 
(g)  Each amount required to be applied pursuant to Sections 4.02(c), (d), (e)
and (f) shall be applied to reduce the then remaining Scheduled Repayments on a
pro rata basis (based upon the then remaining unpaid principal amounts of such
Scheduled Repayments after giving effect to all prior reductions thereto).
 
(h)  With respect to each repayment of Loans required by this Section 4.02, the
Borrower may designate the Types of Term Loans which are to be repaid and, in
the case of Eurodollar Loans, the specific Borrowing or Borrowings pursuant to
which such Eurodollar Loans were made, provided that: (i) repayments of
Eurodollar Loans pursuant to this Section 4.02 may only be made on the last day
of an Interest Period applicable thereto unless all Eurodollar Loans with
Interest Periods ending on such date of required repayment and all Term Loans
maintained as Base Rate Loans have been paid in full; (ii) if any repayment of
Eurodollar Loans made pursuant to a single Borrowing shall reduce the
out-stand-ing Eurodollar Loans made pursuant to such Borrowing to an amount less
than the Minimum Borrowing Amount applicable thereto, such Borrowing shall be
automatically con-verted into a Borrowing of Base Rate Loans; and (iii) each
repayment of any Loans made pursu-ant to a Borrowing shall be applied pro rata
among such Loans. In the absence of a designation by the Borrower as described
in the preceding sentence, the Administrative Agent shall, subject to the above,
make such designation in its sole discretion.
 
(i)  In addition to any other mandatory repayments pursuant to this Section
4.02, (i) all then outstanding Loans of the respective Tranche shall be repaid
in full on the respective Maturity Date for such Tranche of Loans and (ii)
unless the Required Lenders otherwise agree in writing, all then outstanding
Loans shall be repaid in full on the date on which a Change of Control occurs.
 
4.03  Method and Place of Payment.   Except as otherwise specifically provided
herein, all payments under this Agreement and under any Note shall be made to
the Administrative Agent for the account of the Lender or Lenders entitled
thereto not later than 12:00 Noon (New York time) on the date when due and shall
be made in Dollars in immediately available funds at the Payment Office.
Whenever any payment to be made hereunder or under any Note shall be stated to
be due on a day which is not a Business Day, the due date thereof shall be
extended to the next succeeding Business Day and, with respect to payments of
principal, interest shall be payable at the applicable rate during such
extension.

-28-

--------------------------------------------------------------------------------


 
4.04  Net Payments.   (a) All payments made by the Borrower hereunder and under
any Note will be made without setoff, counterclaim or other defense. Except as
provided in Section 4.04(b), all such payments will be made free and clear of,
and without deduction or with-hold-ing for, any present or future taxes, levies,
imposts, duties, fees, assessments or other charges of whatever nature now or
hereafter imposed by any jurisdiction or by any political sub-division or taxing
authority thereof or therein with respect to such payments (but excluding,
except as provided in the second succeeding sentence, any tax imposed on or
measured by the net income, net profits or capital or franchise taxes imposed in
lieu thereof of a Lender or, in the case of a Lender or Administrative Agent
that is a flow-through entity for tax purposes, a member or a partner of such
Lender or Administrative Agent, pursuant to the laws of the country or national
jurisdiction (or any political subdivision thereof) in which it is organized or
the country or national jurisdiction (or any political subdivision thereof) in
which the principal office or applicable lending office of such Lender is
located) and all interest, penalties or similar liabilities with respect to such
non-excluded taxes, levies, imposts, duties, fees, assessments or other charges
(all such non-excluded taxes, levies, imposts, duties, fees, assessments or
other charges being referred to collec-tively as “Taxes”). If any Taxes are so
levied or imposed on payments made by the Borrower hereunder and under any Note,
the Borrower agrees to pay the full amount of such Taxes to the appropriate
taxing authority, and shall pay to the applicable Lender or, in the case of a
Lender or Administrative Agent that is a flow-through entity for tax purposes, a
member or a partner of such Lender or Administrative Agent, such additional
amounts as may be necessary so that every payment of all amounts due under this
Agreement or under any Note, after withholding or deduction for or on account of
any Taxes, will not be less than the amount provided for herein or in such Note.
If any amounts are payable in respect of Taxes pursuant to the preceding
sentence, the Borrower agrees to reimburse each Lender, upon the written request
of such Lender, for taxes imposed on or measured by the net income or net
profits of such Lender pursuant to the laws of the jurisdiction in which such
Lender is organized or in which the principal office or applicable lending
office of such Lender is located or under the laws of any political subdivision
or taxing authority of any such jurisdiction in which such Lender is organized
or in which the principal office or applicable lending office of such Lender is
located and for any withholding of taxes as such Lender shall determine are
payable by, or withheld from, such Lender, in respect of such amounts so paid to
or on behalf of such Lender pursuant to the pre-ceding sentence and in respect
of any amounts paid to or on behalf of such Lender pursuant to this sentence.
The Borrower will furnish to the Administrative Agent within 45 days after the
date the payment of any Taxes is due pursuant to applicable law certified copies
of tax receipts or other evidence reasonably satisfactory to the Administrative
Agent evidencing such payment by such Borrower. The Borrower agrees to indemnify
and hold harmless each Lender or, in the case of a Lender or Administrative
Agent that is a flow-through entity for tax purposes, a member or a partner of
such Lender or Administrative Agent, and reimburse such Lender or, in the case
of a Lender or Administrative Agent that is a flow-through entity for tax
purposes, a member or a partner of such Lender or Administrative Agent, upon its
written request, for the amount of any Taxes so levied or imposed and paid by
such Lender or, in the case of a Lender or Administrative Agent that is a
flow-through entity for tax purposes, a member or a partner of such Lender or
Administrative Agent.

-29-

--------------------------------------------------------------------------------


 
(b)  Each Lender that is not a United States person (as such term is defined in
Section 7701(a)(30) of the Code) for U.S. Federal income tax purposes agrees to
deliver to the Borrower and the Administrative Agent on or prior to the
Effective Date or, in the case of a Lender that is an assignee or transferee of
an interest under this Agreement pursuant to Section 1.13 or 13.04(b) (unless
the respective Lender was already a Lender hereunder immediately prior to such
assignment or transfer), on the date of such assignment or transfer to such
Lender, (i) two accurate and complete original signed copies of Internal Revenue
Service Form W-8ECI or Form W-8BEN (with respect to a complete exemption under
an income tax treaty) (or successor forms) certifying to such Lender’s
entitlement as of such date to a complete exemption from United States
withholding tax with respect to payments to be made under this Agreement and
under any Note, or (ii) if the Lender is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Code and cannot deliver either Internal Revenue
Service Form W-8ECI or Form W-8BEN (with respect to a complete exemption under
an income tax treaty) (or any successor forms) pursuant to clause (i) above,
(x) a certificate substantially in the form of Exhibit E (any such certificate,
a “Section 4.04(b)(ii) Certificate”) and (y) two accurate and complete original
signed copies of Internal Revenue Service Form W-8BEN (with respect to the
portfolio interest exemption) (or successor form) certifying to such Lender’s
entitlement as of such date to a complete exemption from United States
withholding tax with respect to payments of interest to be made under this
Agreement and under any Note, or (iii) if a Lender or the Administrative Agent
is a foreign intermediary or flow-through entity for U.S. federal income tax
purposes, two accurate and complete signed copies of Internal Revenue Service
Form W-8IMY (and all necessary attachments) establishing a complete exemption
from United States withholding tax with respect to payments made to the
Administrative Agent or the applicable Lender as the case may be under this
Agreement and under any Note. In addition, each Lender and the Administrative
Agent agree that from time to time after the Effective Date, when a lapse in
time or change in circumstances or law renders the previous certification
obsolete, invalid or inaccurate in any material respect, it will deliver to the
Borrower and the Administrative Agent two new accurate and complete original
signed copies of Internal Revenue Service Form W-8ECI, Form W-8BEN (with respect
to the benefits of any income tax treaty), Form W-8BEN (with respect to the
portfolio interest exemption) and a Section 4.04(b)(ii) Certificate, or Form
W-8IMY (with respect to foreign intermediary or flow through entity), as the
case may be, and such other forms and necessary attachments as may be required
in order to confirm or estab-lish the entitlement of such Lender to a continued
exemption from or reduction in United States withholding tax with respect to
payments under this Agreement and any Note, or such Lender shall immediately
notify the Borrower and the Administrative Agent of its inability to deliver any
such Form or Certificate, in which case such Lender shall not be required to
deliver any such Form or Certificate pursuant to this Section 4.04(b). The
Administrative Agent and each Lender that is a United States person (as such
term is defined in Section 7701(a)(30) of the Code) for U.S. federal income tax
purposes (other than a Lender or Administrative Agent that may be treated as an
exempt recipient based on the indicators described in U.S. Treasury Regulation
Section 1.6049-4(c)(1)(ii) except to the extent required by Treasury Regulation
Section 1.1441-1(d)(4) (and any successor provision)) agrees to deliver to the
Borrower and the Administrative Agent on or prior to the Effective Date or, in
the case of such a Lender that is an assignee or transferee of an interest under
this Agreement pursuant to Section 1.13 or 13.04(b) (unless the respective
Lender was already a Lender hereunder immediately prior to such assignment or
transfer), on the date of such assignment or transfer to such Lender and at the
other times described above with respect to Lenders that are not United States
persons, two accurate and complete original signed copies of U.S. Internal
Revenue Service Form W-9 (or successor forms) certifying to such Lender’s and/or
Administrative Agent’s entitlement as of such date to a complete exemption from
United States backup withholding tax with respect to payments to be made under
this Agreement and under any other Credit Document. Notwithstanding anything to
the con-trary contained in Section 4.04(a), but subject to Section 13.04(b) and
the immediately suc-ceeding sentence, (x) the Borrower shall be entitled, to the
extent it is required to do so by law, to deduct or withhold income or similar
taxes imposed by the United States (or any political sub-division or taxing
authority thereof or therein) from interest, Fees or other amounts payable
here-under to the extent that such Lender has not provided to the Borrower U.S.
Internal Revenue Service Forms that establish a com-plete exemption from such
deduction or withholding and (y) the Borrower shall not be obli-gated pursuant
to Section 4.04(a) to gross-up payments to be made to a Lender in respect of
withholdings, income or similar taxes imposed by the United States if (I) such
Lender has not provided to the Borrower the Internal Revenue Service Forms
required to be provided to the Borrower pursuant to this Section 4.04(b) or (II)
in the case of a payment, other than interest, to a Lender described in clause
(ii) above, to the extent that such forms provided by such Lender do not
establish a complete exemption from with-holding of such taxes. Notwithstanding
anything to the contrary contained in the preceding sentence or elsewhere in
this Section 4.04 and except as set forth in Section 13.04(b), the Borrower
agrees to pay any additional amounts and to indemnify each Lender in the manner
set forth in Section 4.04(a) (without regard to the identity of the jurisdiction
requiring the deduction or withholding) in respect of any amounts deducted or
withheld by it as described in the immediately preceding sentence as a result of
any changes that are effective after the Effective Date in any applicable law,
treaty, governmental rule, regulation, guideline or order, or in the
inter-pretation thereof, relating to the deducting or withholding of such Taxes.
 
-30-

--------------------------------------------------------------------------------


 
(c)  If the Administrative Agent has not provided to the Borrower the U.S.
Internal Revenue Service Forms required to be provided to the Borrower pursuant
to Section 4.04(b) hereof, the Administrative Agent shall deliver such U.S.
Internal Revenue Service Forms within 30 days following written notice from the
Borrower to the Administrative Agent requesting the same; provided, however,
that if the Administrative Agent does not deliver such U.S. Internal Revenue
Service Forms within such 30-day period, the Administrative Agent shall, upon
the subsequent written request of the Borrower, designate an affiliate or
another Lender that is a “United States person” (as such term is defined in
Section 7701(a)(30) of the Code) to serve as the Administrative Agent, subject
to such designation not having an adverse effect on the Administrative Agent and
subject to the internal policy considerations of the Administrative Agent, each
to be determined in the sole discretion of the Administrative Agent;
provided further, however, that if the Administrative Agent is unwilling or
unable (within its sole discretion) to make such appointment, the Borrower shall
have the right to cause the Administrative Agent to resign in accordance with
Section 12.09 hereof.
 
(d)  If the Borrower pays any additional amount under this Section 4.04 to a
Lender and such Lender determines in its sole discretion that it has actu-ally
received or realized in connection therewith any refund or any reduction of, or
credit against, its Tax liabilities in or with respect to the taxable year in
which the additional amount is paid (a “Tax Benefit”), such Lender shall pay to
the Borrower an amount that the Lender shall, in its sole discretion, determine
is equal to the net benefit, after tax, which was obtained by the Lender in such
year as a consequence of such Tax Benefit; provided, however, that (i) any
Lender may determine, in its sole discretion consistent with the policies of
such Lender, whether to seek a Tax Benefit; (ii) any Taxes that are imposed on a
Lender as a result of a disallowance or reduction (including through the
expiration of any tax credit carryover or carryback of such Lender that
otherwise would not have expired) of any Tax Benefit with respect to which such
Lender has made a payment to the Borrower pursuant to this Section 4.04(d) shall
be treated as a Tax for which the Borrower is obligated to indemnify such Lender
pursuant to this Section 4.04 without any exclusions or defenses; (iii) subject
to Section 13.16, nothing in this Section 4.04(d) shall require the Lender to
disclose any confidential information to the Borrower (including, without
limitation, its tax returns); and (iv) no Lender shall be required to pay any
amounts pursuant to this Section 4.04(d) at any time which a Default or Event of
Default exists.
 
-31-

--------------------------------------------------------------------------------


 
SECTION 5.  Conditions Precedent to Credit Events on the Initial Borrowing
Date.  The obligation of each Lender to make Loans, and the obligation of each
Issuing Lender to issue Letters of Credit, on the Initial Borrowing Date, are
subject at the time of the making of such Loans or the issuance of such Letters
of Credit to the satisfaction of the following conditions:
 
(a)  Effective Date; Notes. On or prior to the Initial Borrowing Date, (i) the
Effective Date shall have occurred and (ii) there shall have been delivered to
the Administrative Agent for the account of each of the Lenders that has
requested same the appropriate Term Note or Revolving Note executed by the
Borrower and, if requested by the Swingline Lender, the Swingline Note executed
by the Borrower, in each case in the amount, maturity and as otherwise provided
herein.
 
(b)  Officer’s Certificate. On the Initial Borrowing Date, the Administrative
Agent shall have received from the Borrower a certificate, dated such date and
signed on behalf of the Borrower by an Authorized Representative of the
Borrower, certifying on behalf of the Borrower that all of the conditions in
each of Sections 5.01(e), (f), (g), (h), (j) and (p) and 6, have been satisfied
on such date.
 
(c)  Opinions of Counsel. On the Initial Borrowing Date, the Administrative
Agent shall have received from (i) Andrews Kurth LLP, counsel to the Credit
Parties, an opinion addressed to each Agent and the Lenders and dated the
Initial Borrowing Date substantially in the form of Exhibit F-1, (ii) Benjamin
R. Preston, general counsel to the Credit Parties, an opinion addressed to each
Agent and the Lenders and dated the Initial Borrowing Date substantially in the
form of Exhibit F-2 and (iii) from local counsel to the Credit Parties
reasonably satisfactory to the Administrative Agent practicing in those
jurisdictions in which Credit Parties are organized (if organized other than
under the laws of Delaware or New York), which opinions shall be addressed to
the Administrative Agent and each of the Lenders and dated the Initial Borrowing
Date and shall cover the perfection of the security interests and/or liens
granted pursuant to the relevant Security Documents, matters relating to the
organization, good standing and due authorization, execution and delivery of the
various Credit Documents and such other opinions as the Administrative Agent may
reasonably request and shall be in form and substance reasonably satisfactory to
the Administrative Agent.
 
-32-

--------------------------------------------------------------------------------


 
(d)  Existing Second-Lien Note Consent. On or prior to the Initial Borrowing
Date, (i) the Borrower shall have delivered to the Administrative Agent evidence
satisfactory to it that the holders of at least a majority of the aggregate
principal amount of the outstanding Existing Second-Lien Notes shall have
delivered such consents as are required under the Existing Second-Lien Note
Indenture and the other Existing Second-Lien Note Documents in order to permit
the consummation of the Transaction (the “Required Consents”), which Required
Consents shall be in form and substance satisfactory to the Administrative Agent
and the Required Lenders, and (ii) subject to any amendments contemplated by the
Required Consents, the Existing Second-Lien Note Indenture and the other
Existing Second-Lien Note Documents shall be in full force and effect in all
respects.
 
(e)  Adverse Change. On the Initial Borrowing Date, there shall not have
occurred (and neither the Administrative Agent nor the Required Lenders shall
have become aware of any facts or conditions not previously known) which the
Administrative Agent or the Required Lenders shall determine has had or could
reasonably be expected to have a Material Adverse Effect.
 
(f)  Litigation. On the Initial Borrowing Date, no litigation by any entity
(private or governmental) shall be pending or, to the knowledge of the Borrower,
threat-ened (i) with respect to the Transaction or any documentation executed in
connection therewith (including any Credit Document) or the transactions
contemplated thereby or (ii) which has had, or could reasonably be expected to
have, a Material Adverse Effect.
 
(g)  Governmental Approvals; etc. On or prior to the Initial Borrowing Date, (A)
all necessary governmental (domestic and foreign) and third party approvals in
connection with the Credit Documents and otherwise referred to herein or therein
shall have been obtained and remain in full force and effect and evidence
thereof shall have been provided to the Administrative Agent, and (B) all
necessary material governmental (domestic and foreign) and third party approvals
in con-nection with any Existing Indebtedness which is to remain outstanding
after the Initial Borrowing Date and the consum-mation of the Transaction shall
have been obtained and remain in full force and effect and evidence thereof
shall have been provided to the Administrative Agent. Additionally, there shall
not exist any judgment, order, injunction or other restraint issued or filed by
any governmental authority or a hearing seeking injunctive relief or other
restraint pend-ing or notified prohibiting or imposing materially adverse
conditions upon, or materi-ally delaying, or making economically unfeasible, the
consum-ma-tion of the Transaction or the making of the Loans, the issuance of
Letters of Credit or the transactions contemplated by this Agreement.
 
(h)  Fees, etc. On the Initial Borrowing Date, the Borrower shall have paid to
the Agents and the Lenders all costs, fees and expenses (including, without
limitation, legal fees and expenses of the Agents and their affiliates incurred
prior to the Initial Borrowing Date) payable to the Agents and the Lenders or
otherwise payable in respect of the Transaction to the extent then due.
 
(i)  Corporate Documents; Proceedings; etc. (i) On the Initial Borrowing Date,
the Administrative Agent shall have received a certificate, dated the Initial
Borrowing Date, signed by a secretary or assistant secretary of each Credit
Party and attested to by an authorized officer of such Credit Party,
substantially in the form of Exhibit G with appropriate insertions, together
with copies of the certificate of incorporation, by-laws or equivalent
organizational docu-ments of such Credit Party and the resolutions of such
Credit Party authorizing the transactions referred to herein and occurring on or
prior to the Initial Borrowing Date.
 
-33-

--------------------------------------------------------------------------------


 
(ii)  All corporate, partnership, limited liability company and legal
proceedings and all instruments and agree-ments in connection with the
transactions contemplated by this Agreement and the other Documents shall be in
form and substance reasonably satisfactory to the Administrative Agent, and the
Administrative Agent shall have received all information and copies of all
docu-ments and papers, including records of corporate proceedings, governmental
approvals, good stand-ing certificates and a bring down telegram or facsimile
with respect to the Borrower, which the Administrative Agent reasonably may have
requested in connection therewith, such documents and papers where appro-priate
to be certified by proper corporate or governmental authorities.
 
(j)  Consummation of the Refinancing. (i) On the Initial Borrowing Date,
concurrently with the incurrence of Loans and the use of proceeds thereof for
such purpose, all Indebtedness of the Borrower and its Subsidiaries under the
Existing Credit Agreements shall have been repaid in full, together with all
fees, premiums and other amounts owing pursuant thereto, all commitments under
the Existing Credit Agreements shall have been terminated and all letters of
credit issued pursuant to the Existing Credit Agreements shall have been
terminated (or either incorporated as Letters of Credit hereunder or fully
supported with Letters of Credit issued hereunder).
 
(ii)  On the Initial Borrowing Date, concurrently with the incurrence of Loans
and the use of proceeds thereof for such purpose, all security interests in
respect of, and Liens securing, the Indebtedness under the Existing Credit
Agreements created pursuant to the security documentation relating thereto shall
have been terminated and released, and the Administrative Agent shall have
received all such releases as may have been requested by the Administrative
Agent, which releases shall be in form and substance satisfactory to the
Administrative Agent. Without limiting the foregoing, there shall have been
delivered to the Administrative Agent (x) proper termination statements (Form
UCC-3 or the appropriate equivalent) for filing under the UCC or equivalent
statute or regulation of each jurisdiction where a financing statement or
application for registration (Form UCC-1 or the appropriate equivalent) was
filed with respect to the Borrower or any of its Subsidiaries in connection with
the security interests created with respect to the Existing Credit Agreements,
(y) terminations or reassignments of any security interest in, or Lien on, any
patents, trademarks, copyrights, or similar interests of the Borrower or any of
its Subsidiaries on which filings have been made and (z) terminations of all
mortgages, leasehold mortgages, hypothecs and deeds of trust created with
respect to property of the Borrower or any of its Subsidiaries, in each case, to
secure the obligations under the Existing Credit Agreements, all of which shall
be in form and substance reasonably satisfactory to the Administrative Agent.
 
(iii)  On the Initial Borrowing Date and after giving effect to the consummation
of the Transaction, the Borrower and its Subsidiaries shall have no outstanding
preferred equity or Indebtedness, except for (x) Indebtedness pursuant to (or in
respect of) the Credit Documents, (y) Indebtedness pursuant to (or in respect
of) the Second-Lien Note Documents, and (z) such other outstanding Indebtedness
of the Borrower and its Subsidiaries permitted pursuant to Section 9.04. On and
as of the Initial Borrowing Date, all Indebtedness to remain outstanding as
described in the immediately preced-ing sentence shall remain outstanding after
giving effect to the Transaction and the other transactions contemplated hereby
without any breach, required repayment, required offer to purchase, default,
event of default or termination rights existing thereunder or aris-ing as a
result of the Transaction and the other transactions contemplated hereby and
there shall not be any amendments or modifications to either the Second-Lien
Note Documents or the documents governing any Existing Indebtedness that are
adverse to the interests of the Lenders (other than as requested or approved by
the Administrative Agent). On and as of the Initial Borrowing Date, the
Administrative Agent shall be satisfied with the amount of and the terms and
conditions of all Indebtedness described above in this Section 5(j).
 
-34-

--------------------------------------------------------------------------------


 
(k)  Subsidiaries Guaranties. On the Initial Borrowing Date, each Subsidiary
Guarantor shall have duly authorized, executed and delivered the Subsidiaries
Guaranty substantially in the form of Exhibit H (as amended, modified, restated
and/or supplemented from time to time, the “Subsidiaries Guaranty”),
guaranteeing all of the obligations of the Borrower as more fully provided
therein, and the Subsidiaries Guaranty shall be in full force and effect.
 
(l)  Pledge Agreement. On the Initial Borrowing Date, each Credit Party shall
have duly authorized, executed and delivered the Pledge Agreement in the form of
Exhibit I (as amended, modified or supplemented from time to time, the “Pledge
Agreement”) and shall have delivered to the Collateral Agent, as Pledgee
thereunder, all of the Pledge Agreement Collateral, if any, referred to therein
and then owned by such Credit Party, (i) endorsed in blank in the case of
promissory notes constituting Pledge Agreement Collateral and (ii) together with
executed and undated endorsements for transfer in the case of certificated
Equity Interests constituting certificated Pledge Agreement Collateral, along
with evidence that all other actions necessary or, in the reasonable opinion of
the Collateral Agent, desirable to perfect the security interests purported to
be created by the Pledge Agreement have been taken and the Pledge Agreement
shall be in full force and effect.
 
(m)  Security Agreement. On the Initial Borrowing Date, each Credit Party shall
have duly authorized, executed and delivered the Security Agreement in the form
of Exhibit J (as amended, modified or supplemented from time to time, the
“Security Agreement”) covering all of such Credit Party’s Security Agreement
Collateral, together with:
 
(i)  proper financing statements (Form UCC-1 or the equivalent) authorized for
filing under the UCC or other appropriate filing offices of each jurisdiction as
may be necessary or, in the reasonable opinion of the Collateral Agent,
desirable, to perfect the security interests purported to be created by the
Security Agreement;
 
(ii)  certified copies of requests for information or copies (Form UCC-11), or
equivalent reports as of a recent date, listing all effective financing
statements that name the Borrower or any of its Subsidiaries as debtor and that
are filed in the jurisdictions referred to in clause (i) above and in such other
jurisdictions as the Collateral Agent may deem necessary or desirable (in its
sole discretion) to ensure the perfection of the security interests purported to
be created by the Security Agreement, together with copies of such other
financing statements that name the Borrower or any of its Subsidiaries as debtor
(none of which shall cover any of the Collateral except (x) to the extent
evidencing Permitted Liens or (y) those in respect of which the Collateral Agent
shall have received termination statements (Form UCC-3) or such other
termination statements as shall be required by local law authorized for filing);
 
-35-

--------------------------------------------------------------------------------


 
(iii)  evidence of the completion of all other recordings and filings of, or
with respect to, the Security Agreement as may be necessary or, in the
reasonable opinion of the Collateral Agent, desirable, to perfect the security
interests intended to be created by the Security Agreement; and
 
(iv)  evidence that all other actions necessary or, in the reasonable opinion of
the Collateral Agent, desirable to perfect and protect the security interests
purported to be created by the Security Agreement have been taken, and the
Security Agreement shall be in full force and effect.
 
(n)  Intercreditor Agreement. The Intercreditor Agreement shall be in full force
and effect.
 
(o)  Financial Statements; etc. On or prior to the Initial Borrowing Date, the
Administrative Agent and the Lenders shall have received true and correct copies
of the historical financial statements and the Projections referred to in
Sections 7.05(a) and (d), which historical financial statements and Projections
shall be in form and substance reasonably satisfactory to the Administrative
Agent and the Required Lenders.
 
(p)  Solvency Opinion; Insurance Certificates. On the Initial Borrowing Date,
the Administrative Agent shall have received:
 
(i)  a solvency opinion from the chief financial officer of the Borrower in the
form of Exhibit K; and
 
(ii)  certificates of insurance complying with the requirements of Section 8.03
for the business and properties of the Borrower and its Subsidiaries, in form
and substance reasonably satisfactory to the Administrative Agent.
 
SECTION 6.  Conditions Precedent to All Credit Events.   The obligation of each
Lender to make Loans (including Loans made on the Initial Borrowing Date and
Incremental Term Loans made on any Incremental Term Loan Borrowing Date, but
excluding conversions or continuations made in accordance with Sections 1.06
and/or 1.09) and the obligation of an Issuing Lender to issue any Letter of
Credit is subject, at the time of each such Credit Event (except as hereinafter
indicated), to the satisfaction of the following condi-tions:
 
6.01  No Default; Representations and Warranties.  At the time of each such
Credit Event and also after giving effect thereto (i) there shall exist no
Default or Event of Default and (ii) all representations and warran-ties
con-tained herein and in each other Credit Document shall be true and correct in
all material respects with the same effect as though such representations and
warranties had been made on the date of the making of such Credit Event (it
being understood and agreed that any representa-tion or warranty which by its
terms is made as of a specified date shall be required to be true and correct in
all material respects only as of such specified date).
 
-36-

--------------------------------------------------------------------------------


 
6.02  Notice of Borrowings; Letter of Credit Request.   (a) Prior to the making
of each Loan (other than a Swingline Loan or a Revolving Loan made pursuant to a
Mandatory Borrowing), the Administrative Agent shall have received a Notice of
Borrowing meeting the requirements of Section 1.03(a). Prior to the making of
each Swingline Loan, the Swingline Lender shall have received the notice
referred to in Section 1.03(b)(i).
 
(b)  Prior to the issuance of each Letter of Credit, the Administrative Agent
and the respective Issuing Lender shall have received a Letter of Credit Request
meeting the requirements of Section 2.03(a).
 
6.03  Maximum Cash and Cash Equivalents.   With respect to Revolving Loans and
Swingline Loans only, after giving effect to the incurrence thereof and the
application of proceeds therefrom and any cash or Cash Equivalents on hand of
the Borrower and any of its Subsidiaries (to the extent such proceeds and/or
other cash or Cash Equivalents are actually utilized by the Borrower and/or any
of its Subsidiaries on the respective date of incurrence of such Revolving Loan
or Swingline Loan for a purpose permitted under this Agreement other than an
investment in Cash Equivalents), the Borrower and its Subsidiaries shall not
hold cash or Cash Equivalents on such date of incurrence in an aggregate amount
in excess of $50,000,000.
 
The acceptance of the benefits or proceeds of each Credit Event, in each case,
shall constitute a representation and warranty by the Borrower to the
Administrative Agent and each of the Lenders that all the conditions specified
in Section 5 (with respect to Credit Events occur-ring on the Initial Borrowing
Date) and in this Section 6 (with respect to Credit Events occurring on or after
the Initial Borrowing Date) and applicable to such Credit Event exist as of that
time. All of the Notes, certificates, legal opinions and other documents and
papers referred to in Section 5 and in this Section 6, unless otherwise
specified, shall be delivered to the Administrative Agent at the Notice Office
for the account of each of the Lenders and, except for the Notes, in sufficient
counterparts or copies for each of the Lenders and shall be in form and
substance reasonably satisfactory to the Administrative Agent.
 
SECTION 7.  Representations and Warranties.   In order to induce the Lenders to
enter into this Agreement and to make the Loans, and issue (or participate in)
the Letters of Credit as provided herein, the Borrower makes the following
representations and warranties, in each case after giving effect to the
Transaction, all of which shall survive the execution and delivery of this
Agreement and the Notes and the making of the Loans and the issuance of the
Letters of Credit, with the occurrence of each Credit Event on or after the
Initial Borrowing Date being deemed to constitute a representation and warranty
that the matters specified in this Section 7 are true and correct in all
material respects on and as of the Initial Borrowing Date and on the date of
each such other Credit Event (it being understood and agreed that any
representation or warranty which by its terms is made as of a specified date
shall be required to be true and correct in all material respects only as of
such specified date).
 
7.01  Organizational Status.   Each of the Borrower and each of its Subsidiaries
(i) is a duly organized and validly existing corporation, partnership or limited
liability company, as the case may be, in good standing under the laws of the
jurisdiction of its organization, (ii) has the corporate, partnership or limited
liability company power and authority, as the case may be, to own its property
and assets and to transact the business in which it is engaged and presently
pro-poses to engage and (iii) is duly qualified and is authorized to do business
and is in good standing in each jurisdiction where the ownership, leasing or
operation of its property or the con-duct of its business requires such
qualifications except for failures to be so qualified which, either individually
or in the aggregate, could not reasonably be expected to have a Material Adverse
Effect.
 
-37-

--------------------------------------------------------------------------------


 
7.02  Power and Authority.   Each Credit Party has the corporate, partnership or
limited liability company power and authority, as the case may be, to execute,
deliver and perform the terms and provisions of each of the Credit Documents to
which it is party and has taken all necessary corporate, partnership or limited
liability company action, as the case may be, to authorize the execution,
delivery and performance by it of each of such Credit Documents. Each Credit
Party has duly executed and delivered each of the Credit Documents to which it
is party, and each of such Credit Documents constitutes its legal, valid and
binding obligation enforceable in accordance with its terms, except to the
extent that the enforceability thereof may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or other similar laws generally affecting
creditors’ rights and by equitable principles (regardless of whether enforcement
is sought in equity or at law).
 
7.03  No Violation.   Neither the execution, delivery or performance by any
Credit Party of the Credit Documents to which it is a party, nor compliance by
it with the terms and provisions thereof, (i) will contravene any provision of
any law, statute, rule or regulation or any order, writ, injunction or decree of
any court or governmental instrumentality or the terms of any FCC License or
other Governmental Authorization, (ii) will violate or result in any breach of
any of the terms, covenants, conditions or provisions of, or constitute a
default under, or result in the creation or imposition of (or the obligation to
create or impose) any Lien (except pursuant to the Security Documents and the
Second-Lien Security Documents) upon any of the property or assets of any Credit
Party or any of its Subsidiaries pursuant to the terms of any indenture,
mortgage, deed of trust, credit agreement or loan agreement, or any other
material agreement, contract or instrument, in each case to which any Credit
Party or any of its Subsidiaries is a party or by which it or any of its
property or assets is bound or to which it may be subject, or (iii) will violate
any provision of the certificate or articles of incorporation, certificate of
formation, limited liability company agreement or by-laws (or equivalent
organizational documents), as applicable, of any Credit Party or any of its
Subsidiaries.
 
7.04  Approvals.   Except (x) as may have been obtained or made on or prior to
the Initial Borrowing Date and which remain in full force and effect on the
Initial Borrowing Date and (y) for filings which are necessary to perfect the
security interests created under the Security Documents, which filings shall
have been made (or will be made within ten days of the Initial Borrowing Date,
no order, consent, approval, license, authorization or validation of, or filing,
recording or registration with, or exemption by, any governmental or public body
or authority, or any subdivision thereof, is required to be obtained or made by,
or on behalf of, any Credit Party to authorize, or is required to be obtained or
made by, or on behalf of, any Credit Party in connection with, (i) the
execution, delivery and performance of any Credit Document or (ii) the legality,
validity, binding effect or enforceability of any such Credit Document.

-38-

--------------------------------------------------------------------------------


 
7.05  Financial Statements; Financial Condition; Undisclosed Liabilities;
Projections.   (a) The consolidated balance sheet of the Borrower and its
subsidiaries as at December 31, 2005 and the related consolidated statements of
operations, cash flows and changes in stockholders’ equity of the Borrower for
the fiscal year ended December 31, 2005, and the consolidated balance sheet and
the related consolidated statements of operations and cash flows for the
three-month period ended March 31, 2006, in each case copies of which have been
furnished to the Lenders prior to the Initial Borrowing Date, present fairly in
all material respects the consolidated financial position of the Borrower at the
dates of such balance sheets and the consolidated results of the operations of
the Borrower for the periods covered thereby in accordance with GAAP
consistently applied (except, in the case of the aforementioned quarterly
financial statements, for normal year-end audit adjustments and the absence of
footnotes).
 
(b)  On and as of the Initial Borrowing Date and after giving effect to the
Transaction and to all Indebtedness being incurred or assumed and Liens created
by the Credit Parties in connection therewith, (i) the sum of the assets, at a
fair valuation, of the Borrower on a stand-alone basis and of the Borrower and
its Subsidiaries taken as a whole will exceed their respective debts, (ii) each
of the Borrower on a stand-alone basis and the Borrower and its Subsidiaries
taken as a whole have not incurred and do not intend to incur, and do not
believe that they will incur, debts beyond their respective ability to pay such
debts as such debts mature, and (iii) the Borrower on a stand-alone basis and
the Borrower and its Subsidiaries taken as a whole will have sufficient capital
with which to conduct their respective businesses. For purposes of this Section
7.05(b), “debt” means any liability on a claim, and “claim” means (a) right to
payment, whether or not such a right is reduced to judg-ment, liquidated,
unliquidated, fixed, contingent, matured, unmatured, disputed, undisputed,
legal, equitable, secured, or unsecured or (b) right to an equit-able remedy for
breach of perform-ance if such breach gives rise to a payment, whether or not
such right to an equitable remedy is reduced to judgment, fixed, contingent,
matured, unmatured, dis-puted, undisputed, secured or unsecured. The amount of
contingent liabilities at any time shall be computed as the amount that, in the
light of all the facts and circumstances existing at such time, represents the
amount that can reasonably be expected to become an actual or matured liability.
 
(c)  Except as disclosed in the financial statements described in Section
7.05(a) there were as of the Initial Borrowing Date no liabilities or
obligations with respect to the Borrower or any of its Subsidiaries of a nature
required to be disclosed in such financial statements (whether absolute,
accrued, contingent or otherwise and whether or not due) which, either
individually or in the aggregate, could reasonably be expected to be material to
the Borrower or any of its Subsidiaries. As of the Initial Borrowing Date, the
Borrower knows of no basis for the asser-tion against it or any of its
Subsidiaries of any liability or obligation of any nature whatsoever that is not
disclosed in the financial statements described in Section 7.05(a) which, either
individually or in the aggregate, could reasonably be expected to be material to
the Borrower or any of its Subsidiaries.
 
(d)  The Projections delivered to the Administrative Agent and the Lenders on or
prior to the Initial Borrowing Date have been prepared in good faith and are
based on reasonable assumptions, and there are no statements or conclusions in
the Projections which are based upon or include information known to the
Borrower to be misleading in any material respect or which fail to take into
account material information known to the Borrower regarding the matters
reported therein. On the Initial Borrowing Date, the Borrower believes that the
Projections are reasonable and attainable, it being recognized by the Lenders,
how-ever, that projections as to future events are not to be viewed as facts and
that the actual results during the period or periods covered by the Projections
may differ from the projected results and such differences may be material.
 
-39-

--------------------------------------------------------------------------------


 
(e)  Since December 31, 2005, there have been no changes, events and/or
occurrences that have had, or could reasonably be expected to have, either
individually or in the aggregate, a Material Adverse Effect.
 
7.06  Litigation.   There are no actions, suits or proceedings pending or, to
the knowledge of the Borrower, threatened (i) with respect to the Transaction or
any Document or (ii) that could reasonably be expected, either individually or
in the aggregate, to have a Material Adverse Effect.
 
7.07  True and Complete Disclosure.    All factual information (taken as a
whole) furnished by or on behalf of the Borrower in writing to the
Administrative Agent or any Lender (including, without limitation, all
information contained in the Credit Documents) for purposes of or in connection
with this Agreement, the other Credit Documents or any transaction contem-plated
herein or therein is, and all other such factual information (taken as a whole)
hereafter furnished by or on behalf of the Borrower in writing to the
Administrative Agent or any Lender will be, true and accurate in all material
respects on the date as of which such information is dated or certified and not
incomplete by omitting to state any fact necessary to make such information
(taken as a whole) not misleading in any material respect at such time in light
of the circumstances under which such information was provided.
 
7.08  Use of Proceeds; Margin Regulations.   (a) All proceeds of the Initial
Term Loans will be used by the Borrower to finance the Transaction and to pay
the fees and expenses relating to the Transaction.
 
(b)  All proceeds of the Incremental Term Loans, Revolving Loans and the
Swingline Loans will be used for the working capital and general corporate
purposes of the Borrower and its Subsidiaries (including to finance Permitted
Acquisitions and to pay fees and expenses incurred in connection therewith but
excluding to pay Dividends permitted under Sections 9.03(iv) or (v)).
 
(c)  No part of any Credit Event (or the proceeds thereof) will be used to
purchase or carry any Margin Stock or to extend credit for the purpose of
purchasing or carrying any Margin Stock. Neither the making of any Loan or the
issuance of any Letter of Credit, nor the use of the proceeds thereof nor the
occurrence of any other Credit Event will violate or be inconsistent with the
provisions of Regulation T, U or X of the Board of Governors of the Federal
Reserve System.
 
7.09  Tax Returns and Payments.    Each of the Borrower and each of its
Subsidiaries has timely filed or caused to be timely filed with the appropriate
taxing authority all federal income tax and other material returns, statements,
forms and reports for taxes (the “Returns”) required to be filed by, or with
respect to the income, properties or operations of, the Borrower and/or any of
its Subsidiaries. The Returns accurately reflect in all material respects all
liability for taxes of the Borrower and its Subsidiaries for the periods covered
thereby. Each of the Borrower and each of its Subsidiaries has paid all taxes
and assessments payable by it which have become due, other than (i) those that
are immaterial and (ii) those being contested in good faith and adequately
disclosed and fully provided for on the financial state-ments of the Borrower
and its Subsidiaries in accordance with GAAP. Except as set forth on Schedule
7.09, there is no action, suit, proceeding, investi-ga-tion, audit or claim now
pend-ing or, to the best knowledge of the Borrower, threatened by any authority
regard-ing any taxes relating to the Borrower or any of its Subsidiaries. Except
as provided in Schedule 7.09, as of the Initial Borrowing Date, neither the
Borrower nor any of its Subsidiaries has entered into an agreement or waiver or
been requested to enter into an agreement or waiver extending any statute of
limitations relating to the payment or collection of taxes of the Borrower or
any of its Subsidiaries, or is aware of any circumstances that would cause the
taxable years or other taxable periods of the Borrower or any of its
Subsidiaries not to be subject to the normally applicable statute of
limitations. Neither the Borrower nor any of its Subsidiaries has incurred, nor
will any of them incur, any material tax liability in connection with the
Transaction or any other transactions contemplated hereby (it being understood
that the representation contained in this sentence does not cover any future tax
liabilities of the Borrower or any of its Subsidiaries arising as a result of
the operation of their businesses in the ordinary course of business).
 
-40-

--------------------------------------------------------------------------------


 
7.10  Compliance with ERISA.   Schedule 7.10 sets forth, as of the Initial
Borrow-ing Date, the name of each Plan. Each Plan (and each related trust) is in
substantial compliance with its terms and with all applicable laws, including,
without limitation, ERISA and the Code; each Plan (and each related trust, if
any) which is intended to be qualified under Section 401(a) of the Code has
received or timely applied for a determination letter from the Internal Revenue
Service to the effect that it meets the requirements of Sections 401(a) and
501(a) of the Code covering all tax law changes prior to the Economic Growth and
Tax Relief Reconciliation Act of 2001 or is comprised of a master or prototype
plan that has received a favorable opinion letter from the Internal Revenue
Service on which the Borrower is entitled to rely; neither the Borrower nor any
of its Subsidiaries or ERISA Affiliates has ever maintained or contributed to,
or had any obligation to maintain or contribute to (or borne any liability with
respect to) any “employee pension benefit plan,” within the meaning of Section
3(2) of ERISA, that is a “multiemployer plan,” within the meaning of Section
3(37) of ERISA, or that is subject to the minimum funding standards of Section
412 of the Code or Section 302 of ERISA or subject to Title IV of ERISA; neither
the Borrower nor any of its Subsidiaries or ERISA Affiliates has any obligation
to maintain or contribute to (or borne any liability with respect to) any
Foreign Pension Plan; all contributions required to be made with respect to a
Plan have been timely made; neither the Borrower nor any Subsidiary of the
Borrower nor any ERISA Affiliate has incurred any material liability (including
any indirect, contingent or secondary liability) to or on account of a Plan
pursuant to Section 409, 502(i), 502(l), 515, 4204 or 4212 of ERISA or Section
4975 of the Code or expects to incur any such liabil-ity under any of the
foregoing sections with respect to any Plan; no condition exists which presents
a material risk to the Borrower or any Subsidiary of the Borrower or any ERISA
Affiliate of incur-ring a liability to or on account of a Plan pursuant to the
foregoing provisions of ERISA and the Code; no action, suit, proceeding,
hearing, audit or investigation with respect to the administration, operation or
the investment of assets of any Plan (other than routine claims for benefits) is
pending, expected or, to the knowledge of the Borrower, threatened; each group
health plan (as defined in Section 607(1) of ERISA or Section 4980B(g)(2) of the
Code) which covers or has covered employees or former employees of the Borrower,
any Subsidiary of the Borrower, or any ERISA Affiliate has at all times been
operated in compliance with the provisions of Part 6 of subtitle B of Title I of
ERISA and Section 4980B of the Code, except to the extent that any failure to
comply could not reasonably be expected to result in a material liability to the
Borrower or any Subsidiary of the Borrower; each group health plan (as defined
in 45 Code of Federal Regulations Section 160.103) which covers or has covered
employees or former employees of the Borrower, any Subsidiary of the Borrower,
or any ERISA Affiliate has at all times been operated in compliance with the
provisions of the Health Insurance Portability and Accountability Act of 1996
and the regulations promulgated thereunder, except to the extent that any
failure to comply could not reasonably be expected to result in a material
liability to the Borrower or any Subsidiary of the Borrower; no lien imposed
under the Code or ERISA on the assets of the Borrower or any Subsidiary of the
Borrower or any ERISA Affiliate exists or is likely to arise on account of any
Plan; and the Borrower and its Subsidiaries may cease contributions to or
terminate any employee benefit plan maintained by any of them without incurring
any material liability.
 
-41-

--------------------------------------------------------------------------------


 
7.11  The Security Documents.   (a) The provisions of the Security Agreement are
effective to create in favor of the Collateral Agent for the benefit of the
Secured Creditors a legal, valid and enforceable security interest in all right,
title and interest of the Credit Parties in the Security Agreement Collateral
described therein, and the Collateral Agent, for the benefit of the Secured
Creditors, has (or will have within ten days of the Initial Borrowing Date) a
fully perfected security interest in all right, title and interest in all of the
Security Agreement Collateral described therein to the extent a security
interest therein can be perfected by filing or possession, subject to no other
Liens other than Permitted Liens. Following the recordation of (x) the Grant of
Security Interest in U.S. Patents, if applicable, and (y) the Grant of Security
Interest in U.S. Trademarks, if applicable, in the respective forms attached to
the Security Agreement, in each case in the United States Patent and Trademark
Office, together with filings on Form UCC-1 made pursuant to the Security
Agreement, the Collateral Agent for the benefit of the Secured Creditors will
have, as may be perfected by such filings and recordation, a perfected security
interest in the United States trademarks and patents covered by the Security
Agreement, and following the recordation of the Grant of Security Interest in
U.S. Copyrights, if applicable, in the form attached to the Security Agreement
with the United States Copyright Office, together with filings on Form UCC-1
made pursuant to the Security Agreement, the Collateral Agent for the benefit of
the Secured Creditors will have, as may be perfected by such filings and
recordation, a perfected security interest in the United States copyrights
covered by the Security Agreement.
 
(b)  The security interests created under the Pledge Agreement in favor of the
Collateral Agent, as Pledgee, for the benefit of the Secured Creditors,
constitute perfected security interests in the Pledge Agreement Collateral
described in the Pledge Agreement, subject to no security interests of any other
Person. No filings or recordings are required in order to perfect (or maintain
the perfection or priority of) the security interests created in the Pledge
Agreement Collateral under the Pledge Agreement other than with respect to that
portion of the Pledge Agreement Collateral constituting a “general intangible”
under the UCC.
 
(c) After the execution and delivery thereof, each Mortgage creates, as security
for the obligations purported to be secured thereby, a valid and enforceable
perfected security interest in and mortgage lien on the respective Mortgaged
Property in favor of the Collateral Agent (or such other trustee as may be
required or desired under local law) for the benefit of the Secured Creditors,
superior and prior to the rights of all third Persons (except that the security
interest and mortgage lien created on such Mortgaged Property may be subject to
the Permitted Encumbrances related thereto) and subject to no other Liens (other
than Permitted Liens related thereto).
 
-42-

--------------------------------------------------------------------------------


 
7.12  Real Property.    All Real Property having a Fair Market Value, as
reasonably estimated by the Borrower, in excess of $5,000,000 that is owned by
the Borrower or any of its Subsidiaries as of the Initial Borrowing Date, and
the nature of the interest therein, is correctly set forth in Schedule 7.12.
Each of the Borrower and each of its Subsidiaries has good and indefeasible
title to all material properties owned by it, including all Real Property set
forth on Schedule 7.12 and all other material property reflected in the most
recent historical balance sheets referred to in Section 7.05(a) (except as sold
or otherwise disposed of since the date of such balance sheet in the ordinary
course of business or as permitted by the terms of this Agreement), free and
clear of all Liens, other than Permitted Liens.
 
7.13  Capitalization.   On the Initial Borrowing Date, the authorized capital
stock of the Borrower consists of 100,000,000 shares of common stock, $0.01 par
value, of which 36,825,956 shares were issued and outstanding on March 31, 2006.
All outstanding shares of capital stock of the Borrower have been duly and
validly issued and are fully paid and non-assessable.
 
7.14  Subsidiaries.   On and as of the Initial Borrowing Date and after giving
effect to the Transaction, the Borrower has no Subsidiaries other than those
Subsidiaries listed on Schedule 7.14. Schedule 7.14 correctly sets forth, as of
the Initial Borrowing Date and after giving effect to the Transaction, (i) the
percentage ownership (direct and indirect) of the Borrower in each class of
Equity Interests of each of its Subsidiaries and also identifies the direct
owner thereof and (ii) the jurisdiction of organization of each such Subsidiary.
All outstanding shares of capital stock or other Equity Interests of each
Subsidiary have been duly and validly issued, are fully paid and non-assessable
and have been issued free of preemptive rights. On the Initial Borrowing Date
and after giving effect to the Transaction, except as set forth on
Schedule 7.14, no Subsidiary of the Borrower has outstanding any securities
convert-ible into or exchangeable for its Equity Interests or outstanding any
right to subscribe for or to purchase, or any options or warrants for the
purchase of, or any agree-ment providing for the issuance (contingent or
otherwise) of or any calls, commitments or claims of any character relating to,
its Equity Interests or any stock appreciation or similar rights.
 
7.15  Compliance with Statutes, etc..   Each of the Borrower and each of its
Subsidiaries is in compliance with all applicable laws, statutes, regulations
and orders of, and all applicable restric-tions imposed by, all governmental
bodies, domestic or foreign, in respect of the conduct of its business, the
holding of the FCC Licenses and the other Governmental Authorizations and the
ownership of its property (including, without limitation, applicable statutes,
regu-la-tions, orders and restrictions relating to environmental standards and
controls), except such noncompliances as could not, either individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect.
 
-43-

--------------------------------------------------------------------------------


 
7.16  Investment Company Act.   Neither the Borrower nor any of its Subsidiaries
is an “investment company” or a company “controlled” by an “investment company,”
within the meaning of the Investment Company Act of 1940, as amended.
 
7.17  [Intentionally Omitted].
 
7.18  Environmental Matters.   (a) Each of the Borrower and each of its
Subsidiaries is in compliance with all applicable Environmental Laws and the
requirements of any permits issued under such Environmental Laws. There are no
pending or, to the knowledge of the Borrower, threatened Environmental Claims
against the Borrower or any of its Subsidiaries or any Real Property owned,
leased or operated by the Borrower or any of its Subsidiaries (including, to the
Borrower’s knowledge, any such claim arising out of the ownership, lease or
operation by the Borrower or any of its Subsidiaries of any Real Property
formerly owned, leased or operated by the Borrower or any of its Subsidiaries
but no longer owned, leased or operated by the Borrower or any of its
Subsidiaries). There are no facts, circumstances, conditions or occurrences with
respect to the business or operations of the Borrower or any of its
Subsidiaries, or any Real Property owned, leased or operated by the Borrower or
any of its Subsidiaries (including, to the Borrower’s knowledge, any Real
Property formerly owned, leased or operated by the Borrower or any of its
Subsidiaries but no longer owned, leased or operated by the Borrower or any of
its Subsidiaries) or, to the knowledge of the Borrower, any property adjoining
or adjacent to any such Real Property that could be reasonably expected (i) to
form the basis of an Environmental Claim against the Borrower or any of its
Subsidiaries or any Real Property owned, leased or operated by the Borrower or
any of its Subsidiaries or (ii) to cause any Real Property owned, leased or
operated by the Borrower or any of its Subsidiaries to be subject to any
restric-tions on the ownership, lease, occupancy or trans-ferability of such
Real Property by the Borrower or any of its Subsidiaries under any applicable
Environmental Law.
 
(b)  Hazardous Materials have not at any time been generated, used, treated or
stored on, or transported to or from, or Released on or from, any Real Property
owned, leased or operated by the Borrower or any of its Subsidiaries or, to the
knowledge of the Borrower, any property adjoining or adjacent to any Real
Property, where such generation, use, treatment, storage, transportation or
Release has violated or could be reasonably expected to violate any applicable
Environmental Law or give rise to an Environmental Claim.
 
(c)  Notwithstanding anything to the contrary in this Section 7.18, the
represen-tations and warranties made in this Section 7.18 shall be untrue only
if the effect of any or all conditions, violations, claims, restrictions,
failures and noncompliances of the types described above could, either
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.
 
7.19  Labor Relations.   Neither the Borrower nor any of its Subsidiaries is
engaged in any unfair labor practice that could reasonably be expected, either
individually or in the aggre-gate, to have a Material Adverse Effect. There is
(i) no unfair labor practice complaint pending against the Borrower or any of
its Subsidiaries or, to the knowledge of the Borrower, threatened against any of
them, before the National Labor Relations Board, and no grievance or arbitration
proceeding arising out of or under any collective bargaining agreement is so
pending against the Borrower or any of its Subsidiaries or, to the knowledge of
the Borrower, threatened against any of them, (ii) no strike, labor dispute,
slowdown or stoppage pending against the Borrower or any of its Subsidiaries or,
to the knowledge of the Borrower, threatened against the Borrower or any of its
Subsidiaries and (iii) no union representation question that exists with respect
to the employees of the Borrower or any of its Subsidiaries, except (with
respect to any matter specified in clause (i), (ii) or (iii) above, either
individually or in the aggregate) such as could not reasonably be expected to
have a Material Adverse Effect.

-44-

--------------------------------------------------------------------------------


 
7.20  Intellectual Property, etc.    Each of the Borrower and each of its
Subsidiaries owns or has the right to use all the patents, trademarks, permits,
domain names, service marks, trade names, copyrights, licenses, franchises,
inventions, trade secrets, proprietary information and know-how of any type,
whether or not written (including, but not limited to, rights in computer
programs and databases) and formulas, or rights with respect to the foregoing,
necessary for the conduct of its business (the “Business Intellectual Property”)
without any known conflict with the rights of others arising from the Borrower’s
or its Subsidiaries’ use of the Business Intellectual Property which, or the
failure to obtain which, as the case may be, could reasonably be expected,
either individually or in the aggregate, to have a Material Adverse Effect.
 
7.21  Indebtedness.   Schedule 7.21 sets forth a true and complete list of all
Indebtedness (including Contingent Obligations in respect of Indebtedness) of
the Borrower and its Subsidiaries as of the Initial Borrowing Date (excluding
the Loans, the Letters of Credit and the Indebtedness incurred pursuant to the
Second-Lien Note Indenture) (the “Existing Indebtedness”) which is to remain
outstanding after giving effect to the Transaction, in each case showing the
aggregate principal amount thereof and the name of the respective borrower and
any Credit Party or any of its Subsidiaries which directly or indirectly
guarantees such Indebtedness.
 
7.22  Insurance.   Schedule 7.22 sets forth a true and complete listing of all
insurance maintained by the Borrower and its Subsidiaries as of the Initial
Borrowing Date, with the amounts insured (and any deductibles) set forth
therein.
 
7.23  FCC Licenses and Other Governmental Authorizations.    (a) The Borrower
and its Subsidiaries hold all FCC licenses, registrations and authorizations as
are necessary to the Borrower’s and its Subsidiaries’ businesses (collectively,
the “FCC Licenses”). Each of the FCC Licenses that is material to the business
of the Borrower or any of its Subsidiaries has been validly issued and is in
full force and effect. All FCC Licenses in effect on the Initial Borrowing Date
and their respective expiration dates are listed and described on Schedule
7.23(a). The Borrower has no knowledge of any condition imposed by the FCC as
part of any FCC License which is neither set forth on the face thereof as issued
by the FCC nor contained in the policies, rules and regulations of the FCC
applicable generally to business of the type, nature, class or location of the
Borrower and its Subsidiaries. The Borrower and its Subsidiaries are in
compliance with the terms and conditions of the FCC Licenses applicable to it
and with applicable policies, rules and regulations of the FCC and the
Communications Act of 1934, as amended (the “Communications Act”) except to the
extent that any failure to comply could not reasonably be expected to result in
a Material Adverse Effect. No proceedings are pending or are, to the knowledge
of the Borrower, threatened which may reasonably be expected to result in the
revocation, rescission, modification, non-renewal or suspension of any FCC
License, the denial of any pending applications, the issuance of any cease and
desist order or the imposition of any fines, forfeitures or other administrative
actions by the FCC with respect to the Borrower or any of its Subsidiaries that
would, if such proceedings were decided adversely to the Borrower or the
Subsidiaries, have a Material Adverse Effect. All material reports,
applications, tariffs and other documents required to be filed by the Borrower
or any of its Subsidiaries, as appropriate, with the FCC have in all material
respects been timely filed and all such reports, applications, tariffs and
documents are true, correct and complete in all material respects. To the
knowledge of the Borrower, there are no unsatisfied or otherwise outstanding
citations, complaint proceedings, notices of liability or notices of forfeiture
issued by the FCC and received by the Borrower or a Subsidiary thereof with
respect to the Borrower or any of its Subsidiaries or any of their respective
operations.
 
-45-

--------------------------------------------------------------------------------


 
(b)  In addition to the FCC Licenses issued by the FCC, the Borrower and its
Subsidiaries hold all material licenses, certificates, registrations and
authorizations issued by any other governmental entity (domestic and foreign)
necessary to operate their respective businesses for each line of business of
the Borrower or any of its Subsidiaries requiring such authorization and in each
jurisdiction in which Borrower or any of its Subsidiaries may be deemed to be
conducting their respective businesses under applicable law (collectively, the
“Governmental Authorizations”). Each Governmental Author-ization has been
validly issued and is in full force and effect. The Governmental Authorizations
as of the Initial Borrowing Date are listed on Schedule 7.23(b), with any
expiration date for any such authorization identified on Schedule 7.23(b), with
authorizations issued by state public service or utility commissions (or
analogous state authorities) listed in Part A of Schedule 7.23(b) and other
Governmental Authorizations listed in Part B of Schedule 7.23(b). None of the
Governmental Authorizations contain any conditions or limitations outside the
normal course that would materially and adversely restrict the operations of the
Borrower or any of its Subsidiaries. The Borrower and its Subsidiaries have been
and are in compliance in all respects with the terms and conditions of the
Governmental Authorizations applicable to them, except to the extent that any
failure to comply would not result in a Material Adverse Effect. Other than the
proceedings of a general nature, no proceedings are pending or are, to the
knowledge of the Borrower, threatened, and, to the Borrower’s knowledge, no
event has occurred, which may reasonably be expected to result in the
revocation, rescission, adverse modification, non-renewal or suspension of any
Governmental Authorization that is material to the business of the Borrower or
any of its Subsidiaries, the denial of any pending applications therefor, the
issuance of any cease and desist order, or the imposition of any material fines,
forfeitures, or other administrative actions by a governmental entity. All
material reports, applications, tariffs and other documents required to be filed
by the Borrower or any of its Subsidiaries, as appropriate, with the
governmental entity issuing a Government Authorization have in all material
respects been timely filed, and all such reports, applications, tariffs and
documents are true, correct and complete in all material respects. To the
knowledge of the Borrower, there are no material unsatisfied or otherwise
outstanding citations issued by any governmental entity and received by the
Borrower or a Subsidiary thereof with respect to the Borrower or any of its
Subsidiaries. Part C of Schedule 7.23(b) separately lists all pending
applications for certificates or other authorizations from any state public
service or utility commission (or analogous state authority).
 
(c)  The transactions contemplated herein, under applicable law (including the
Communications Act) and the applicable policies, rules, regulations and
practices of the FCC and other governmental entities, would not disqualify the
Borrower or any of its Subsidiaries as an assignee or transferee of the FCC
Licenses or the Governmental Authorizations or result in the imposition of any
materially adverse condition on or modification of the FCC Licenses or the
Governmental Authorizations.

-46-

--------------------------------------------------------------------------------


 
7.24  Intercreditor Agreement; Status of Credit Agreement.   (a) Assuming that
the Intercreditor Agreement has been duly authorized, executed and delivered by
the parties thereto (other than the Borrower and its Subsidiaries), the
Intercreditor Agreement is enforceable against the parties thereto (and the
Creditors as defined therein) in accordance with its terms.
 
(b)  This Agreement constitutes the “First-Lien Credit Agreement” under (and as
defined in) the Intercreditor Agreement. This Agreement and the other Credit
Documents constitute the “First-Lien Credit Documents” under (and as defined in)
the Intercreditor Agreement and the Obligations hereunder and under the other
Credit Documents constitute “First-Lien Obligations” under (and as defined in)
the Intercreditor Agreement and are entitled to the benefits of such status
pursuant to the terms and conditions of the Intercreditor Agreement.
 
7.25  Certain Agreements.    (a) Neither the Borrower nor any of its
Subsidiaries is a party to any agreement or instrument or subject to any
corporate, partnership or limited liability company restriction, as the case may
be, that, either individually or in the aggregate, has resulted or could
reasonably be expected to result in a Material Adverse Effect.
 
(b)  Neither the Borrower nor any of its Subsidiaries is in default in any
manner under any provision of any indenture or other agreement or instrument
evidencing Indebtedness, or any other material agreement or instrument to which
it is a party or by which it or any of its properties or assets are or may be
bound, if such default, either individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect.
 
7.26     RCN International.    RCN International is a Delaware corporation which
has no significant assets or material liabilities.
 
7.27  No Default or Event of Default Under the Existing Credit Agreement. 
 Except as set forth on Schedule 7.27, on the Initial Borrowing Date
(immediately prior to giving effect to the Transaction) no Default or Event of
Default exists under the Existing First-Lien Credit Agreement.
 
SECTION 8.  Affirmative Covenants.   The Borrower hereby covenants and agrees
that on and after the Effective Date and until the Total Commitment and all
Letters of Credit have terminated and the Loans, Notes and Unpaid Drawings (in
each case together with interest thereon), Fees and all other Obligations (other
than indemnities described in Section 13.13 which are not then due and payable)
incurred hereunder and thereunder, are paid in full:
 
8.01  Information Covenants.   The Borrower will furnish to each Lender:
 
(a)  Quarterly Financial Statements. Within 45 days after the close of each of
the first three quarterly accounting periods in each fiscal year of the Borrower
(i) the consolidated balance sheet of the Borrower and its Subsidiaries as at
the end of such quarterly accounting period and the related consolidated
statements of operations and cash flows for such quarterly accounting period and
for the elapsed portion of the fiscal year ended with the last day of such
quarterly accounting period, in each case setting forth comparative figures for
the corresponding periods in the prior fiscal year, all of which shall be
certified by an Authorized Representative of the Borrower that they fairly
present in all material respects in accordance with GAAP the financial condition
of the Borrower and its Subsidiaries as of the dates indicated and the results
of their operations for the periods indicated, subject to normal year-end audit
adjustments and the absence of footnotes, and (ii) management’s discussion and
analysis of the important operational and financial developments during such
quarterly accounting period, in each case without any material qualifications
with respect thereto. Notwithstanding the foregoing, in the event that the
Borrower delivers to the Administrative Agent a Quarterly Report for the
Borrower on Form 10-Q for such fiscal quarter, as filed with the SEC, within 45
days after the end of such fiscal quarter, such Form 10-Q shall satisfy all
requirements of this clause (a). For the purposes of the immediately preceding
sentence, posting of any such Quarterly Report on the SEC’s website,
www.sec.gov, within the time period otherwise required in such sentence for the
delivery of such Quarterly Report shall constitute delivery of same to the
Administrative Agent.
 
-47-

--------------------------------------------------------------------------------


 
(b)  Annual Financial Statements. Within 90 days after the close of each fiscal
year of the Borrower, (i) the consolidated balance sheet of the Borrower and its
Subsidiaries as at the end of such fiscal year and the related consolidated
statements of operations, cash flows and changes in stockholders’ equity for
such fiscal year setting forth comparative figures for the preceding fiscal year
and certified (without any “going concern” or other qualification or exception)
by an independent certified public accountant of recognized standing, and (ii)
management’s discussion and analysis of the important operational and financial
developments during such fiscal year. Notwithstanding the foregoing, in the
event that the Borrower delivers to the Administrative Agent an Annual Report
for the Borrower on Form 10-K for such fiscal year, as filed with the SEC,
within 90 days after the end of such fiscal year, such Form 10-K shall satisfy
all requirements of this clause (b) so long as the certified public accountants’
opinion included in such Form 10-K satisfies the requirements with respect
thereto set forth in the immediately preceding sentence. For the purposes of the
immediately preceding sentence, posting of any such Annual Report on the SEC’s
website, www.sec.gov, within the time period otherwise required in such sentence
for the delivery of such Annual Report shall constitute delivery of same to the
Administrative Agent.
 
(c)  Unrestricted Subsidiaries. If the Borrower has designated any Unrestricted
Subsidiaries hereunder, then within 15 days after the delivery of the financial
statements described in Sections 8.01(a) and 8.01(b), a reasonably detailed
presentation, either in the face of the financial statements delivered pursuant
to such Sections or in footnotes thereto and in management’s discussion and
analysis of operational and financial developments, of the financial condition
and results of operations of the Borrower and its Subsidiaries separate from the
financial condition and results of operations of the Unrestricted Subsidiaries
of the Borrower.
 
(d)  Management Letters.   Promptly after the Borrower’s or any of its
Subsidiaries receipt thereof, a copy of any “management letter” received from
its certified public accountants and management’s response thereto.
 
-48-

--------------------------------------------------------------------------------


 
(e)    Budgets; Annual Opinions Regarding Security Interests. (i) Commencing
with the fiscal year of the Borrower commencing January 1, 2007, no later than
30 days following the first day of each fiscal year of the Borrower, a budget in
form reasonably satisfactory to the Administrative Agent (including bud-geted
statements of operations, cash flows statements and balance sheets for the
Borrower and its Subsidiaries on a consolidated basis) (A) for each of the four
quarters of such fiscal year prepared in detail and (B) for the immediately
succeeding fiscal year prepared in summary quarterly form, in each case setting
forth, with appro-priate discussion, the principal assumptions upon which such
budget is based.
 
(ii)    The Borrower shall deliver an opinion of counsel covering the security
interests granted pursuant to the Security Documents (in substantially the same
form, and from the same counsel, required by the Second-Lien Note Indenture, but
covering the Security Documents and the security interests created pursuant
thereto rather than the security documents constituting Second-Lien Note
Documents) contemporaneously with the delivery of any similar opinion to the
trustee under the Second-Lien Note Indenture pursuant to Section 4.4 thereof so
long as such an opinion is required to be delivered pursuant to the Second-Lien
Note Indenture or any related document.
 
(f)  Officer’s Certificates. At the time of the delivery of the financial
statements provided for in Sections 8.01(a) and (b), a compliance certificate
from the chief financial officer of the Borrower in the form of Exhibit L
certifying on behalf of the Borrower that, to such officer’s knowledge after due
inquiry, no Default or Event of Default has occurred and is continuing or, if
any Default or Event of Default has occurred and is continuing, specifying the
nature and extent thereof, which certificate shall (i) set forth in reasonable
detail the calculations required to establish whether the Borrower and its
Subsidiaries were in compliance with the provisions of Sections 4.02 (d),
4.02(e), 4.02(f), 9.01(x), 9.01(xii), 9.01(xvii), 9.02(iv), 9.02(xvi), 9.03,
9.04, 9.05(v), 9.05(xi), 9.05(xii) and the Financial Covenants, in each case, at
the end of such fiscal quarter or year, as the case may be, (ii) if delivered
with the financial statements required by Section 8.01(b), set forth in
reasonable detail (and the calculations required to establish) the amount of
Excess Cash Flow and the Applicable ECF Percentage for the respective Excess
Cash Payment Period, and (iii) certify either that (A) there have been no
changes to Annexes C through F, and Annexes I through K, in each case of the
Security Agreement, and Annexes A through F of the Pledge Agreement, in each
case since the Initial Borrowing Date or, if later, since the date of the most
recent certificate delivered pursuant to this Section 8.01(f), or (B) if there
have been any such changes, a list in reasonable detail of such changes, and
whether the Borrower and the other Credit Parties have otherwise taken all
actions required to be taken by them pursuant to such Security Documents in
connection with any such changes.
 
(g)  Notice of Default, Litigation and Material Adverse Effect. Promptly, and in
any event within three Business Days after any officer of the Borrower or any of
its Subsidiaries obtains knowledge thereof, notice of (i) the occur-rence of any
event which constitutes a Default or an Event of Default, (ii) any litigation or
governmental investi-ga-tion or proceeding pend-ing against the Borrower or any
of its Subsidiaries (or any material development in any such litigation or
investigation) (x) which, either individually or in the aggre-gate, could
reasonably be expected to have a Material Adverse Effect or (y) with respect to
any Document, or (iii) any other event, change or circum-stance that has had, or
could reasonably be expected to have, a Material Adverse Effect.
 
-49-

--------------------------------------------------------------------------------


 
(h)  Other Reports and Filings. Promptly after the filing or delivery thereof,
copies of all financial information, proxy materials and reports, if any, which
the Borrower or any of its Subsidiaries shall publicly file with the Securities
and Exchange Commission or any successor thereto (the “SEC”) or deliver to
holders (or any trustee, agent or other representative therefor) of its material
Indebtedness (including the Second-Lien Note Indenture) pursuant to the terms of
the documentation governing such Indebtedness.
 
(i)  Environmental Matters. Promptly after any officer of the Borrower or any of
its Subsidiaries obtains knowledge thereof, notice of one or more of the
following environmental matters to the extent that such environmental matters,
either individually or when aggregated with all other such environmental
matters, could reasonably be expected to have a Material Adverse Effect:
 
(i)  any pending or threatened Environmental Claim against the Borrower or any
of its Subsidiaries or any Real Property owned, leased or operated by the
Borrower or any of its Subsidiaries;
 
(ii)  any condition or occurrence on or arising from any Real Property owned,
leased or operated by the Borrower or any of its Subsidiaries that (a) results
in noncompliance by the Borrower or any of its Subsidiaries with any applicable
Environmental Law or (b) could reasonably be expected to form the basis of an
Environmental Claim against the Borrower or any of its Subsidiaries or any such
Real Property;
 
(iii)  any condition or occurrence on any Real Property owned, leased or
operated by the Borrower or any of its Subsidiaries that could reasonably be
expected to cause such Real Property to be subject to any restrictions on the
ownership, lease, occupancy, use or transferability by the Borrower or any of
its Subsidiaries of such Real Property under any Environmental Law; and
 
(iv)  the taking of any removal or remedial action in response to the actual or
alleged presence of any Hazardous Material on any Real Property owned, leased or
oper-ated by the Borrower or any of its Subsidiaries as required by any
Environmental Law or any governmental or other administrative agency; provided
that in any event the Borrower shall deliver to each Lender all notices received
by the Borrower or any of its Subsidiaries from any government or governmental
agency under, or pursuant to, CERCLA which identify the Borrower or any of its
Subsidiaries as potentially responsible parties for remediation costs or which
otherwise notify the Borrower or any of its Subsidiaries of potential liability
under CERCLA.
 
All such notices shall describe in reasonable detail the nature of the claim,
investigation, condition, occurrence or removal or remedial action and the
Borrower’s or such Subsidiary’s response thereto.
 
-50-

--------------------------------------------------------------------------------


 
(j)  Debt Rating. Promptly upon, and in any event within three Business Days
after, any Authorized Officer of the Borrower obtains knowledge of any change by
Moody’s in the Debt Rating, notice of such change.
 
(k)  Other Information. From time to time, such other information or documents
(financial or otherwise) with respect to the Borrower or any of its Subsidiaries
as the Administrative Agent or any Lender (through the Administrative Agent) may
reasonably request.
 
8.02  Books, Records and Inspections; Annual Meetings.   (a) The Borrower will,
and will cause each of its Subsidiaries to, keep proper books of record and
accounts in which full, true and correct entries in conformity with GAAP and all
require-ments of law shall be made of all dealings and transactions in relation
to its business and activities. The Borrower will, and will cause each of its
Subsidiaries to, permit officers and designated representa-tives of the
Administrative Agent or any Lender to visit and inspect, under guidance of
officers of the Borrower or such Subsidiary, any of the properties of the
Borrower or such Subsidiary, and to examine the books of account of the Borrower
or such Subsidiary and discuss the affairs, finances and accounts of the
Borrower or such Subsidiary with, and be advised as to the same by, its and
their officers and independent accountants, all upon reasonable prior notice and
at such reasonable times and inter-vals and to such reasonable extent as the
Administrative Agent or any such Lender may reasonably request; provided that
unless an Event of Default shall have occurred and be continuing, such visit and
inspection by any Lender shall occur no more than one time per year.
 
(b)  At a date to be mutually agreed upon between the Administrative Agent and
the Borrower occurring on or prior to the 120th day after the close of each
fiscal year of the Borrower, the Borrower will, at the request of the
Administrative Agent, hold a meeting with all of the Lenders at which meeting
will be reviewed the financial results of the Borrower and its Subsidiaries for
the previous fiscal year and the budgets presented for the current fiscal year
of the Borrower.
 
8.03  Maintenance of Property; Insurance.    (a) The Borrower will, and will
cause each of its Subsidiaries to, (i) keep all property necessary to the
business of the Borrower and its Subsidi-aries in good working order and
condition, ordinary wear and tear excepted, (ii) maintain with financially sound
and reputable insurance companies insurance on all such property and against all
such risks as is consistent and in accordance with industry practice for
companies similarly situ-ated owning similar properties and engaged in similar
businesses as the Borrower and its Subsidi-aries, and (iii) furnish to the
Administrative Agent, upon its request therefor, full information as to the
insurance carried. Such insurance shall include physical damage insurance on all
real and personal property (whether now owned or here-after acquired) on an all
risk basis and business interruption insurance. The provisions of this Sec-tion
8.03 shall be deemed supplemental to, but not duplicative of, the provisions of
any Security Documents that require the maintenance of insurance.
 
(b)  The Borrower will, and will cause each of its Subsidiaries to, at all times
keep its property insured in favor of the Collateral Agent, and all policies or
certificates (or certified copies thereof) with respect to such insurance (and
any other insurance maintained by the Borrower and/or such Subsidiaries to the
extent reasonably requested by the Collateral Agent) (i) shall be endorsed to
the Collateral Agent’s satisfaction for the benefit of the Collateral Agent
(including, without limitation, by naming the Collateral Agent as loss payee
and/or additional insured), (ii) shall state that such insurance policies shall
not be canceled without at least 30 days’ prior written notice thereof by the
respective insurer to the Collateral Agent, (iii) shall provide that the
respective insurers irrevocably waive any and all rights of subrogation with
respect to the Collateral Agent and the other Secured Creditors, and (iv) in the
case of such certificates (or, if requested by the Administrative Agent, such
policies), shall be deposited with the Collateral Agent.
 
-51-

--------------------------------------------------------------------------------


 
(c)  If the Borrower or any of its Subsidiaries shall fail to maintain insurance
in accordance with this Section 8.03, or if the Borrower or any of its
Subsidiaries shall fail to so endorse and deposit all policies (if so requested
by the Administrative Agent) or certificates with respect thereto, the
Administrative Agent shall have the right (but shall be under no obligation) to
procure such insurance and the Borrower agrees to reimburse the Administrative
Agent for all reasonable costs and expenses of procuring such insurance.
 
8.04  Existence; Franchises.   The Borrower will, and will cause each of its
Subsidiaries to, do or cause to be done, all things necessary to preserve and
keep in full force and effect its existence and its material rights, franchises,
licenses, permits, copyrights, trademarks and patents; provided, however, that
nothing in this Section 8.04 shall prevent (i) sales of assets and other
trans-actions by the Borrower or any of its Subsidiaries in accordance with
Section 9.02 or (ii) the with-drawal by the Borrower or any of its Subsidiaries
of its qualification as a foreign corporation, partner-ship or limited liability
company, as the case may be, or the termination or expiration of any franchise
or license, in any jurisdiction if such withdrawal, termination or expiration,
as the case may be, could not, either individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.
 
8.05  Compliance with Statutes, etc.   The Borrower will, and will cause each of
its Subsidiaries to, comply with all applicable statutes, regulations and orders
of, and all applicable restrictions imposed by, all governmental bodies,
domestic or foreign, in respect of the conduct of its business and the ownership
of its property (including applicable statutes, regulations, orders and
restrictions relating to environmental standards and controls), except such
noncompliances as could not, either individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect.
 
8.06  Compliance with Environmental Laws.    (a) The Borrower will comply, and
will cause each of its Subsidiaries to comply, with all Environmental Laws and
permits applicable to, or required by, the ownership, lease or use of its Real
Property now or hereafter owned, leased or operated by the Borrower or any of
its Subsidiaries, except such noncompliances as could not, either individually
or in the aggregate, reasonably be expected to have a Material Adverse Effect,
and will promptly pay or cause to be paid all costs and expenses incurred in
connection with such compliance, and will keep or cause to be kept all such Real
Property free and clear of any Liens imposed pursuant to such Environmental
Laws. Neither the Borrower nor any of its Subsidiaries will generate, use,
treat, store, Release or dispose of, or permit the generation, use, treatment,
storage, Release or disposal of, Hazardous Materials on any Real Property now or
hereafter owned, leased or operated by the Borrower or any of its Subsidiaries,
or transport or permit the transportation of Hazardous Materials to or from any
such Real Property, except for Hazardous Materials gener-ated, used, treated,
stored, Released or disposed of at any such Real Properties in compliance in all
material respects with all applicable Environmental Laws and as required in
connection with the normal operation, use and maintenance of the business or
operations of the Borrower or any of its Subsidiaries.
 
-52-

--------------------------------------------------------------------------------


 
(b)  (i) After the receipt by the Administrative Agent or any Lender of any
notice of the type described in Section 8.01(i), (ii) at any time that the
Borrower or any of its Subsidiaries are not in compliance with Section 8.06(a)
or (iii) in the event that the Administrative Agent or the Lenders have
exercised any of the remedies pursuant to the last paragraph of Section 10, the
Borrower will (in each case) provide, at the sole expense of the Borrower and at
the request of the Administrative Agent, an environmental site assessment report
concerning any Real Property owned, leased or operated by the Borrower or any of
its Subsidiaries, prepared by an environmental consulting firm reasonably
approved by the Administrative Agent, indicating the presence or absence of
Hazardous Materials and the potential cost of any removal or remedial action in
connection with such Hazardous Materials on such Real Property. If the Borrower
fails to provide the same within 30 days after such request was made, the
Administrative Agent may order the same, the cost of which shall be borne by the
Borrower, and the Borrower shall grant, and hereby grants, to the Administrative
Agent and the Lenders and their respective agents access to such Real Property
and specifically grants the Administrative Agent and the Lenders an irrevocable
non-exclusive license, subject to the rights of tenants, to undertake such an
assessment at any reasonable time upon rea-son-able notice to the Borrower, all
at the sole expense of the Borrower.
 
-53-

--------------------------------------------------------------------------------


 
8.07  ERISA.    As soon as possible and, in any event, within ten days after the
Borrower, any Subsidiary of the Borrower or any ERISA Affiliate knows or has
reason to know of the occurrence of any of the following, the Borrower will
deliver to each of the Lenders a certificate of an Authorized Representative of
the Borrower setting forth the full details as to such occurrence and the
action, if any, that the Borrower, such Subsidiary or such ERISA Affiliate is
required or proposes to take, together with any notices required or proposed to
be given or filed by the Borrower, such Subsidiary, the Plan administrator or
such ERISA Affiliate to or with the PBGC or any other governmental agency, or a
Plan participant and any notices received by the Borrower, such Subsidiary or
such ERISA Affiliate from the PBGC or any other government agency, or a Plan
participant with respect thereto: that a Reportable Event has occurred (except
to the extent that the Borrower has previously delivered to the Lenders a
certificate and notices (if any) concerning such event pursuant to the next
clause hereof); that a contributing sponsor (as defined in Section 4001(a)(13)
of ERISA) of a Plan subject to Title IV of ERISA is subject to the advance
reporting requirement of PBGC Regulation Section 4043.61 (without regard to
subparagraph (b)(1) thereof), and an event described in subsection .62, .63,
.64, .65 (unless notice is waived under .65), .66, .67 or .68 of PBGC Regulation
Section 4043 is reasonably expected to occur with respect to such Plan within
the following 30 days; that an accumulated funding deficiency, within the
meaning of Section 412 of the Code or Section 302 of ERISA, has been incurred or
an application may be or has been made for a waiver or modification of the
minimum funding standard (including any required installment payments) or an
extension of any amortization period under Section 412 of the Code or Section
303 or 304 of ERISA with respect to a Plan; that any contribution required to be
made with respect to a Plan or Foreign Pension Plan has not been timely made;
that a Plan has been or may be terminated, reorganized, partitioned or declared
insolvent under Title IV of ERISA; that a Plan has an Unfunded Current
Liability; that proceedings may be or have been instituted to terminate or
appoint a trustee to administer a Plan which is subject to Title IV of ERISA;
that a proceeding has been instituted pursuant to Section 515 of ERISA to
collect a delinquent contribution to a Plan; that the Borrower, any Subsidiary
of the Borrower or any ERISA Affiliate will or may incur any liability
(includ-ing any indirect, contingent, or secondary liability) to or on account
of the termination of or with-drawal from a Plan under Section 4062, 4063, 4064,
4069, 4201, 4204 or 4212 of ERISA or with respect to a Plan under Section
401(a)(29), 4971, 4975 or 4980 of the Code or Section 409, 502(i) or 502(l) of
ERISA; that the Borrower, any Subsidiary of the Borrower or any ERISA Affiliate
will or could reasonably be expected to incur any material liability with
respect to a group health plan (as defined in Section 607(1) of ERISA or Section
4980B(g)(2) of the Code) under Section 4980B of the Code; or that the Borrower
or any Subsidiary of the Borrower is reasonably expected to incur material
liability pursuant to any employee welfare benefit plan (as defined in Section
3(1) of ERISA) that provides benefits to retired employees or other former
employees (other than as required by Section 601 of ERISA) or any Plan or any
Foreign Pension Plan. The Borrower will deliver to each of the Lenders copies of
any records, docu-ments or other information that must be furnished to the PBGC
with respect to any Plan pursuant to Section 4010 of ERISA. The Borrower will
also deliver to each of the Lenders a complete copy of the annual report (on
Internal Revenue Service Form 5500-series) of each Plan (including, to the
extent required, the related financial and actuarial statements and opinions and
other supporting statements, certifica-tions, schedules and information)
required to be filed with the Internal Revenue Service. In addi-tion to any
certificates or notices delivered to the Lenders pursuant to the first sentence
hereof, copies of annual reports and any records, docu-ments or other
information required to be furn-ished to the PBGC or any other governmental
agency, and any material notices received by the Borrower, any Subsidiary of the
Borrower or any ERISA Affiliate with respect to any Plan or Foreign Pension Plan
or received from any govern-mental agency or plan administrator or sponsor or
trustee with respect to any multiemployer plan (as defined in Section 4001(a)(3)
of ERISA), shall be delivered to the Lenders no later than ten days after the
date such annual report has been filed with the Internal Revenue Service or such
records, documents and/or information has been furnished to the PBGC or any
other governmental agency or such notice has been received by the Borrower, the
respective Subsidiary or the ERISA Affiliate, as applicable. The Borrower will
ensure, and cause each of its applicable Subsidiaries to ensure, that all
Foreign Pension Plans administered by it or into which it makes payments obtains
or retains (as applicable) registered status under and as required by applicable
law and is adminis-tered in a timely manner in all respects in compliance with
all applicable laws except where the failure to do any of the foregoing could
not, either individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect. If, at any time after the Initial Borrowing Date, the
Borrower, any Subsidiary of the Borrower or any ERISA Affiliate maintains, or
contributes to (or incurs an obligation to contribute to), a pension plan as
defined in Section 3(2) of ERISA which is not set forth in Schedule 7.10, as may
be updated from time to time, then the Borrower shall deliver to the Lenders an
updated Schedule 7.10 as soon as possible and, in any event, within ten (10)
days after the Borrower, such Subsidiary or such ERISA Affiliate maintains, or
contributes to (or incurs an obligation to contribute to), such pension plan.
Such updated Schedule 7.10 shall supersede and replaced the existing Schedule
7.10.
 
8.08  End of Fiscal Years; Fiscal Quarters.    The Borrower will cause (i) each
of its, and each of its Subsidiaries’, fiscal years to end on December 31 of
each year and (ii) each of its, and each of its Subsidiaries’, fiscal quarters
to end on dates which are consistent with a fiscal year end as described above.

-54-

--------------------------------------------------------------------------------


 
8.09  Performance of Obligations.    The Borrower will, and will cause each of
its Subsidiaries to, perform all of its obligations under the terms of each
mortgage, indenture, security agreement, loan agreement or credit agreement and
each other agreement, contract or instrument by which it is bound, except such
non-performances as could not, either individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.
 
8.10  Payment of Taxes.    The Borrower will pay and discharge, and will cause
each of its Subsidiaries to pay and discharge, all material taxes, assessments
and governmental charges or levies imposed upon it or upon its income or profits
or upon any properties belonging to it, in each case on a timely basis, and all
lawful claims which, if unpaid, would or would reasonably be expected to, become
a Lien or charge upon any properties of the Borrower or any of its Subsidiaries
not otherwise permitted under Section 9.01(i); provided that neither the
Borrower nor any of its Subsidiaries shall be required to pay any such tax,
assessment, charge, levy or claim which is being contested in good faith and by
proper proceed-ings if it has maintained adequate reserves with respect thereto
in accordance with GAAP.
 
8.11  Use of Proceeds.    The Borrower will use the proceeds of the Term Loans
only as provided in Section 7.08.
 
8.12  Additional Security; Further Assurances; etc.    (a) The Borrower will,
and will cause each of the other Credit Parties to, grant to the Collateral
Agent for the benefit of the Secured Creditors security interests and Mortgages
in such of the Borrower’s and such other Credit Parties’ assets, properties and
owned real properties having a Fair Market Value in excess of $5,000,000 as are
not covered by the original Security Documents and as may be reason-ably
requested from time to time by the Admin-is-trative Agent or the Required
Lenders (collectively, the “Additional Security Documents”); provided that the
Credit Parties shall not be required to grant Liens on assets that are subject
to express exclusions in the Security Documents until (and then to the extent)
such exclusions are no longer applicable. All such security interests and
Mortgages shall be granted pursuant to documenta-tion reasonably satisfactory in
form and substance to the Administrative Agent and shall constitute valid and
enforceable perfected security interests and Mortgages superior to and prior to
the rights of all third Persons and subject to no other Liens except for
Permitted Liens. The Borrower shall cause the Additional Security Documents or
instruments related thereto to be duly recorded or filed in such manner and in
such places as are required by law to establish, perfect, preserve and protect
the Liens in favor of the Collateral Agent required to be granted pursuant to
the Additional Security Documents and all taxes, fees and other charges payable
in connection therewith shall have been paid in full. The Borrower shall make
arrangements to ensure that all such recordations and filings made pursuant to
this Section 8.12 or any of the Security Documents or Additional Security
Documents are made at least one Business Day before any equivalent recordations
or filings are made pursuant to the Second-Lien Note Documents.
 
(b)  The Borrower will, and will cause each of the other Credit Parties to, at
the expense of the Borrower and the Credit Parties, make, execute, endorse,
acknowledge, file and/or deliver to the Collateral Agent from time to time such
vouchers, invoices, schedules, confirmatory assignments, conveyances, financing
statements, transfer endorsements, powers of attorney, certificates, real
property surveys, reports, landlord waivers, bailee agreements, control
agreements and other assurances or instruments and take such further steps
relating to the Collateral covered by any of the Security Documents as the
Collateral Agent may reasonably require. Furthermore, the Borrower will, and
will cause the other Credit Parties to, deliver to the Collateral Agent such
opinions of counsel, title insurance and other related docu-ments as may be
reasonably requested by the Administrative Agent to assure itself that this
Sec-tion 8.12 has been complied with.
 
-55-

--------------------------------------------------------------------------------


 
(c)  If the Administrative Agent or the Required Lenders reasonably determine
that they are required by law or regulation to have appraisals prepared in
respect of any Real Property of the Borrower and its Subsidiaries constituting
Collateral, the Borrower will, at its own expense, provide to the Administrative
Agent appraisals which satisfy the applicable requirements of the Real Estate
Appraisal Reform Amendments of the Financial Institution Reform, Recovery and
Enforcement Act of 1989, as amended, and which shall otherwise be in form and
substance reasonably satisfactory to the Administrative Agent.
 
(d)  The Borrower shall complete each action required by clauses (a) through (c)
of this Section 8.12 as soon as possible, but in no event later than 60 days
after such action is requested to be taken by the Administrative Agent, the
Collateral Agent or the Required Lenders; provided that, in no event will the
Borrower or any of its Subsidiaries be required to take any action, other than
using its commercially reasonable efforts, to obtain consents from third parties
with respect to its compliance with this Section 8.12.
 
8.13  Ownership of Subsidiaries; etc.    The Borrower will, and will cause each
of its Subsidiaries to, own 100% of the capital stock and other Equity Interests
of each of their Subsidiaries (other than directors’ qualifying shares to the
extent required by applicable law); provided, however, that the foregoing shall
not prohibit the Borrower and/or its Wholly-Owned Subsidiaries owning Equity
Interests in any Non-Wholly-Owned Subsidiary acquired after the Initial
Borrowing Date so long as all Investments therein made by the Borrower and its
Subsidiaries are justified pursuant to clause (xii) or (xiii) of Section 9.05.
 
8.14  Corporate Separateness.    The Borrower will, and will cause each of its
Subsidiaries to, (i) take all action as is necessary to keep the operations of
the Borrower and its Subsidiaries separate and apart from those of any
Unrestricted Subsidiaries and (ii) satisfy customary corporate formalities,
including, as applicable, the holding of regular board of directors’ and
shareholders’ meetings or action by directors or shareholders without a meeting
and the maintenance of corporate offices and records. Neither the Borrower nor
any other Credit Party shall make any payment to a creditor of any Unrestricted
Subsidiary in respect of any liability of any Unrestricted Subsidiary, and no
bank account of any Unrestricted Subsidiary shall be commingled with any bank
account of the Borrower or any other Credit Party. Any and all financial
statements distributed to any creditors of any Unrestricted Subsidiary shall
clearly establish or indicate the corporate separateness of such Unrestricted
Subsidiary from the Borrower and its other Subsidiaries. Each Unrestricted
Subsidiary shall pay its respective liabilities, including administrative
expenses, from its own separate assets, and the assets of the Borrower and its
Subsidiaries shall at all times be separately identified and segregated from the
assets of Unrestricted Subsidiaries. Neither the Borrower nor any of its
Subsidiaries shall take any action, or conduct its affairs in a manner, which is
likely to result in the corporate existence of the Borrower or any of its
Subsidiaries being ignored, or in the assets and liabilities of the Borrower or
any of its Subsidiaries being substan-tively consolidated with those of any
other such Person in a bankruptcy, reorganization or other insolvency
proceeding.
 
-56-

--------------------------------------------------------------------------------


 
8.15  Permitted Acquisitions.    (a) Subject to the provisions of this Section
8.15 and the requirements contained in the definition of Permitted Acquisition,
the Borrower and each Wholly-Owned Domestic Subsidiary Guarantor may from time
to time effect Permitted Acquisitions, so long as (in each case except to the
extent the Required Lenders otherwise specifically agree in writing in the case
of a specific Permitted Acquisition): (i) no Default or Event of Default shall
have occurred and be continuing at the time of the consummation of the proposed
Permitted Acquisition or immediately after giving effect thereto; (ii) the
Borrower shall have given to the Administrative Agent and the Lenders at least
10 Business Days’ prior written notice of any Permitted Acquisition (or such
shorter period of time as may be reasonably acceptable to the Administrative
Agent), which notice shall describe in reasonable detail the principal terms and
conditions of such Permitted Acquisition; (iii) calculations are made by the
Borrower with respect to the Financial Covenants for the respective Calculation
Period on a Pro Forma Basis as if the respective Permitted Acquisition (as well
as all other Permitted Acquisitions and Material Asset Sales theretofore
consummated after the first day of such Calculation Period) had occurred on the
first day of such Calculation Period, and such calculations shall show that the
Financial Covenants would have been complied with if the Permitted Acquisition
had occurred on the first day of such Calculation Period; (iv) based on good
faith projections prepared by the Borrower for the period from the date of the
consummation of the respective Permitted Acquisition to the date which is one
year thereafter, the level of financial performance measured by the Financial
Covenants shall be better than or equal to such level as would be required to
provide that no Default or Event of Default would exist under the Financial
Covenants as compliance with the Financial Covenants would be required through
the date which is one year from the date of the consum-ma-tion of the respective
Permitted Acquisition; (v) all representations and warranties contained herein
and in the other Credit Documents shall be true and correct in all material
respects with the same effect as though such representations and warranties had
been made on and as of the date of such Permitted Acquisition (both before and
after giving effect thereto), unless stated to relate to a specific earlier
date, in which case such representations and warranties shall be true and
correct in all material respects as of such earlier date; (vi) the Aggregate
Consid-eration for all Permitted Acquisitions consummated after the Initial
Borrowing Date shall not exceed $100,000,000; (vii) the aggregate amount of
deferred compensation or other deferred purchase price (including any earn-outs,
but excluding customary working capital, net worth or similar purchase price
adjustments) paid in any fiscal year of the Borrower in respect of all Permitted
Acquisitions (whether or not such Permitted Acquisitions were consummated during
such fiscal year) shall not exceed $1,000,000 (it being understood and agreed,
however, that any such deferred compensation or other deferred purchase price
(including any earn-outs but excluding any covenants not to compete) shall be
structured as a multiple of the excess of the cash flow of the Acquired Entity
or Business that is the subject of the respective Permitted Acquisition for the
most recently ended 12-month period above the cash flow for such Acquired Entity
or Business for such 12-month period selected to determine the purchase price
for such Permitted Acquisition); (viii) immediately after giving effect to such
Permitted Acquisition, the Unrestricted cash and Cash Equivalents of the
Borrower and its Subsidiaries equal or exceed $25,000,000; (ix) the Consolidated
EBITDA of the Acquired Entity or Business for the respective Calculation Period
calculated on a Pro Forma Basis shall be greater than $0; and (x) the Borrower
shall have delivered to the Administrative Agent and each Lender a certif-icate
exe-cuted by its chief financial officer, certify-ing to the best of such
officer’s knowledge, compli-ance with the require-ments of preceding clauses (i)
through (ix), inclu-sive, and containing the calcula-tions (in reason-able
detail) required by preceding clauses (iii), (iv), (vi), (vii), (viii) and (ix).
 
-57-

--------------------------------------------------------------------------------


 
(b)  At the time of each Permitted Acquisition involving the creation or
acquisi-tion of a Subsidiary, or the acquisition of other Equity Interests of
any Person, the Equity Interests thereof created or acquired in connection with
such Permitted Acquisition shall be pledged for the benefit of the Secured
Creditors pursuant to (and to the extent required by) the Pledge Agreement.
 
(c)  The Borrower will cause each Subsidiary which is formed to effect, or is
acquired pursuant to, a Permitted Acquisition to comply with, and to execute and
deliver all of the documentation as and to the extent required by, Sections 8.12
and 9.14, to the reasonable satisfaction of the Administrative Agent.
 
(d)  The consummation of each Permitted Acquisition shall be deemed to be a
representation and warranty by the Borrower that the certifications pursu-ant to
this Section 8.15 are true and correct and that all conditions thereto have been
satisfied and that same is permitted in accordance with the terms of this
Agreement, which representation and warranty shall be deemed to be a
repre-sentation and warranty for all purposes hereunder, includ-ing, without
limitation, Sections 7 and 10.
 
8.16  Ratings.    The Borrower shall at all times maintain a senior secured
financing rating (of any level) from Moody’s with respect to the Loans.
 
8.17  Designation of Subsidiaries.    The board of directors of the Borrower may
at any time designate any Subsidiary as an Unrestricted Subsidiary or any
Unrestricted Subsidiary as a Restricted Subsidiary; provided that (i)
immediately before and after such designation, no Default or Event of Default
shall have occurred and be continuing, (ii) immediately after giving effect to
such designation, the Borrower shall be in compliance, on a Pro Forma Basis,
with the Financial Covenants (and, as a condition precedent to the effectiveness
of any such designation, the Borrower shall deliver to the Administrative Agent
a certificate setting forth in reasonable detail the calculations demonstrating
such compliance), (iii) in the case of any Unrestricted Subsidiary directly
owned by the Borrower or any Restricted Subsidiary, 100% of the Equity Interests
of such newly-designated Unrestricted Subsidiary are owned by the Borrower or
such Restricted Subsidiary, (iv) such Subsidiary shall have entered into the Tax
Allocation Agreement, (v) no Subsidiary may be designated as an Unrestricted
Subsidiary if it is a “Restricted Subsidiary” for the purpose of the Existing
Second-Lien Note Documents or any Permitted Subordinated Debt Documents, as
applicable, and (vi) no Subsidiary may be designated as an Unrestricted
Subsidiary if it was previously designated an Unrestricted Subsidiary. The
designation (i) of any Subsidiary as an Unrestricted Subsidiary shall constitute
an Investment by the Borrower therein at the time of such designation in an
amount equal to the net book value of the Borrower’s or its respective
Subsidiaries’ (as applicable) investment therein and (ii) of any Unrestricted
Subsidiary as a Restricted Subsidiary shall constitute the incurrence at the
time of such designation of any Indebtedness or Liens of such Subsidiary
existing at such time, and in the case of each such designation shall only be
permitted if the respective Investment or incurrence of Indebtedness or Liens is
permitted under Section 9.03, 9.04 or 9.05, as the case may be.
 
-58-

--------------------------------------------------------------------------------


 
SECTION 9.  Negative Covenants.    The Borrower hereby covenants and agrees that
on and after the Effective Date and until the Total Commitment and all Letters
of Credit have terminated and the Loans, Notes and Unpaid Drawings (in each
case, together with interest thereon), Fees and all other Obligations (other
than any indemnities described in Section 13.13 which are not then due and
payable) incurred hereunder and thereunder, are paid in full:
 
9.01  Liens.    The Borrower will not, and will not permit any of its
Subsidiaries to, create, incur, assume or suffer to exist any Lien upon or with
respect to any property or assets (real or personal, tangible or intangible) of
the Borrower or any of its Subsidiaries, whether now owned or hereafter
acquired, or sell any such property or assets subject to an understanding or
agreement, contingent or otherwise, to repurchase such property or assets
(including sales of accounts receiv-able with recourse to the Borrower or any of
its Subsidiaries), or assign any right to receive income or consent to the
filing of any financing statement under the UCC or any other similar notice of
Lien under any similar recording or notice statute; provided that the provisions
of this Section 9.01 shall not prevent the creation, incurrence, assumption or
existence of the following (Liens described below are herein referred to as
“Permitted Liens”):
 
(i)  inchoate Liens for taxes, assessments or governmental charges or levies not
yet due or Liens for taxes, assessments or governmental charges or levies being
contested in good faith and by appropriate proceedings for which adequate
reserves have been established in accordance with GAAP;
 
(ii)  Liens in respect of property or assets of the Borrower or any of its
Subsidiaries imposed by law, which were incurred in the ordinary course of
business and do not secure Indebtedness for borrowed money, such as carriers’,
warehousemen’s, materialmen’s and mechanics’ liens and other similar Liens
arising in the ordinary course of business, and (x) which do not in the
aggregate materially detract from the value of the Borrower’s or such
Subsidiary’s property or assets or materially impair the use thereof in the
operation of the business of the Borrower or such Subsidiary or (y) which are
being contested in good faith by appropriate proceedings, which proceedings have
the effect of preventing the forfeiture or sale of the property or assets
subject to any such Lien;
 
(iii)  Liens in existence on the Initial Borrowing Date which are listed, and
the property subject thereto described, in Schedule 9.01(iii), plus renewals,
replacements and extensions of such Liens, provided that (x) the aggregate
principal amount of the Indebtedness, if any, secured by such Liens does not
increase from that amount outstand-ing at the time of any such renewal,
replacement or extension and (y) any such renewal, replacement or extension does
not encumber any additional assets or properties of the Borrower or any of its
Subsidiaries;
 
(iv)  Liens created by or pursuant to (x) this Agreement and the Security
Documents and (y) the Existing Second-Lien Note Documents, so long as the Liens
created pursuant to the Existing Second-Lien Note Documents are limited to
assets constituting Collateral pursuant to the Security Documents and are at all
times subordinated to the Liens pursuant to the Security Documents on the terms
provided in the Intercreditor Agreement;
 
-59-

--------------------------------------------------------------------------------


 
(v)  licenses, sublicenses, leases or subleases granted to other Persons not
materi-ally interfering with the conduct of the business of the Borrower or any
of its Subsidiaries;
 
(vi)  Liens upon assets of the Borrower or any of its Subsidiaries subject to
Capitalized Lease Obligations permitted by Sec-tion 9.04(iii), provided that (x)
such Liens only serve to secure the payment of Indebt-edness arising under such
Capitalized Lease Obligation and (y) the Lien encumber-ing the asset giving rise
to the Capitalized Lease Obligation does not encumber any other asset of the
Borrower or any Subsidiary of the Borrower;
 
(vii)  Liens placed upon equipment or machinery acquired after the Initial
Borrow-ing Date and used in the ordinary course of business of the Borrower or
any of its Subsidiaries and placed at the time of the acquisition thereof by the
Borrower or such Subsidiary or within 180 days thereafter to secure Indebtedness
incurred to pay all or a portion of the purchase price thereof or to secure
Indebtedness incurred solely for the purpose of financ-ing the acquisition of
any such equipment or machinery or extensions, renewals or replace-ments of any
of the foregoing for the same or a lesser amount, provided that (x) the
Indebtedness secured by such Liens is permitted by Section 9.04(iii) and (y) in
all events, the Lien encumbering the equipment or machinery so acquired does not
encumber any other asset of the Borrower or such Subsidiary;
 
(viii)  easements, rights-of-way, restrictions, encroachments and other similar
charges or encumbrances, and minor title deficiencies, in each case not securing
Indebted-ness and not materially interfering with the conduct of the business of
the Borrower or any of its Subsidiaries;
 
(ix)  Liens arising from precautionary UCC financing statement filings regarding
operating leases entered into in the ordinary course of business;
 
(x)  Liens arising out of the existence of judgments or awards in respect of
which the Borrower or any of its Subsidiaries shall in good faith be prosecuting
an appeal or proceed-ings for review and in respect of which there shall have
been secured a subsisting stay of execution pending such appeal or proceedings,
provided that the aggregate amount of all cash (including the stated amount of
all letters of credit) and the Fair Market Value of all other property subject
to such Liens does not exceed $1,000,000 at any time outstanding;
 
(xi)  statutory and common law landlords’ liens under leases to which the
Borrower or any of its Subsidiaries is a party;
 
(xii)  Liens (other than Liens imposed under ERISA), including deposits,
incurred in the ordinary course of business in connection with workers
compensation claims, unemployment insur-ance and social security benefits and
Liens securing the performance of bids, tenders, leases and contracts in the
ordinary course of business, statutory obligations, surety bonds, performance
bonds and other obligations of a like nature incurred in the ordinary course of
business and consistent with past practice (exclusive of obligations in respect
of the pay-ment for borrowed money), provided that the aggregate amount of all
cash and the Fair Market Value of all other property subject to all Liens
permitted by this clause (xii) shall not at any time exceed $5,000,000;
 
-60-

--------------------------------------------------------------------------------


 
(xiii)  Permitted Encumbrances;
 
(xiv)  Liens on property or assets acquired pursuant to a Permitted Acquisition,
or on property or assets of a Subsidiary of the Borrower in existence at the
time such Subsidiary is acquired pursuant to a Permitted Acquisition, provided
that (x) any Indebtedness that is secured by such Liens is permitted to exist
under Section 9.04(v), and (y) such Liens are not incurred in connection with,
or in contemplation or anticipation of, such Permitted Acquisition and do not
attach to any other asset of the Borrower or any of its Subsidiaries;
 
(xv)  restrictions on the transfer or pledge of assets contained in any FCC
License or imposed by the Communications Act, comparable state or local
legislation, regulations or ordinances or the terms of cable TV franchises;
 
(xvi)  Liens consisting of customary options, calls, puts or restrictions on
transfer relating to Equity Interests of Non-Wholly Owned Subsidiaries and
arising under joint venture arrangements with other holders (other than the
Borrower and its Affiliates) of such Equity Interests;
 
(xvii)  sales or other transfers of Receivables pursuant to, and Liens existing
or deemed to exist in connection with, Permitted Receivables Securitizations
permitted by Section 9.04(ix); and
 
(xviii)  other Liens, so long as neither the aggregate Fair Market Value of all
assets subject thereto, nor the aggregate amount of Indebtedness or other
obligations secured thereby, exceeds $5,000,000.
 
In connection with the granting of Liens of the type described in clauses (vi),
(vii), (xiv), (xvii) and (xviii) of this Section 9.01 by the Borrower of any of
its Subsidiaries, the Administrative Agent and the Collateral Agent shall be
authorized to take any actions deemed appropriate by it in connection therewith
(includ-ing, without limitation, by executing appropriate lien releases or lien
subordina-tion agree-ments in favor of the holder or holders of such Liens, in
either case solely with respect to the item or items of equipment or other
assets subject to such Liens; provided the Collateral Agent may require that
appropriate similar lien releases and/or subordination agreements be executed
with respect to the Second-Lien Note Documents).
 
9.02  Consolidation, Merger, Purchase or Sale of Assets, etc.     The Borrower
will not, and will not permit any of its Subsidiaries to, wind up, liquidate or
dissolve its affairs or enter into any partnership, joint venture, or
transaction of merger or consolidation, or convey, sell, lease or otherwise
dispose of all or any part of its property or assets, or enter into any
sale-leaseback transactions, or purchase or otherwise acquire (in one or a
series of related transactions) any part of the property or assets (other than
purchases or other acquisitions of inventory, materials and equipment in the
ordinary course of business) of any Person (or agree to do any of the foregoing
at any future time), except that:
 
-61-

--------------------------------------------------------------------------------


 
(i)  Capital Expenditures by the Borrower and its Subsidiaries shall be
permitted to the extent not in violation of Section 9.07;
 
(ii)  each of the Borrower and its Subsidiaries may make sales of inventory in
the ordinary course of business or sales of goods that have become worn-out,
obsolete or damaged and as a result are unsuitable for use in connection with
the business of the Borrower and its Subsidiaries;
 
(iii)  Investments may be made to the extent permitted by Section 9.05;
 
(iv)  the Borrower and its Subsidiaries may sell assets (other than Equity
Interests of any Subsidiary or Unrestricted Subsidiary that is less than all of
the Equity Interests in such Subsidiary or Unrestricted Subsidiary that are
owned by the Borrower and its Subsidiaries) or make Permitted Asset Exchanges in
accordance with the definition thereof, so long as (v) no Default or Event of
Default then exists or would result therefrom, (w) each such sale (and each such
Permitted Asset Exchange) is in an arm’s-length transaction and the Borrower or
the respective Subsidiary receives at least Fair Market Value therefor, (x)
other than in the case of a Permitted Asset Exchange, at least 75% of the
Total Consideration received by the Borrower or such Subsidiary consists of cash
and is paid at the time of the closing of such sale, (y) the Net Sale Proceeds
therefrom are applied and/or reinvested as (and to the extent) required by
Section 4.02(d) and (z) after giving effect to each such sale or Permitted Asset
Exchange (as the case may be), the sum of (I) aggregate amount of the proceeds
(or, in the case of a Permitted Asset Exchange, the Fair Market Value of the
assets sold or otherwise transferred by the Borrower or the respective
Subsidiary pursuant to such Permitted Asset Exchange) received from each such
sale or such Permitted Asset Exchange (as the case may be), (II) the aggregate
amount of all proceeds received from all other assets previously sold pursuant
to this clause (iv) and (III) the aggregate Fair Market Value of all assets sold
or otherwise transferred by the Borrower or the respective Subsidiary pursuant
to Permitted Asset Exchanges effected pursuant to this clause (iv), shall not
exceed 10% of Consolidated Net Tangible Assets as of the fiscal quarter or year
(as the case may be) of the Borrower ended most recently prior to such sale or
Permitted Asset Exchange for which financial statements shall have been
delivered pursuant to Section 8.01(a) or (b), as the case may be;
 
(v)  each of the Borrower and its Subsidiaries may lease (as lessee) or license
(as licensee) real or personal property (so long as any such lease or license
does not create a Capitalized Lease Obligation except to the extent permitted by
Section 9.04(iii));
 
(vi)  each of the Borrower and its Subsidiaries may sell or discount, in each
case without recourse and in the ordinary course of business, accounts
receivable arising in the ordinary course of business, but only in connection
with the compromise or collection thereof and not as part of any financing
transaction;
 
(vii)  each of the Borrower and its Subsidiaries may grant licenses,
sublicenses, leases or subleases to other Persons not materially interfering
with the conduct of the busi-ness of the Borrower or any of its Subsidiaries, in
each case so long as no such grant otherwise affects the Collateral Agent’s
security interest in the asset or property subject thereto;
 
-62-

--------------------------------------------------------------------------------


 
(viii)  any Subsidiary of the Borrower may merge with and into, or be dissolved
or liquidated into, the Borrower or any Wholly-Owned Domestic Subsidiary
Guarantor so long as (i) in the case of any such merger, dissolution or
liquidation involving the Borrower, the Borrower is the surviving corporation of
such merger, dissolution or liquidation, (ii) in all other cases, the
Wholly-Owned Domestic Subsidiary Guarantor is the surviving corporation of any
such merger, dissolution or liquidation, and (iii) in all cases, the security
interests granted to the Collateral Agent for the benefit of the Secured
Creditors pursuant to the Security Documents in the assets of such Subsidiary
shall remain in full force and effect and perfected (to at least the same extent
as in effect immediately prior to such merger, dissolu-tion or liquidation);
 
(ix)  Permitted Acquisitions may be made to the extent permitted by
Section 8.15;
 
(x)  sales, transfers and other dispositions of Receivables and Related Assets
pursuant to Permitted Receivables Securitizations permitted by Section 9.04(ix);
 
(xi)  sales, transfers and dispositions (and purchases and acquisitions) by the
Borrower or any Wholly-Owned Domestic Subsidiary Guarantor to (or from, as the
case may be) the Borrower or a Wholly-Owned Domestic Subsidiary Guarantor shall
be permitted;
 
(xii)  the sale, transfer or other disposition (including pursuant to a
Permitted Asset Exchange made in accordance with the definition thereof) of all
or substantially all the Los Angeles Assets in a single transaction or series of
related transactions shall be permitted, so long as (w) no Default or Event of
Default then exists or would result therefrom, (x) each such sale is in an
arm’s-length transaction and the Borrower or the respective Subsidiary receives
at least Fair Market Value therefor, (y) other than in the case of a Permitted
Asset Exchange, at least 75% of the Total Consideration received by the Borrower
and its Subsidiaries consists of cash paid at the time of the closing of such
sale or disposition and (z) the Net Sale Proceeds therefrom are applied to
prepay Loans to the extent required by Section 4.02(d) or reinvested in
accordance with the provisions thereof;
 
(xiii)  the sale, transfer or other disposition (including pursuant to a
Permitted Asset Exchange made in accordance with the definition thereof) of all
or substantially all the San Francisco Assets in a single transaction or series
of related transactions shall be permitted, so long as (w) no Default or Event
of Default then exists or would result therefrom, (x) each such sale is in an
arm’s-length transaction and the Borrower or the respective Subsidiary receives
at least Fair Market Value therefor, (y) other than in the case of a Permitted
Asset Exchange, at least 75% of the Total Consideration received by the Borrower
and its Subsidiaries consists of cash paid at the time of the closing of such
sale or disposition and (z) the Net Sale Proceeds therefrom are applied to
prepay Loans to the extent required by Section 4.02(d) or reinvested in
accordance with the provisions thereof;
 
(xiv)  the sale, transfer or other disposition (including pursuant to a
Permitted Asset Exchange made in accordance with the definition thereof) of all
or substantially all the Chicago Assets in a single transaction or series of
related transactions shall be permitted, so long as (w) no Default or Event of
Default then exists or would result therefrom, (x) each such sale is in an
arm’s-length transaction and the Borrower or the respective Subsidiary receives
at least Fair Market Value therefor, (y) other than in the case of a Permitted
Asset Exchange, at least 75% of the Total Consideration received by the Borrower
and its Subsidiaries consists of cash paid at the time of the closing of such
sale or disposition and (z) the Net Sale Proceeds therefrom are applied to
prepay Loans to the extent required by Section 4.02(d) or reinvested in
accordance with the provisions thereof; and
 
-63-

--------------------------------------------------------------------------------


 
(xv)  the Borrower and its Subsidiaries may make a sale of any fixed or capital
assets that is made for cash consideration in an amount not less than the cost
of such fixed or capital asset and is consummated within 270 days after the
Borrower or such Subsidiary acquires or completes the construction of such fixed
or capital asset and thereafter rent or lease such property or other property
that it intends to use for substantially the same purpose as the sold property;
provided that the sum of the aggregate amount of Attributable Debt in respect of
all such sale and leaseback transactions of the Borrower and its Subsidiaries
shall not exceed $3,000,000 at any time outstanding.
 
To the extent the Required Lenders waive the provisions of this Section 9.02
with respect to the sale of any Collateral, or any Collateral is sold as
permitted by this Section 9.02 (other than to the Borrower or a Subsidiary
thereof), such Collateral shall be sold free and clear of the Liens created by
the Security Documents (so long as also sold free and clear of the Liens created
by the Second-Lien Security Documents), and the Administrative Agent and the
Collateral Agent shall be authorized to take any actions deemed appropriate in
order to effect the foregoing.
 
9.03  Dividends.  The Borrower will not, and will not permit any of its
Subsidiaries to, authorize, declare or pay any Dividends with respect to the
Borrower or any of its Subsidiaries, except that:
 
(i)  any Subsidiary of the Borrower may pay Dividends or return capital or make
distributions and other similar payments with regard to its Equity Interests to
the Borrower or to a Wholly-Owned Subsidiary of the Borrower which owns equity
therein;
 
(ii)  any Non-Wholly-Owned Subsidiary of the Borrower may declare and pay cash
Dividends to its shareholders generally so long as the Borrower or its
respective Subsidiary which owns the Equity Interests in the Subsidiary paying
such Dividends receives at least its proportionate share thereof (based upon its
relative holding of the Equity Interests in the Subsidiary paying such Dividends
and taking into account the relative preferences, if any, of the various classes
of Equity Interests of such Subsidiary);
 
(iii)  so long as no Default or Event of Default exists at the time of the
respective Dividend, redemption or repurchase or would exist immediately after
giving effect thereto, the Borrower may redeem or repurchase Equity Interests of
the Borrower from officers, employees and directors of the Borrower or its
Subsidiaries (or their estates) after the death, disability, retirement or
termination of employment or service as a director of any such Person, or
otherwise in accordance with any stock option plan or any employee stock
ownership plan that has been approved by the Board of Directors of the Borrower,
provided that the aggregate amount of Dividends made by the Borrower pursuant to
this clause (iii), and the aggregate amount paid in connection therewith on or
after the Initial Borrowing Date shall not exceed $5,000,000 (calculated net of
any cash proceeds received by the Borrower from issuances of its Equity
Interests in connection with such redemption or repurchase);
 
-64-

--------------------------------------------------------------------------------


 
(iv)  the Borrower may pay Dividends, provided that (i) immediately before and
after giving effect thereto, no Default or Event of Default exists, (ii)
immediately after giving effect to each such Dividend (including the incurrence
of any Indebtedness in connection therewith) (x) the Borrower shall be in
compliance with the Financial Covenants, (y) the Total Leverage Ratio shall be
less than 2.50:1.00, and (z) the Senior Secured Leverage Ratio shall be less
than 1.25:1.00, with the compliance with the requirements of preceding
subclauses (x) through (z), inclusive, to be calculated on a Pro Forma Basis,
(iii) the aggregate amount of all Dividends paid pursuant to this clause (iv)
plus the aggregate amount of all Investments made pursuant to Section 9.05(xi)
plus the aggregate principal amount of Existing Second-Lien Notes prepaid,
redeemed or otherwise acquired by the Borrower or any of its Subsidiaries
pursuant to the proviso to Section 9.10(i) shall not at any time exceed the
lesser of (A) $100,000,000 and (B) the then applicable Permitted RP Amount and
(iv) in respect of each Dividend paid pursuant to this clause (iv), the Borrower
shall have delivered to the Administrative Agent and each Lender a certificate
executed by its chief financial officer, certifying to the best of such
officer’s knowledge, compliance with the requirements of preceding clauses (i)
through (iii), inclusive, and containing the calculations (in reasonable detail)
showing compliance with such requirements; and
 
(v)  the Borrower may pay Dividends so long as (x) at the time of (and
immediately after giving effect to) each such Dividend, (I) no Default or Event
of Default then exists and (II) the Borrower is in compliance with the Financial
Covenants on a Pro Forma Basis and (y) the aggregate amount of all Dividends
made pursuant to this clause (v) does not to exceed $15,000,000.
 
9.04  Indebtedness.   The Borrower will not, and will not permit any of its
Subsidiaries to, contract, create, incur, assume or suffer to exist any
Indebtedness, except:
 
(i)  Indebtedness of the Credit Parties incurred pursuant to this Agreement and
the other Credit Documents;
 
(ii)  Indebtedness of the Borrower and its Subsidiaries under Interest Rate
Protection Agreements entered into with respect to other Indebtedness permitted
under this Section 9.04, in each case so long as the entering into of such
Interest Rate Protection Agreements are bona fide hedging activities and are not
for speculative purposes;
 
(iii)  Indebtedness of the Borrower and its Subsidiaries evidenced by
Capitalized Lease Obligations (to the extent permitted pursuant to Section 9.07)
and purchase money Indebtedness described in Section 9.01(vii), provided that in
no event shall the sum of the aggregate principal amount of all Capitalized
Lease Obligations and purchase money Indebtedness permitted by this clause (iii)
exceed $15,000,000 at any time outstanding;
 
(iv)  Indebtedness of the Borrower, and guarantees thereof by the Subsidiary
Guarantors (provided that any guarantee by RCN International shall be
subordinated in right of payment as required by the Intercreditor Agreement)
under the Existing Second-Lien Note Indenture and the other Existing Second-Lien
Note Documents in an aggregate principal amount not to exceed $125,000,000 (less
the amount of any repay-ments of principal thereof made after the Initial
Borrowing Date);

-65-

--------------------------------------------------------------------------------


 
(v)  Indebtedness of a Subsidiary of the Borrower acquired pursuant to a
Permitted Acquisition (or Indebtedness secured by an asset acquired pursuant to
a Permitted Acquisition), provided that (x) such Indebtedness was not incurred
in connection with, or in anticipation or contemplation of, such Permitted
Acquisition, (y) such Indebtedness does not constitute debt for borrowed money,
it being understood and agreed that Capitalized Lease Obligations and purchase
money Indebted-ness shall not constitute debt for borrowed money for purposes of
this clause (y), and (z) the aggre-gate principal amount of all Indebtedness
permitted by this clause (v) shall not exceed $7,500,000 at any one time
outstanding;
 
(vi)  intercompany Indebtedness among the Borrower and the Subsidiary Guarantors
to the extent permitted by Section 9.05(vii);
 
(vii)  Existing Indebtedness outstanding on the Initial Borrowing Date and
listed on Schedule 7.21 (as reduced by any permanent repayments of principal
thereof),without giving effect to any subsequent extension, renewal or
refinancing;
 
(viii)  guarantees by the Borrower of Indebtedness or operating lease payment
obligations of any Wholly-Owned Domestic Subsidiary Guarantor and by any
Wholly-Owned Domestic Subsidiary Guarantor of Indebtedness or operating lease
payment obligations of any other Wholly-Owned Domestic Subsidiary Guarantor, in
each case so long as the respective underlying guaranteed Indebtedness or
operating lease payment obligations are otherwise permitted in accordance with
the relevant terms of this Agreement (other than this clause (viii)); provided
that this clause (viii) shall not permit any guarantees of Indebtedness
described in any of clauses (iv), (v), (vii), (ix) or (x);
 
(ix)  Permitted Receivables Securitizations, so long as the aggregate principal
amount of all Indebtedness incurred pursuant to this clause does not at any time
exceed $50,000,000;
 
(x)  unsecured subordinated Indebtedness of the Borrower (and unsecured
subordinated guarantees thereof by any Subsidiary Guarantor) incurred under
Permitted Subordinated Debt Documents so long as (A) at least 10 Business Days
prior to the issuance thereof, the Borrower shall have delivered to the
Administrative Agent the then current drafts of such Permitted Subordinated Debt
Documents and with any changes thereto made after the initial delivery of such
Permitted Subordinated Debt Documents to be delivered to the Administrative
Agent concurrently with the delivery thereof to the Persons to be party to such
Permitted Subordinated Debt Documents and prior to the issuance of the related
Permitted Subordinated Debt, (B) the final maturity date thereof is no earlier
than one year following the Term Loan Maturity Date (determined without giving
effect to the proviso contained therein), (C) there are no scheduled
amortization, mandatory redemption or sinking fund provisions or similar
provisions prior to the maturity of such Permitted Subordinated Debt (other than
provisions requiring an offer to purchase Permitted Subordinated Debt to be made
upon the occurrence of a change in control or asset sale on terms reasonably
satisfactory to the Administrative Agent), (D) the subordination provisions
applicable to the Permitted Subordinated Debt shall be in form and substance
reasonably satisfactory to the Administrative Agent, (E) the interest rates
(calculated including any original issued discount in respect thereof) and
related premiums applicable to any issue of Permitted Subordinated Debt shall be
based on market interest rates existing at such time for transactions of a
similar nature with issuers that are similarly situated with the Borrower, (F)
the respective Permitted Subordinated Debt Documents do not contain (i) any
financial maintenance covenants (or defaults having the same effect as a
financial maintenance covenant) or (ii) any cross-default provisions (although
such Permitted Subordinated Debt Documents may include a provision for a
cross-acceleration and a cross-payment default at final maturity to other
material Indebtedness), (G) all other terms and conditions of each issue of
Permitted Subordinated Debt shall, be in form and substance reasonably
satisfactory to the Administrative Agent, (H) no Default or Event of Default
then exists or would result from the issuance thereof, (I) prior to the issuance
of any Permitted Subordinated Debt, the Borrower shall have delivered to the
Administrative Agent and each of the Lenders a certificate of the Borrower’s
chief financial officer certifying (and showing the calculations therefor in
reasonable detail) that the Borrower and its Subsidiaries shall be in compliance
with the Financial Covenants on a Pro Forma Basis on the date of the respective
issuance of the Permitted Subordinated Debt after giving effect thereto and the
application of the proceeds thereof on such date, (J) prior to the issuance of
any Permitted Subordinated Debt, the Borrower shall deliver evidence reasonably
satisfactory to the Administrative Agent, including a certificate of the chief
financial officer of the Borrower (accompanied by any required financial
calculations in reasonable detail) and an opinion of counsel for the Borrower,
that the issuance of such Permitted Subordinated Debt (and all related Permitted
Subordinated Debt Documents) is permitted by all other Permitted Subordinated
Debt then outstanding; and (K) the aggregate principal amount of such Permitted
Subordinated Debt does not exceed $100,000,000 at any time outstanding;
 
-66-

--------------------------------------------------------------------------------


 
(xi)  Permitted Refinancing Indebtedness to Refinance the Existing Second-Lien
Notes; and
 
(xii)  other unsecured Indebtedness of the Borrower or any Subsidiary not in
excess of $25,000,000 at any time outstanding.
 
In furtherance of the foregoing and in no way in limitation thereof, the
Borrower shall not permit any Unrestricted Subsidiary to incur any Indebtedness
or any other obligation having any element of recourse to the Borrower or any of
its Subsidiaries or to any of the Borrower’s or any of its Subsidiaries’ assets
or property.
 
9.05  Advances, Investments and Loans.   (a) The Borrower will not, and will not
permit any of its Subsidiaries to, directly or indirectly, lend money or credit
or make advances to any Person, or purchase or acquire any stock, obligations or
securities of, or any other interest in, or make any capital contribution to,
any other Person, or purchase or own a futures contract or otherwise become
liable for the purchase or sale of currency or other commodities at a future
date in the nature of a futures contract, or hold any cash or Cash Equivalents
(each of the foregoing an “Investment” and, collectively, “Investments”), except
that the following shall be permitted:
 
-67-

--------------------------------------------------------------------------------


 
(i)  the Borrower and its Subsidiaries may acquire and hold accounts receivables
owing to any of them, if created or acquired in the ordinary course of business
and payable or dischargeable in accordance with customary trade terms of the
Borrower or such Subsidiary;
 
(ii)  the Borrower and its Subsidiaries may acquire and hold cash and Cash
Equivalents;
 
(iii)  the Borrower and its Subsidiaries may hold the Investments held by them
on the Initial Borrowing Date and described on Schedule 9.05(iii), provided that
any additional Investments made with respect thereto shall be permitted only if
permitted under the other provisions of this Section 9.05;
 
(iv)  the Borrower and its Subsidiaries may acquire and own investments
(includ-ing debt obligations) received in connection with the bankruptcy or
reorganization of suppliers and customers and in good faith settlement of
delinquent obligations of, and other disputes with, customers and suppliers
arising in the ordinary course of business;
 
(v)  the Borrower and its Subsidiaries may make loans and advances to their
officers and employees for moving, relocation and travel expenses and other
similar expenditures, in each case in the ordinary course of business in an
aggregate amount not to exceed $500,000 at any time (determined without regard
to any write-downs or write-offs of such loans and advances);
 
(vi)  the Borrower may enter into Interest Rate Protection Agreements to the
extent permitted by Section 9.04(ii);
 
(vii)  the Borrower and the Wholly-Owned Domestic Subsidiary Guarantors may make
intercompany loans and advances between and among one another (collectively,
“Intercompany Loans”), provided that each such Intercompany Loan shall be
evidenced by an Intercompany Note (which Intercompany Note shall include the
subordination provisions attached as Annex A to the form of Intercompany Note)
which shall be pledged to the Collateral Agent pursuant to, and to the extent
required by, the Pledge Agreement;
 
(viii)  Permitted Acquisitions shall be permitted in accordance with Section
8.15;
 
(ix)  investments by the Borrower and its Subsidiaries in Equity Interests in,
and capital contributions by the Borrower and its Subsidiaries to, Subsidiaries
that are Wholly-Owned Domestic Subsidiary Guarantors both before and after such
investments; provided that any such Equity Interests held by a Credit Party
shall be pledged pursuant to the Pledge Agreement;
 
(x)  Investments and Guaranties arising or made under Permitted Receivables
Securitizations permitted by Section 9.04(ix);
 
(xi)  the Borrower shall be permitted to make Investments, provided that (i)
immediately before and after giving effect thereto, no Default or Event of
Default exists, (ii) immediately after giving effect to each such Investment
(including the incurrence of any Indebtedness in connection therewith) (x) the
Borrower shall be in compliance with the Financial Covenants, (y) the Total
Leverage Ratio shall be less than 2.50:1.00, and (z) the Senior Secured Leverage
Ratio shall be less than 1.25:1.00, with the compliance with the requirements of
preceding subclauses (x) through (z), inclusive, to be calculated on a Pro Forma
Basis, (iii) the aggregate amount of Investments made pursuant to this clause
(xi) plus the aggregate amount of all Dividends paid pursuant to Section
9.03(iv) plus the aggregate principal amount of Existing Second-Lien Notes
prepaid, redeemed or otherwise acquired by the Borrower or any of its
Subsidiaries pursuant to the proviso to Section 9.10(i) shall not at any time
exceed the lesser of (A) $100,000,000 and (B) the then applicable Permitted RP
Amount, and (iv) in respect of each Investment pursuant to this clause (xi), the
Borrower shall have delivered to the Administrative Agent and each Lender a
certificate executed by its chief financial officer, certifying to the best of
such officer’s knowledge compliance with the requirements of preceding clauses
(i) through (iii), inclusive, and containing the calculations (in reasonable
detail) showing compliance with such requirements; and
 
-68-

--------------------------------------------------------------------------------


 
(xii)  the Borrower and its Subsidiaries may make other Investments so long as
(x) at the time of (and immediately after giving effect to) each such
Investment, (I) no Default or Event of Default then exists and (II) the Borrower
is in compliance with the Financial Covenants on a Pro Forma Basis and (y) the
aggregate amount of all Investments made pursuant to this clause (xii) do not
exceed $30,000,000 (net of any return of capital or Net Sale Proceeds in respect
of any such investment and valued at the time of the making thereof).
 
9.06  Transactions with Affiliates and Unrestricted Subsidiaries.   The Borrower
will not, and will not permit any of its Subsidiaries to, enter into any
transaction or series of related transactions with any Affiliate of the Borrower
or any of its Subsidiaries or any of its Unrestricted Subsidiaries, other than
in the ordinary course of business and on terms and condi-tions substantially as
favorable to the Borrower or such Subsidiary as would reasonably be obtained by
the Borrower or such Subsidiary at that time in a comparable arm’s-length
transaction with a Person other than an Affiliate, except:
 
(i)  Dividends may be paid to the extent provided in Section 9.03;
 
(ii)  customary fees and indemnifications may be paid to non-officer directors
of the Borrower and its Subsidiaries;
 
(iii)  loans may be made and other transactions may be entered into by the
Borrower with its Subsidiaries, or between Subsidiaries of the Borrower, to the
extent permitted by Sections 9.01, 9.02, 9.04 and 9.05;
 
(iv)  the Borrower and its Subsidiaries may enter into, and make payments under,
employment agreements, employee benefit plans, stock option plans,
indemnification provisions and other similar compensatory arrangements with
officers, employees and directors of the Borrower and its Subsidiaries in the
ordinary course of business;
 
(v)  transactions where the sum of (x) the Fair Market Value of all assets
(including for this purpose cash) transferred to or from the respective Credit
Parties party thereto, (y) the aggregate value (as determined by the Borrower in
good faith) of the services provided by the respective Credit Parties party
thereto and (z) the aggregate amount of liabilities incurred or assumed by the
respective Credit Parties parties thereto is de minimus, provided that the
aggregate Fair Market Value of the assets so transferred plus the aggregate
value of the services so provided plus the aggregate amount of liabilities so
incurred or assumed for all transactions permitted under this clause (v) shall
not exceed $1,000,000; and
 
-69-

--------------------------------------------------------------------------------


 
(vi)  transactions may be entered into by the Borrower with its Subsidiaries, or
between Subsidiaries of the Borrower in the ordinary course of business and
consistent with past practices for the procurement of legal, accounting,
construction management and similar services, so long as any amounts charged by
any such Person to another for such services do not exceed the cost of providing
such services.
 
9.07  Capital Expenditures.   (a) The Borrower will not, and will not permit any
of its Subsidiaries to, make any Capital Expenditures other than Capital
Expenditures not exceeding $120,000,000 in any fiscal year of the Borrower. For
the avoidance of doubt, in determining compliance with this Section 9.07(a) for
the purposes of the Borrower’s fiscal year ending December 31, 2006, all Capital
Expenditures made during such fiscal year prior to the Effective Date (as well
as after the Effective Date) shall be counted against the aforementioned
$120,000,000 limitation.
 
(b)  Notwithstanding the foregoing, in the event that the amount of Capital
Expenditures permitted to be made by the Borrower and its Subsidiaries pursuant
to clause (a) above in any fiscal year of the Borrower (before giving effect to
any increase in such permitted expenditure amount pursuant to this clause (b))
is greater than the amount of such Capital Expenditures actually made by the
Borrower and its Subsidiaries during such fiscal year, 50% of such excess (the
“Rollover Amount”) may be carried forward and utilized to make Capital
Expenditures in the immediately succeed-ing fiscal year (it being understood and
agreed that in such succeeding fiscal year Capital Expenditures shall be deemed
to have been made first from the amount permitted for such year pursuant to
clause (a) above and second from the Rollover Amount).
 
(c)  In addition to the foregoing, the Borrower and its Subsidiaries may make
Capital Expenditures with the amount of Net Sale Proceeds received by the
Borrower or any of its Subsidiaries from any Asset Sale so long as such Net Sale
Proceeds are reinvested within 365 days following the date of such Asset Sale,
but only to the extent that such Net Sale Proceeds are not otherwise required to
be applied as a mandatory repayment pursuant to Section 4.02(d).
 
(d)  In addition to the foregoing, the Borrower or any of its Subsidiaries may
make Capital Expenditures with the amount of Net Insurance Proceeds received by
the Borrower or any of its Subsidiaries from any Recovery Event so long as such
Net Insurance Proceeds are used to replace or restore any properties or assets
in respect of which such Net Insurance Proceeds were paid within 365 days
following the date of receipt of such Net Insurance Proceeds from such Recovery
Event, but only to the extent that such Net Insurance Proceeds are not otherwise
required to be applied as a mandatory prepayment pursuant to Section 4.02(f).
 
-70-

--------------------------------------------------------------------------------


 
(e)  In addition to the foregoing, the Borrower and its Wholly-Owned Domestic
Subsidiaries that are Subsidiary Guarantors may consummate Permitted
Acquisitions in accordance with the requirements of Section 8.15.
 
9.08  Consolidated Interest Coverage Ratio.   The Borrower will not permit the
Consolidated Interest Coverage Ratio for any Test Period ending after June 30,
2006 to be less than 2.50:1.00.
 
9.09  Total Leverage Ratio.   The Borrower will not permit the Total Leverage
Ratio for any Test Period to be more than 3.50:1.00.
 
9.10  Limitations on Payments of the Second-Lien Notes; Modifications of
Second-Lien Note Documents, Certificate of Incorporation, By-Laws and Certain
Other Agreements, etc.   The Borrower will not, and will not permit any of its
Subsidiaries to:
 
(i)  make (or give any notice in respect of) any voluntary or optional payment
or prepayment on or re-demption or acquisition for value of, or any prepayment
or redemption as a result of any asset sale, change of control or similar event
of (including, in each case with-out limitation, by way of depositing with the
trustee with respect thereto money or securi-ties before due for the purpose of
paying when due), (x) any Indebtedness pursuant to the Existing Second-Lien Note
Documents or (y) after the incurrence thereof, any Permitted Subordinated Debt;
provided that, (A) the nothing in this clause (i) shall prohibit the conversion
of the Existing Second-Lien Notes into Equity Interests of the Borrower in
accordance with the terms of the Existing Second-Lien Note Documents and (B) the
Borrower shall be permitted to voluntarily prepay, redeem or otherwise acquire
Existing Second-Lien Notes, so long as (i) immediately before and after giving
effect thereto, no Default or Event of Default exists, (ii) immediately after
giving effect to each such prepayment, redemption or acquisition, as the case
may be, (x) the Borrower is in compliance with the Financial Covenants, (y) the
Total Leverage Ratio is less than 2.50:1.00, and (z) the Senior Secured Leverage
Ratio is less than 1.25:1.00, with the compliance with the requirements of
preceding subclauses (x) through (z), inclusive, to be calculated on a Pro Forma
Basis, (iii) the aggregate amount of prepayments, redemptions and acquisitions
made pursuant to this proviso plus the aggregate amount of all Dividends paid
pursuant to Section 9.03(iv) plus the aggregate amount of Investments made by
the Borrower or any of its Subsidiaries pursuant to Section 9.05(xi) does not at
any time exceed the lesser of (A) $100,000,000 and (B) the then applicable
Permitted RP Amount, and (iv) in respect of each such prepayment, redemption or
acquisition, the Borrower shall have delivered to the Administrative Agent and
each Lender a certificate executed by its chief financial officer, certifying to
the best of such officer’s knowledge, compliance with the requirements of
preceding clauses (i) through (iii), inclusive, and containing the calculations
(in reasonable detail) showing compliance with such requirements;
 
(ii)  amend or modify, or permit the amendment or modification of any provision
of, (x) any Second-Lien Credit Document (except pursuant to the Required
Consents) or (y) after the issuance of any Permitted Subordinated Debt, any
provision of any Permitted Subordinated Debt Document related thereto;
 
-71-

--------------------------------------------------------------------------------


 
(iii)  amend, modify or change its certificate or articles of incorporation
(includ-ing, without limitation, by the filing or modification of any
certificate or articles of desig-na-tion), certificate of formation, limited
liability company agreement or by-laws (or the equivalent organizational
documents), as applicable, or any agreement entered into by it with respect to
its capital stock or other Equity Interests (including any Shareholders’
Agreement), or enter into any new agreement with respect to its capital stock or
other Equity Interests, unless such amendment, modification, change or other
action contem-plated by this clause (iii) could not reasonably be expected to be
adverse to the interests of the Lenders; or
 
(iv)  amend, modify or change any provision of (x) any Management Agreement
unless such amendment, modification or change could not reasonably be expected
to be adverse to the interests of the Lenders (although no amendment,
modification or change may be made to any monetary term thereof) or (y) any Tax
Allocation Agreement or, except as contemplated in Section 8.16, enter into any
new tax sharing agreement, tax allocation agreement or similar agreement without
the prior written consent of the Administrative Agent.
 
9.11  Limitation on Certain Restrictions on Subsidiaries.   (i) The Borrower
will not, and will not permit any of its Subsidiaries to, directly or
indirectly, create or otherwise cause or suffer to exist or become effective any
encumbrance or restriction on the ability of any such Subsidiary to (a) pay
dividends or make any other distributions on its capital stock or any other
interest or partici-pation in its profits owned by the Borrower or any of its
Subsidiaries, or pay any Indebtedness owed to the Borrower or any of its
Subsidiaries, (b) make loans or advances to the Borrower or any of its
Subsidiaries or (c) transfer any of its properties or assets to the Borrower or
any of its Subsidiaries, except for such encumbrances or restrictions existing
under or by reason of (i) applicable law, (ii) this Agreement and the other
Credit Documents, (iii) the Second-Lien Note Documents, (iv) customary
provisions restricting subletting or assignment of any lease governing any
leasehold interest of the Borrower or any of its Subsidiaries, (v) customary
provisions restricting assignment of any licens-ing agreement (in which the
Borrower or any of its Subsidiaries is the licensee) or other contract entered
into by the Borrower or any of its Subsidiaries in the ordinary course of
business, (vi) customary restric-tions contained in any agreement relating to
the sale of any asset pending the close of the sale of such asset provided that
the sale of such asset is permitted hereunder, (vii) restrictions on the
transfer of any asset subject to a Lien permitted by Section 9.01(iii), (vi),
(vii) or (xiv), (viii) restrictions or conditions imposed by any agreement
relating to Permitted Receivables Securitizations permitted by this Agreement if
such restrictions or conditions apply only to the Receivables and the Related
Assets that are the subject of the Permitted Receivables Securitization, and
(ix) restrictions or conditions imposed on any SPE Subsidiary in connection with
any Permitted Receivables Securitization.
 
(ii)  The Borrower will not permit any of its Unrestricted Subsidiaries to
directly or indirectly create or otherwise cause or suffer to exist or become
effective any restriction whatsoever on the operations of the Borrower or its
Subsidiaries.
 
9.12  Limitation on Issuance of Capital Stock.   (a) Other than Qualified
Capital Stock issued pursuant to clause (c) below, the Borrower will not issue
(i) any preferred Equity Interests or (ii) any redeemable common Equity
Interests other than common Equity Interests that are redeemable at the sole
option of the Borrower.

-72-

--------------------------------------------------------------------------------


 
(b)  The Borrower will not permit any of its Subsidiaries to issue any Equity
Interests (including by way of sales of treasury stock) or any options or
warrants to purchase, or securities convertible into, Equity Interests, except
(i) for trans-fers and replacements of then outstanding shares Equity Interests,
(ii) for stock splits, stock dividends and issuances which do not decrease the
percentage ownership of the Borrower or any of its Subsidiaries in any class of
Equity Interests of such Subsidiary, (iii) to qualify directors to the extent
required by applicable law or (iv) for issuances by Subsidiaries of the Borrower
which are newly created or acquired in accordance with the terms of this
Agreement.
 
(c)  The Borrower may issue Qualified Capital Stock so long as (x) no Default or
Event of Default shall exist at the time of any such issuance or immediately
after giving effect thereto, and (y) with respect to each issue of Qualified
Capital Stock, the gross cash proceeds therefrom (or in the case of Qualified
Capital Stock directly issued as consideration for a Permitted Acquisition, the
Fair Market Value thereof of the assets received therefor) shall be at least
equal to 100% of the liquidation preference thereof at the time of issuance.
 
9.13  Business, etc.     (a) The Borrower will not, and will not permit any of
its Subsidiaries to, engage in any business other than the businesses engaged in
by the Borrower and its Subsidiaries as of the Initial Borrowing Date and
reasonable extensions thereof and businesses ancillary or complementary thereto.
 
(b)   The Borrower will not permit any SPE Subsidiary to engage in any business
other than Permitted Receivables Securitizations.
 
(c)    Notwithstanding the foregoing or anything else in this Agreement to the
contrary, RCN International shall not incur or suffer to exist any Indebtedness
(other than its guarantees of the Obligations hereunder pursuant to the
Subsidiaries Guaranty and its guarantee (which shall be subordinated in right of
payment as required by the Intercreditor Agreement) of the Existing Second-Lien
Note Documents and obligations pursuant thereto) and shall not engage in any
business or own any significant assets or have any material liabilities;
provided that RCN International may engage in those activities that are
incidental to (x) the maintenance of its existence in compliance with applicable
law and (y) legal, tax and accounting matters in connection with any of the
foregoing activities.
 
9.14  Limitation on Creation of Subsidiaries and Unrestricted Subsidiaries.  
 The Borrower will not, and will not permit any of its Subsidiaries to,
establish, create or acquire after the Initial Borrowing Date any Subsidiary or
Unrestricted Subsidiary; provided that, subject to compliance with the other
applicable provisions of Section 8 and this Section 9, (i) the Borrower and its
Wholly-Owned Domestic Subsidiaries that are, or are to become, Subsidiary
Guarantors may create or acquire Wholly-Owned Domestic Subsidiaries, so long as
(w) all of the Equity Interests of such new Subsidiary are pledged to the
Collateral Agent pursuant to the terms and conditions of the Pledge Agreement
(provided that the foregoing requirements shall not apply to any SPE Subsidiary
until the consummation of the Permitted Receivables Securitization to which such
SPE Subsidiary relates), (x) such new Subsidiary other than an SPE Subsidiary
enters into the Subsidiaries Guaranty and executes and delivers to the
Collateral Agent counterparts of, or a joinder agreement to, the Security
Agreement, the Pledge Agreement and the Intercreditor Agreement, (y) such new
Subsidiary other than an SPE Subsidiary enters into such Additional Security
Documents as the Administrative Agent or the Required Lenders may require
pursuant to Section 8.12 and (z) such new Subsidiary other than an SPE
Subsidiary executes and delivers all other relevant documentation (including
opinions of counsel) of the type described in Section 5 as such new Subsidiary
would have had to deliver if it were a Credit Party on the Initial Borrowing
Date, (ii) the Borrower and any Wholly-Owned Subsidiary of the Borrower may
create, acquire or designate an Unrestricted Subsidiary, so long as, if such
Unrestricted Subsidiary is an Unrestricted Subsidiary of a Credit Party, all of
the Equity Interests of such Unrestricted Subsidiary are pledged to the
Collateral Agent pursuant to the terms and conditions of the Pledge Agreement
and (iii) the Borrower and any Wholly-Owned Domestic Subsidiary Guarantor may
create or acquire Non-Wholly-Owned Subsidiaries, so long as (x) all of the
Equity Interests of such new Subsidiary are pledged to the Collateral Agent
pursuant to the terms and conditions of the Pledge Agreement and (y) all
Investments in such Subsidiary at the time of and after the establishment,
creation or acquisition thereof are permitted under Section 9.05(xi) or (xii).
 
-73-

--------------------------------------------------------------------------------


 
SECTION 10.  Events of Default.    Upon the occurrence of any of the following
specified events (each an “Event of Default”):
 
10.01  Payments.    The Borrower shall (i) default in the payment when due of
any principal of any Loan or any Note or (ii) default, and such default shall
continue unremedied for three or more Business Days, in the payment when due of
any interest on any Loan or Note, any Unpaid Drawing or any Fees or any other
amounts owing hereunder or under any other Credit Document; or
 
10.02  Representations, etc.    Any representation, warranty or statement made
or deemed made by any Credit Party herein or in any other Credit Document or in
any certificate delivered to the any Agent or any Lender pursuant hereto or
thereto shall prove to be untrue in any material respect on the date as of which
made or deemed made; or
 
10.03  Covenants.    The Borrower or any of its Subsidiaries shall (i) default
in the due perform-ance or observance by it of any term, covenant or agreement
contained in Section 8.01(g), 8.08, 8.11, 8.14, or 8.16 or Section 9 or (ii)
default in the due perform-ance or obser-vance by it of any other term, covenant
or agreement contained in this Agreement or in any other Credit Document (other
than those set forth in Sections 10.01 and 10.02) and such default shall
continue unremedied for a period of 30 days after written notice thereof to the
default-ing party by the Administrative Agent or the Required Lenders; or
 
10.04  Default Under Other Agreements.    (i) The Borrower or any of its
Subsidiaries shall (x) default in any payment of any Indebtedness (other than
the Obligations) beyond the period of grace, if any, provided in an instrument
or agreement under which such Indebtedness was created or (y) default in the
observance or performance of any agreement or condition relat-ing to any
Indebtedness (other than the Obligations) or contained in any instrument or
agree-ment evi-dencing, securing or relating thereto, or any other event shall
occur or condition exist, the effect of which default or other event or
condition is to cause, or to permit the holder or holders of such Indebtedness
(or a trustee or agent on behalf of such holder or holders) to cause (determined
without regard to whether any notice is required but determined only after
giving effect to any applicable grace period), any such Indebtedness to become
due prior to its stated maturity (including in the case of a Permitted
Receivables Securitization, any required amortization in connection therewith),
or (ii) any Indebtedness (other than the Obligations) of the Borrower or any of
its Subsidiaries shall be declared to be (or shall become) due and payable, or
required to be pre-paid other than by a regularly scheduled required prepayment,
prior to the stated maturity thereof (including in the case of a Permitted
Receivables Securitization, any required amortization in connection therewith);
provided that it shall not be a Default or an Event of Default under this
Section 10.04 unless the aggregate principal amount of all Indebtedness as
described in preceding clauses (i) and (ii) is at least $7,500,000; or

-74-

--------------------------------------------------------------------------------


 
10.05  Bankruptcy, etc.    The Borrower or any of its Subsidiaries shall
commence a voluntary case concerning itself under Title 11 of the United States
Code entitled “Bankruptcy,” as now or hereafter in effect, or any successor
thereto (the “Bankruptcy Code”); or an involuntary case is commenced against the
Borrower or any of its Subsidiaries, and the petition is not controverted within
10 days, or is not dismissed within 60 days, after commencement of the case; or
a custo-dian (as defined in the Bankruptcy Code) is appointed for, or takes
charge of, all or substantially all of the property of the Borrower or any of
its Subsidiaries, or the Borrower or any of its Subsidiaries com-mences any
other proceeding under any reorganization, arrangement, adjustment of debt,
relief of debtors, dissolution, insolvency or liquidation or similar law of any
jurisdiction whether now or hereafter in effect relating to the Borrower or any
of its Subsidiaries, or there is commenced against the Borrower or any of its
Subsidiaries any such proceeding which remains undismissed for a period of 60
days, or the Borrower or any of its Subsidiaries is adjudicated insolvent or
bankrupt; or any order of relief or other order approving any such case or
proceeding is entered; or the Borrower or any of its Subsidiaries suffers any
appointment of any custodian or the like for it or any sub-stantial part of its
property to continue undischarged or unstayed for a period of 60 days; or the
Borrower or any of its Subsidiaries makes a general assignment for the benefit
of creditors; or any corporate, limited liability company or similar action is
taken by the Borrower or any of its Subsid-iaries for the purpose of effecting
any of the foregoing; or
 
10.06  ERISA.    (a) Any Plan shall fail to satisfy the minimum funding standard
required for any plan year or part thereof under Section 412 of the Code or
Section 302 of ERISA or a waiver of such standard or extension of any
amortization period is sought or granted under Section 412 of the Code or
Section 303 or 304 of ERISA, a Reportable Event shall have occurred, a
contributing sponsor (as defined in Section 4001(a)(13) of ERISA) of a Plan
subject to Title IV of ERISA shall be subject to the advance reporting
requirement of PBGC Regulation Section 4043.61 (without regard to subparagraph
(b)(1) thereof) and an event described in sub-section .62, .63, .64, .65 (unless
notice is waived under .65), .66, .67 or .68 of PBGC Regulation Section 4043
shall be reasonably expected to occur with respect to such Plan within the
following 30 days, any Plan which is subject to Title IV of ERISA shall have had
or is likely to have a trustee appointed to administer such Plan, any Plan which
is subject to Title IV of ERISA is, shall have been or is likely to be
terminated or to be the subject of termination proceedings under ERISA, any Plan
shall have an Unfunded Current Liability, a contribution required to be made
with respect to a Plan or a Foreign Pension Plan has not been timely made, the
Borrower or any Subsidiary of the Borrower or any ERISA Affiliate has incurred
or is likely to incur any liability to or on account of a Plan under Section
409, 502(i), 502(l), 515, 4062, 4063, 4064, 4069, 4201, 4204 or 4212 of ERISA or
Section 401(a)(29), 4971 or 4975 of the Code or on account of a group health
plan (as defined in Section 607(1) of ERISA, Section 4980B(g)(2) of the Code or
45 Code of Federal Regulation 160.103) under Section 4980B of the Code and/or
the Health Insurance Portability and Accountability Act of 1996, or the Borrower
or any Subsidiary of the Borrower has incurred or is likely to incur liabilities
pursuant to one or more employee welfare benefit plans (as defined in Section
3(1) of ERISA) that provide bene-fits to retired employees or other former
employees (other than as required by Section 601 of ERISA) or Plans or Foreign
Pension Plans, a “default” within the meaning of Section 4219(c)(5) of ERISA
shall occur with respect to any Plan, any applicable law, rule or regulation is
adopted, changed or interpreted, or the interpretation or administration thereof
is changed, in each case after the date hereof, by any governmental authority or
agency or by any court (a “Change of Law”), or, as a result of a Change in Law,
an event occurs following a Change in Law, with respect to or otherwise
affecting any Plan; (b) there shall result from any such event or events the
imposition of a lien, the granting of a security interest, or a liability or a
material risk of incurring a liability; and (c) such lien, security interest or
liability, either individually and/or in the aggregate, has had, or could
reasonably be expected to have, in the opinion of the Required Lenders, a
Material Adverse Effect; or

-75-

--------------------------------------------------------------------------------


 
10.07  Security Documents.    Any of the Security Documents shall cease to be in
full force and effect, or shall cease to give the Collateral Agent for the
benefit of the Secured Creditors the Liens, rights, powers and privileges
purported to be created thereby (including, without limitation, a perfected
security interest in, and Lien on, all of the Collateral, in favor of the
Collateral Agent, superior to and prior to the rights of all third Persons
(except as permitted by Section 9.01), and subject to no other Liens (except as
permitted by Section 9.01), or any Credit Party shall default in the due
performance or observance of any term, covenant or agreement on its part to be
performed or observed pursuant to any such Security Document and such default
shall continue beyond the period of grace, if any, specifically applicable
thereto pursuant to the terms of such Security Document; or
 
10.08  Subsidiaries Guaranty.    The Subsidiaries Guaranty or any provision
thereof shall cease to be in full force or effect as to any Subsidiary
Guarantor, or any Subsidiary Guarantor or any Person acting for or on behalf of
such Subsidiary Guarantor shall deny or disaffirm such Subsidiary Guarantor’s
obligations under the Subsidiaries Guaranty or any Subsidiary Guarantor shall
default in the due performance or obser-vance of any term, covenant or agreement
on its part to be performed or observed pursuant to the Subsidiaries Guaranty;
or
 
10.09  Judgments.    One or more judgments or decrees shall be entered against
the Borrower or any Subsidiary of the Borrower involving in the aggregate for
the Borrower and its Subsidiaries a liability (not paid or fully covered by a
reputable and solvent insurance company) and such judg-ments and decrees either
shall be final and non-appealable or shall not be vacated, discharged or stayed
or bonded pending appeal for any period of 30 consecutive days, and the
aggregate amount of all such judgments equals or exceeds $2,500,000; or
 
10.10  Change of Control.    A Change of Control shall occur; or
 
10.11  Intercreditor Agreement.    The Intercreditor Agreement or any provision
thereof shall cease to be in full force and effect, or any Lien securing or
purporting to secure Indebtedness or other obligations owing under the
Second-Lien Note Documents shall, for any reason, cease to be subordinated to
the Lien created under the Security Documents securing the First-Lien
Obligations under, and as defined in, and pursuant to, the Intercreditor
Agreement; or

-76-

--------------------------------------------------------------------------------


 
10.12  Certain Tax Payments.    On or after the execution and delivery of the
Tax Allocation Agreement, the Borrower and its Subsidiaries shall pay (directly
or by way of dividend or distribution) an amount with respect to taxes in excess
of the amount the Borrower and its Subsidiaries are permitted to pay pursuant to
the Tax Allocation Agreement;
 
then, and in any such event, and at any time thereafter, if any Event of Default
shall then be continuing, the Administrative Agent, upon the written request of
the Required Lenders, shall by written notice to the Borrower, take any or all
of the following actions, without prejudice to the rights of the Administrative
Agent, any Lender or the holder of any Note to enforce its claims against any
Credit Party (provided that, if an Event of Default specified in Section 10.05
shall occur with respect to the Borrower, the result which would occur upon the
giving of written notice by the Administrative Agent as specified in clauses (i)
and (ii) below shall occur automati-cally without the giving of any such
notice): (i) declare the Total Commitment terminated, where-upon all Commitments
of each Lender shall forthwith terminate immediately and any Commitment
Commission shall forthwith become due and payable without any other notice of
any kind; (ii) declare the principal of and any accrued interest in respect of
all Loans and the Notes and all Obligations owing hereunder and thereunder to
be, whereupon the same shall become, forthwith due and payable without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by each Credit Party; (iii) terminate any Letter of Credit which
may be termi-nated in accordance with its terms; (iv) direct the Borrower to pay
(and the Borrower agrees that upon receipt of such notice, or upon the
occurrence of an Event of Default specified in Section 10.05 with respect to the
Borrower, it will pay) to the Collateral Agent at the Payment Office such
additional amount of cash or Cash Equivalents, to be held as security by the
Collateral Agent, as is equal to the aggregate Stated Amount of all Letters of
Credit issued for the account of the Borrower and then outstanding; (v) enforce,
as Collateral Agent, all of the Liens and security interests created pursuant to
the Security Documents; and (vi) apply any cash collateral held by the
Administrative Agent pursuant to Section 4.02 to the repayment of the
Obligations.
 
SECTION 11.  Definitions and Accounting Terms.
 
11.01  Defined Terms.   As used in this Agreement, the following terms shall
have the following meanings (such meanings to be equally applicable to both the
singular and plural forms of the terms defined):
 
“Acquired Entity or Business” shall mean either (x) the assets constituting a
business, division or product line of any Person not already a Subsidiary of the
Borrower or (y) 100% of the Equity Interests of any such Person, which Person
shall, as a result of the respective Permitted Acquisi-tion, become a
Wholly-Owned Domestic Subsidiary of the Borrower (or shall be merged with and
into the Borrower or a Subsidiary Guarantor, with the Borrower or such
Subsidiary Guarantor being the surviving Person).
 
“Additional Security Documents” shall have the meaning provided in Section 8.12.

-77-

--------------------------------------------------------------------------------


 
“Adjusted Consolidated Net Income” shall mean, for any period, Consolidated Net
Income for such period plus the sum of the amount of all net non-cash charges
(including, without limitation, depreciation, amortization, deferred tax expense
and non-cash interest expense) and net non-cash losses which were included in
arriving at Consolidated Net Income for such period, less the amount of all net
non-cash gains and non-cash credits which were included in arriving at
Consolidated Net Income for such period.
 
“Adjusted Consolidated Working Capital” shall mean, at any time, Consolidated
Current Assets (but excluding therefrom all cash and Cash Equivalents) less
Consolidated Current Liabilities at such time.
 
“Administrative Agent” shall mean DBTCA, in its capacity as Administrative Agent
for the Lenders hereunder, and shall include any successor to the Administrative
Agent appointed pursuant to Section 12.09.
 
“Affiliate” shall mean, with respect to any Person, any other Person directly or
indirectly controlling (including, but not limited to, all directors and
officers of such Person), controlled by, or under direct or indirect common
control with, such Person. A Person shall be deemed to control another Person if
such Person possesses, directly or indirectly, the power (i) to vote 10% or more
of the securities having ordinary voting power for the election of directors (or
equivalent governing body) of such Person or (ii) to direct or cause the
direction of the manage-ment and policies of such other Person, whether through
the ownership of voting securities, by contract or otherwise; provided, however,
that neither the Administrative Agent nor any Lender (nor any Affiliate thereof)
shall be considered an Affiliate of the Borrower or any Subsidiary thereof.
 
“Agents” shall mean, except as otherwise provided in Section 12, any or all of
the Syndication Agent, the Administrative Agent, the Collateral Agent, the
Documentation Agent, the Joint Book Runner and the Lead Arranger.
 
“Aggregate Consideration” shall mean, with respect to any Permitted Acquisition,
the aggregate consideration paid and reasonably expected to be paid in
connection therewith as determined at the time of the consummation thereof,
including, without limitation (without duplication), (i) the aggregate amount of
all cash and Cash Equivalents paid or payable in connection therewith, (ii) the
aggregate principal amount of all Indebtedness assumed, refinanced, incurred or
issued in connection therewith, (iii) the aggregate amount paid and reasonably
expected to be paid (based on the Borrower’s good faith estimates of such
payments) pursuant to any earn-out, non-compete agreement, consulting
arrangement, purchase price adjustments, deferred purchase price and/or similar
arrangements, and (iv) the aggregate Fair Market Value of any other
consideration; provided that the Aggregate Consideration for any Permitted
Acquisition shall exclude all consideration in the form of the Borrower’s common
stock or Qualified Capital Stock, as well as all cash proceeds contributed to
the Borrower or the respective Subsidiary from a substantially contemporaneous
issuance by the Borrower of its common stock or Qualified Capital Stock.
 
-78-

--------------------------------------------------------------------------------


 
“Agreement” shall mean this Credit Agreement, as modified, supplemented,
amended, restated (including any amendment and restatement hereof), extended or
renewed from time to time.
 
“Applicable ECF Percentage” shall mean 50%; provided that if on the last day of
the respective Excess Cash Payment Period, the Total Leverage Ratio was less
than 2.75:1.00, then the Applicable ECF Percentage shall instead be 0%.
 
“Applicable Margin” shall mean (I) in the case of Term Loans, a percentage per
annum equal to, in the case of Term Loans maintained as (x) Base Rate Loans,
0.75% and (y) Eurodollar Loans, 1.75% and (II) in the case of Revolving Loans, a
percentage per annum set forth below under the column for the respective Type of
Revolving Loans and opposite the respective Level (i.e., Level I or Level II, as
the case may be) that is currently in effect based on Debt Rating:
 

   
Moody’s Rating
 
Revolving Loans Maintained as Eurodollar Loans
 
Revolving Loans Maintained as Base Rate Loans and Swingline Loans
Level I
 
Ba3 or higher
 
1.75%
 
0.75%
             
Level II
 
B1 or lower
 
2.00%
 
1.00%

 
; provided that (i) except in the case provided in the second succeeding
sentence, the Applicable Margin for Revolving Loans shall be at Level II at all
times when (x) either Moody’s shall not have in effect a Debt Rating or (y) any
Default or Event of Default is in existence. Any change in the Applicable Margin
for Revolving Loans due to a change in the Debt Rating shall be effective on the
effective date of such change in the Debt Rating. If the rating system for
Moody’s shall change, or if Moody’s shall cease to be in the business of rating
corporate debt obligations, the Borrower and the Lenders shall negotiate in good
faith to enter into an amendment to this Agreement to reflect such changed
rating system or the unavailability of ratings from Moody’s and, pending the
effectiveness of any such amendment, the Applicable Margin for Revolving Loans
shall be determined by reference to the rating most recently in effect prior to
such change or cessation. Notwithstanding the foregoing, if the Applicable
Margins for Incremental Term Loans incurred or to be incurred pursuant to an
Incremental Term Loan Commitment Agreement exceeds the Applicable Margin then in
effect for Term Loans then outstanding under this Agreement, then the Applicable
Margin for all Term Loans shall be such higher Applicable Margin as is set forth
in such Incremental Term Loan Commitment Agreement.
 
-79-

--------------------------------------------------------------------------------


 
“Applicable RL Percentage” shall mean on any given date (i) if on such date the
Total Unutilized Revolving Loan Commitment is greater than or equal to 50% of
the Total Revolving Loan Commitment, 0.50% and (ii) if on such date the Total
Unutilized Revolving Loan Commitment is less than 50% of the Total Revolving
Loan Commitment, 0.375%.
 
“Asset Sale” shall mean any sale, transfer or other disposition by the Borrower
or any of its Subsidiaries to any Person (including by way of redemption by such
Person) other than to the Borrower or a Wholly-Owned Subsidiary of the Borrower
of any asset (including, without limitation, any Equity Interests, or other
securities of, another Person) other than sales of assets pursuant to Sections
9.02(ii), (vi), (vii), (x) and (xv).
 
“Assignment and Assumption Agreement” shall mean an Assignment and Assumption
Agreement substantially in the form of Exhibit N (appropriately completed).
 
“Attributable Debt” means, on any date, in respect of any lease of the Borrower
or any Subsidiary entered into as part of a sale and leaseback transaction
subject to Section 9.02, (i) if such lease is a Capitalized Lease Obligation,
the capitalized amount thereof that would appear on a balance sheet of such
Person prepared as of such date in accordance with GAAP, and (ii) if such lease
is not a Capitalized Lease Obligation, the capitalized amount of the remaining
lease payments under such lease that would appear on a balance sheet of such
Person prepared as of such date in accordance with GAAP if such lease were
accounted for as a Capitalized Lease Obligation.
 
“Authorized Representative” shall mean, with respect to (i) delivering Notices
of Borrowing, Notices of Conversion/Continuation, Letter of Credit Requests and
similar notices, the Controller, Treasurer and Assistant Controller and any
other person or persons that has or have been authorized by the board of
directors of the Borrower to deliver such notices pursuant to this Agreement and
that has or have appropriate signature cards or incumbency certificates on file
with the Administrative Agent and each Issuing Lender; (ii) delivering financial
information and officer’s certificates pursuant to this Agreement, the chief
financial officer, any treasurer or other financial officer of the Borrower and
(iii) any other matter in connection with this Agreement or any other Credit
Document, any officer (or a person or persons so designated by any two officers)
of the Borrower.
 
“Bankruptcy Code” shall have the meaning provided in Section 10.05.
 
“Base Rate” shall mean the higher of (x) the rate that the Administrative Agent
announces from time to time as its prime lending rate, as in effect from time to
time, and (y) ½ of 1% in excess of the overnight Federal Funds Rate at such
time.
 
“Base Rate Loan” shall mean each Term Loan or Revolving Loan designated or
deemed designated as such by the Borrower at the time of the incurrence thereof
or conversion thereto and each Swingline Loan.
 
“Borrower” shall have the meaning set forth in the first paragraph of this
Agreement.

-80-

--------------------------------------------------------------------------------


 
“Borrowing” shall mean the borrowing of one Type of Loan of a single Tranche
from all the Lenders having Commitments of the respective Tranche (or from the
Swingline Lender in the case of Swingline Loans) on a given date (or resulting
from a conversion or conver-sions on such date) having in the case of Eurodollar
Loans the same Interest Period, provided that Base Rate Loans incurred pursuant
to Section 1.10(b) shall be considered part of the related Borrowing of
Eurodollar Loans.
 
“Business Day” shall mean (i) for all purposes other than as covered by clause
(ii) below, any day except Saturday, Sunday and any day which shall be in
New York, New York, a legal holiday or a day on which banking institutions are
authorized or required by law or other government action to close and (ii) with
respect to all notices and determinations in connection with, and payments of
principal and interest on, Eurodollar Loans, any day which is a Business Day
described in clause (i) above and which is also a day for trading by and between
banks in U.S. dollar deposits in the interbank Eurodollar market.
 
“Business Intellectual Property” shall have the meaning provided in Section
7.20.
 
“Calculation Period” shall mean, with respect to any Permitted Acquisition, any
Asset Sale, any Permitted Asset Exchange, any incurrence of Indebtedness or any
other event expressly required to be calculated on a Pro Forma Basis pursuant to
the terms of this Agreement, the Test Period most recently ended prior to the
date of such Permitted Acquisition, Asset Sale, Permitted Asset Exchange,
incurrence of Indebtedness or other event for which financial statements are
available.
 
“Capital Expenditures” shall mean, with respect to any Person, all expenditures
by such Person which should be capitalized in accordance with GAAP and, without
duplication, the amount of Capitalized Lease Obligations incurred by such
Person.
 
“Capitalized Lease Obligations” shall mean, with respect to any Person, all
rental obligations of such Person which, under GAAP, are or will be required to
be capitalized on the books of such Person, in each case taken at the amount
thereof accounted for as indebtedness in accordance with GAAP.
 
“Cash Equivalents” shall mean, as to any Person, (i) securities issued or
directly and fully guaranteed or insured by the United States or any agency or
instrumentality thereof (provided that the full faith and credit of the United
States is pledged in support thereof) having approximate maturities of not more
than one year from the date of acquisition, (ii) marketable direct obliga-tions
issued by any state of the United States or any political subdivision of any
such state or any public instrumentality thereof maturing within approximately
one year from the date of acquisition thereof and, at the time of acquisition,
having one of the two highest ratings obtainable from either S&P or Moody’s,
(iii) Dollar denom-inated time deposits, certificates of deposit and bankers
acceptances of any Lender or any commercial bank hav-ing, or which is the
principal banking subsidiary of a bank holding company having, a long-term
unsecured debt rating of at least “A” or the equivalent thereof from S&P or “A2”
or the equivalent thereof from Moody’s with approximate maturities of not more
than one year from the date of acquisition by such Person, (iv) repur-chase
obligations with a term of not more than seven days for underlying securities of
the types described in clause (i) above entered into with any bank meeting the
qualifications specified in clause (iii) above, (v) commer-cial paper issued by
any Person incorporated in the United States rated at least A-2 or the
equivalent thereof by S&P or at least P-2 or the equivalent thereof by Moody’s
and in each case maturing not more than one year after the date of acquisition
by such Person, and (vi) investments in money market funds substantially all of
whose assets are comprised of securities of the types described in clauses (i)
through (v) above.
 
-81-

--------------------------------------------------------------------------------


 
“CERCLA” shall mean the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as the same has been amended and may hereafter be amended
from time to time, 42 U.S.C. § 9601 et seq.
 
“CGMI” Citigroup Capital Markets Group Inc.
 
“Change of Control” shall mean, at any time and for any reason whatsoever, (a)
any “person” or “group” (as such terms are used in Section 13(d) and 14(d) of
the Securities Exchange Act) shall be the “beneficial owner” (as defined in
Rules 13d-3 and 13d-5 under the Securities Exchange Act) of Equity Interests
having more than 30% of the total voting power of all outstanding Equity
Interests of the Borrower in the election of directors, (b) the Board of
Directors of the Borrower shall cease to consist of a majority of Continuing
Directors or (c) a “change of control” or similar event shall occur as provided
in the Existing Second-Lien Note Documents, any Permitted Subordinated Debt
Documents or any other credit agreement, indenture or similar agreement in
connection with indebtedness in an aggregate principal amount in excess of
$1,000,000.
 
“Change of Law” shall have the meaning provided in Section 10.06.
 
“Chicago Assets” means the Telecommunications Assets owned by the Borrower and
its Subsidiaries that are, on the Initial Borrowing Date, physically located in
the Chicago, Illinois metropolitan area and utilized to provide
telecommunications services to customers of the Borrower or its Subsidiaries in
the Chicago, Illinois metropolitan area plus (i) such additional
Telecommunications Assets as are, after the Initial Borrowing Date, purchased
for such cable systems and located in the Chicago, Illinois metropolitan area
pursuant to Capital Expenditures made in accordance with Section 9.07, (ii)
related net working capital and (iii) Equity Interests in Persons that own no
assets other than such assets.
 
“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time, and the regulations promulgated and rulings issued thereunder. Section
references to the Code are to the Code as in effect at the date of this
Agreement and any subsequent provisions of the Code amendatory thereof,
supplemental thereto or substituted therefor.
 
“Collateral” shall mean all property (whether real or personal) with respect to
which any security interests have been granted (or purported to be granted)
pursuant to any Security Document, including, without limitation, all Pledge
Agreement Collateral, all Security Agreement Collateral, all Mortgaged
Properties and all cash and Cash Equivalents delivered as collateral pursuant to
Section 4.02 or 10.
 
“Collateral Agent” shall mean the Administrative Agent acting as collateral
agent for the Secured Creditors pursuant to the Security Documents.
 
-82-

--------------------------------------------------------------------------------


 
“Commitment” shall mean any of the commitments of any Lender, i.e., an Initial
Term Loan Commitment, an Incremental Term Loan Commitment or a Revolving Loan
Commitment.
 
“Commitment Commission” shall have the meaning provided in Section 3.01(a).
 
“Communications Act” shall have the meaning provided in Section 7.23.
 
“Consolidated Current Assets” shall mean, at any time, the consolidated current
assets of the Borrower and its Subsidiaries at such time.
 
“Consolidated Current Liabilities” shall mean, at any time, the consolidated
current liabilities of the Borrower and its Subsidiaries at such time, but
excluding the current portion of any Indebtedness under this Agreement and the
current portion of any other long-term Indebtedness which would otherwise be
included therein.
 
“Consolidated EBITDA” shall mean, for any period, Consolidated Net Income for
such period, without giving effect (x) to any extraordinary gains or any
extraordinary non-cash losses (except to the extent that any such extraordinary
non-cash losses will require a cash payment in a future period) and (y) to any
gains or losses from sales of assets other than from sales of inventory in the
ordinary course of business, adjusted by (1) adding thereto:
 
(i)  the Consolidated Interest Expense of the Borrower and its Subsidiaries for
such period (to the extent that such Consolidated Interest Expense was deducted
in arriving at Consolidated Net Income for such period (and including, to the
extent not otherwise included in consolidated interest expense for such period,
commissions, discounts, yield and other fees and charges incurred during such
period in connection with Permitted Receivables Securitizations that are payable
to any Person other than a Credit Party, and any other amounts for such period
comparable to or in the nature of interest under any Permitted Receivables
Securitization, including losses on the sale of assets relating to any
receivables securitization transaction accounted for as a “true sale”));
 
(ii)   provisions for taxes based on income that were deducted in arriving at
Consolidated Net Income for such period;
 
(iii)  the amount of all amortization of intangibles and deprecia-tion that were
deducted in arriving at Consolidated Net Income for such period;
 
(iv)      the amount of all expenses incurred in connection with the Transaction
for such period to the extent that same were deducted in arriving at
Consolidated Net Income for such period;
 
(v)   the amount of all non-cash deferred compensation expense for such period
to the extent that same was deducted in arriving at the Consolidated Net Income
for such period;
 
(vi)      the amount of debt extinguishment costs (including prepayment
premiums) in connection with the repayment of Indebtedness permitted to be
incurred and repaid pursuant to this Agreement;
 
-83-

--------------------------------------------------------------------------------


 
(vii)    (A) any non-cash, non-recurring charges and any non-cash charges
associated with stock based compensation and (B) any non-cash impairment,
non-cash exit costs (i.e., costs for exiting a facility) and non-cash
restructuring charges; provided that if any cash amounts are paid in any
subsequent period with respect to amounts described above in this clause (vii),
the amounts so paid in any subsequent period shall be subtracted in determining
Consolidated EBITDA for such subsequent period as provided in clause 2(i) below;
 
and (2) deducting therefrom:
 
(i)  the amount of all cash payments during such period that are associated with
any non-cash loss, charge, impairment, cost (including, without limitation, as
described in preceding clause (1)(vii)) or expense that was added back to
Consolidated Net Income in a previous period; and
 
(ii)     the amount of all consolidated interest income of the Borrower and its
Subsidiaries to the extent same increased Consolidated Net Income for such
period; it being understood that in determining the Total Leverage Ratio and the
Senior Secured Leverage Ratio, Consolidated EBITDA for any period shall be
calculated on a Pro Forma Basis to give effect to any Acquired Entity or
Business acquired during such period pursuant to a Permitted Acquisition, and to
any Material Asset Sale effected during such period.
 
“Consolidated Indebtedness” shall mean, at any time, the sum of (without
duplication) (i) all Indebtedness of the Borrower and its Subsidiaries (on a
consolidated basis) as would be required to be reflected as debt or Capital
Lease Obligations on the liability side of a consolidated balance sheet of the
Borrower and its Subsidiaries in accordance with GAAP, (ii) all Indebtedness of
the Borrower and its Subsidiaries of the type described in clauses (ii) and
(viii) of the definition of Indebtedness and (iii) all Contingent Obligations of
the Borrower and its Subsidiaries in respect of Indebtedness of any third Person
of the type referred to in preceding clauses (i) and (ii); provided that the sum
of the aggregate amount available to be drawn (i.e., unfunded amounts) under all
letters of credit, bankers’ acceptances, bank guaranties, surety bonds and
similar obligations issued for the account of the Borrower or any of its
Subsidiaries (but excluding, for avoidance of doubt, all unpaid drawings or
other matured monetary obligations owing in respect of such letters of credit,
bankers’ acceptances, bank guaranties, surety bonds and similar obligations)
shall not be included in any determination of “Consolidated Indebtedness.”
 
“Consolidated Interest Coverage Ratio” shall mean, for any period, the ratio of
Consolidated EBITDA to Consolidated Interest Expense for such period.
 
“Consolidated Interest Expense” shall mean, for any period, the sum of the total
consolidated interest expense of the Borrower and its Subsidiaries for such
period (calculated without regard to any limitations on the payment thereof)
plus, without duplication, that portion of Capitalized Lease Obligations of the
Borrower and its Subsidiaries representing the interest factor for such period,
including, to the extent not otherwise included in consolidated interest expense
for such period, commissions, discounts, yield and other fees, charges and
amounts incurred in connection with Permitted Receivables Securitizations during
such period that are payable to any Person other than a Credit Party and that
are comparable to or in the nature of interest under any Permitted Receivables
Securitization, including losses on the sale of assets relating to any
receiv-ables securitization transaction accounted for as a “true sale” (other
than any one-time financ-ing fees paid upon entering into any Permitted
Receivables Securitization); provided that the amortization of deferred
financing, legal and accounting costs with respect to this Agreement and the
Existing Second-Lien Note Indenture and any other Indebtedness permitted to be
incurred pursuant to this Agreement, in each case shall be excluded from
Consolidated Interest Expense to the extent same would otherwise have been
included therein.
 
-84-

--------------------------------------------------------------------------------


 
“Consolidated Net Income” shall mean, for any period, the net income (or loss)
of the Borrower and its Subsidiaries for such period, determined on a
consolidated basis (after any deduc-tion for minority interests), provided that
(i) in determining Consolidated Net Income, the net income of any other Person
which is not a Subsidiary of the Borrower or is accounted for by the Borrower by
the equity method of accounting shall be included only to the extent of the
payment of cash dividends or cash distri-bu-tions by such other Person to the
Borrower or a Subsidiary thereof during such period, (ii) the net income of any
Subsidiary of the Borrower (other than the Borrower) shall be excluded to the
extent that the declaration or payment of cash dividends or similar cash
distributions by that Subsidiary of that net income is not at the date of
determination permitted by operation of its charter or any agreement, instrument
or law applicable to such Subsidiary and (iii) except in the case of
calculations made on a Pro Forma Basis, the net income (or loss) of any other
Person acquired by the Borrower or a Subsidiary of the Borrower in a pooling of
interests transaction for any period prior to the date of such acquisition shall
be excluded.
 
“Consolidated Net Tangible Assets” shall mean, at any time, the assets of the
Borrower and its Subsidiaries determined on a consolidated basis at such time
less the amount of all intangible assets of the Borrower and its Subsidiaries at
such time, including, without limitation, all goodwill, customer lists,
franchises, licenses, computer software, patents, trademarks, trade names,
copyrights, service marks, brand names, unamortized deferred charges,
unamortized debt discount and capitalized research and development costs.
 
“Consolidated Senior Secured Indebtedness” shall mean, at any time, Consolidated
Indebtedness at such time less the sum of (i) the aggregate principal amount of
all Second-Lien Notes outstanding at such time plus (ii) the aggregate principal
amount of all Permitted Subordinated Debt outstanding at such time.
 
“Contingent Obligation” shall mean, as to any Person, any obligation of such
Person as a result of such Person being a general partner of any other Person,
unless the under-lying obligation is expressly made non-recourse as to such
general partner, and any obligation of such Person guaranteeing or intended to
guarantee any Indebtedness, leases, dividends or other obli-gations (“primary
obligations”) of any other Person (the “primary obligor”) in any manner, whether
directly or indirectly, including, without limitation, any obligation of such
Person, whether or not contingent, (i) to purchase any such primary obligation
or any property consti-tut-ing direct or indirect security therefor, (ii) to
advance or supply funds (x) for the purchase or pay-ment of any such primary
obligation or (y) to maintain working capital or equity capital of the primary
obligor or otherwise to maintain the net worth or solvency of the primary
obligor, (iii) to purchase property, securities or services primarily for the
purpose of assuring the owner of any such primary obligation of the ability of
the primary obligor to make payment of such primary obli-gation or
(iv) otherwise to assure or hold harmless the holder of such primary obligation
against loss in respect thereof; provided, however, that the term Contingent
Obligation shall not include endorsements of instruments for deposit or
collection in the ordinary course of business. The amount of any Contingent
Obligation shall be deemed to be an amount equal to the stated or determinable
amount of the primary obligation in respect of which such Contingent Obligation
is made or, if not stated or determinable, the maximum reasonably anticipated
liability in respect thereof (assuming such Person is required to perform
thereunder) as determined by such Person in good faith.
 
-85-

--------------------------------------------------------------------------------


 
“Continuing Directors” shall mean the directors of the Borrower on the Effective
Date, after giving effect to the Transaction, and each other director if, in
each case, such other director’s nomination for election to the board of
directors of the Borrower is recommended by at least a majority of the then
Continuing Directors in his or her election by the shareholders of the Borrower.
 
“Credit Documents” shall mean this Agreement, the Intercreditor Agreement and,
after the execution and delivery thereof pursuant to the terms of this
Agreement, each Note, the Subsidiaries Guaranty and each Security Document.
 
“Credit Event” shall mean the making of any Loan or the issuance of any Letter
of Credit.
 
“Credit Party” shall mean the Borrower and each Subsidiary Guarantor.
 
“DBAG” shall mean Deutsche Bank AG Cayman Island Branch.
 
“DBSI” shall mean Deutsche Bank Securities Inc., in its individual capacity.
 
“DBTCA” shall mean Deutsche Bank Trust Company Americas, in its individual
capacity, and any successor corporation thereto by merger, consolidation or
otherwise.
 
“Debt Rating” shall mean, as of any date, the rating that has been most recently
announced by Moody’s for the senior secured long term debt issued of the
Borrower.
 
“Default” shall mean any event, act or condition which with notice or lapse of
time, or both, would constitute an Event of Default.
 
“Defaulting Lender” shall mean any Lender with respect to which a Lender Default
is in effect.
 
“Dividend” shall mean, with respect to any Person, that such Person has declared
or paid a dividend, distribution or returned any equity capital to its
stockholders, partners or members or authorized or made any other distribution,
payment or delivery of property (other than Qualified Capital Stock of the same
type as that in respect of which such dividend or distribution is being made of
such Person or rights to acquire Qualified Capital Stock of the same type as
that in respect of which such dividend or distribution is being made of such
Person) or cash to its stockholders, partners or members as such, or redeemed,
retired, purchased or otherwise acquired, directly or indirectly, for a
consideration any Equity Interests outstanding on or after the Initial Borrowing
Date (or any options or warrants issued by such Person with respect to its
Equity Interests), or set aside any funds for any of the foregoing purposes, or
shall have permitted any of its Subsidiaries to purchase or otherwise acquire
for a consideration any Equity Interests of such Person outstanding on or after
the Initial Borrowing Date (or any options or warrants issued by such Person
with respect to its Equity Interests). Without limiting the foregoing,
“Dividends” with respect to any Person shall also include all payments made or
required to be made by such Person with respect to any stock appreciation
rights, plans, equity incentive or achievement plans or any similar plans or
setting aside of any funds for the foregoing purposes.
 
-86-

--------------------------------------------------------------------------------


 
“Documentation Agent” shall mean SocGen, in its capacity as such hereunder.
 
“Documents” shall mean the Credit Documents and the Second-Lien Note Documents.
 
“Dollars” and the sign “$” shall each mean freely transferable lawful money of
the United States.
 
“Drawing” shall have the meaning provided in Section 2.05(b).
 
“Effective Date” shall have the meaning provided in Section 13.10.
 
“Eligible Transferee” shall mean a commercial bank, an insurance company, a
finance company, a financial institution, any fund that invests in Term Loans or
any other “accredited investor” (as defined in Regulation D of the Securities
Act), but in any event excluding the Borrower and its Subsidiaries.
 
“Environmental Claims” shall mean any and all administrative, regulatory or
judicial actions, suits, demands, demand letters, directives, claims, liens,
notices of noncompliance or violation, investigations or proceedings relating in
any way to any Environmental Law or any permit issued, or any approval given,
under any such Environmental Law (hereafter, “Claims”), including, without
limitation, (a) any and all Claims by governmental or regulatory authorities for
enforcement, cleanup, removal, response, remedial or other actions or damages
pursuant to any applicable Environmental Law, and (b) any and all Claims by any
third party seeking damages, contribution, indemnification, cost recovery,
compensation or injunctive relief in connection with alleged injury or threat of
injury to health, safety or the environment due to the presence of Hazardous
Materials.
 
“Environmental Law” shall mean any Federal, state, foreign or local statute,
law, rule, regulation, ordinance, code, guideline, policy and rule of common law
now or hereafter in effect and in each case as amended, and any judicial or
administrative interpretation thereof, including any judicial or administrative
order, consent decree or judgment, relating to the environment, employee health
and safety or Hazardous Materials, including, without limitation, CERCLA; the
Resource Conservation and Recovery Act, 42 U.S.C § 6901 et seq.; the Federal
Water Pollution Control Act, 33 U.S.C. § 1251 et seq.; the Toxic Substances
Control Act, 15 U.S.C. § 2601 et seq.; the Clean Air Act, 42 U.S.C. § 7401
et seq.; the Safe Drinking Water Act, 42 U.S.C. § 3803 et seq.; the Oil
Pollution Act of 1990, 33 U.S.C. § 2701 et seq.; the Emergency Planning and the
Community Right-to-Know Act of 1986, 42 U.S.C. § 11001 et seq.; the Hazardous
Material Transportation Act, 49 U.S.C. § 1801 et seq.; the Occupational Safety
and Health Act, 29 U.S.C. § 651 et seq.; and any state and local or foreign
counterparts or equivalents, in each case as amended from time to time.
 
-87-

--------------------------------------------------------------------------------


 
“Equity Interests” of any Person shall mean any and all shares, interests,
rights to purchase, warrants, options, participation or other equivalents of or
interest in (however desig-nated) equity of such Person, including any preferred
stock, any limited or general partner-ship interest and any limited liability
company membership interest.
 
“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, and the regulations promulgated and rulings issued
thereunder. Sec-tion references to ERISA are to ERISA, as in effect at the date
of this Agreement and any sub-sequent provisions of ERISA, amendatory thereof,
supplemental thereto or substituted therefor.
 
“ERISA Affiliate” shall mean each person (as defined in Section 3(9) of ERISA)
which together with the Borrower or a Subsidiary of the Borrower would be deemed
to be a “single employer” (i) within the meaning of Section 414(b), (c), (m) or
(o) of the Code or (ii) as a result of the Borrower or a Subsidiary of the
Borrower being or having been a general partner of such person.
 
“Eurodollar Loan” shall mean each Loan desig-nated as such by the Borrower at
the time of the incurrence thereof or conversion thereto.
 
“Eurodollar Rate” shall mean (a) the offered quotation to first-class banks in
the New York interbank Eurodollar market by the Administrative Agent for Dollar
deposits of amounts in immediately available funds comparable to the outstanding
principal amount of the Eurodollar Loan of the Administrative Agent (in its
capacity as a Lender) with maturities comparable to the Interest Period
applicable to such Eurodollar Loan commencing two Business Days thereafter as of
10:00 A.M. (New York time) on the applicable Interest Determination Date,
divided (and rounded upward to the nearest 1/16 of 1%) by (b) a percentage equal
to 100% minus the then stated maximum rate of all reserve requirements
(including, without limitation, any marginal, emergency, supplemental, special
or other reserves required by applicable law) applicable to any member bank of
the Federal Reserve System in respect of Eurocurrency funding or liabilities as
defined in Regulation D (or any successor category of liabilities under
Regulation D).
 
“Event of Default” shall have the meaning provided in Section 10.
 
“Excess Cash Flow” shall mean, for any period, the remainder of (a) the sum of,
without duplication, (i) Adjusted Consolidated Net Income for such period and
(ii) the decrease, if any, in Adjusted Consolidated Working Capital from the
first day to the last day of such period, minus (b) the sum of, without
duplication, (i) the aggregate amount of all Capital Expenditures made by the
Borrower and its Subsidiaries during such period (other than Capital
Expenditures to the extent financed with equity proceeds, Asset Sale proceeds,
insurance proceeds or Indebtedness), (ii) the aggregate amount of all payments
made in respect of all Permitted Acquisitions consummated by the Borrower and
its Subsidiaries during such period (other than any such payments to the extent
financed with equity proceeds, Asset Sale proceeds, insur-ance proceeds or
Indebtedness), (iii) the aggregate amount of permanent principal payments of
Indebtedness for borrowed money of the Borrower and its Subsidiaries during such
period (other than (A) repayments pursuant to the Refinancing, (B) repayments to
the extent made with Asset Sale proceeds, equity proceeds, insurance pro-ceeds
or Indebtedness and (C) repay-ments of Loans, provided that repayments of Loans
shall be deducted in determining Excess Cash Flow to the extent such repayments
were (x) required as a result of a Scheduled Repayment under Section 4.02(b) or
(y) made as a voluntary prepayment with intern-ally generated funds (but in the
case of a voluntary prepayment of Revolving Loans or Swingline Loans, only to
the extent accompanied by a voluntary reduction to the Total Revolving Loan
Commitment in an amount equal to such prepayment)), and (iv) the increase, if
any, in Adjusted Consolidated Working Capital from the first day to the last day
of such period.
 
-88-

--------------------------------------------------------------------------------


 
“Excess Cash Payment Date” shall mean April 15 of each year (commencing on April
15, 2006).
 
“Excess Cash Payment Period” shall mean, with respect to the repayment required
on each Excess Cash Payment Date, the immediately preceding fiscal year of the
Borrower.
 
“Existing Credit Agreements” shall mean each of the Existing First-Lien Credit
Agreement and the Existing Third-Lien Credit Agreement.
 
“Existing First-Lien Credit Agreement” shall mean the First-Lien Credit
Agreement, dated as of December 21, 2004, among the Borrower, the Lenders party
thereto from time to time and Deutsche Bank Cayman Islands Branch, as
Administrative Agent (as in effect on the Initial Borrowing Date immediately
prior to giving effect to the Transaction).
 
“Existing Indebtedness” shall have the meaning provided in Section 7.21.
 
“Existing Second-Lien Administrative Agent” shall mean the “Trustee” (including
in its capacity as collateral agent under the Existing Second-Lien Note
Documents) under and as defined in the Existing Second-Lien Note Indenture.
 
“Existing Second-Lien Collateral Agent” shall mean the “Trustee” under and as
defined in the Existing Second-Lien Note Documents.
 
“Existing Second-Lien Note Documents” shall mean the Existing Second-Lien Note
Indenture, and the related guarantees, pledge agreements, security agreements,
mortgages, notes and other agreements and instruments entered into in connection
with the Existing Second-Lien Note Indenture, in each case as the same may be
amended, modified and/or supplemented from time to time in accordance with the
terms hereof and thereof.
 
“Existing Second-Lien Note Indenture” shall mean that certain Indenture, dated
as of December 21, 2004, among the Borrower, as Issuer, and the Existing
Second-Lien Administrative Agent, as Trustee, as the same may be amended,
modified and/or supplemented from time to time in accordance with the terms
hereof and thereof.
 
-89-

--------------------------------------------------------------------------------


 
“Existing Second-Lien Notes” shall mean the 7-3/8% Convertible Second-Lien Notes
due 2012 issued by the Borrower on December 21, 2004 pursuant to the Existing
Second-Lien Note Indenture.
 
“Existing Second-Lien Security Documents” shall mean the “Security Documents”
under, and as defined in, the Existing Second-Lien Note Indenture.
 
“Existing Standby Letter of Credit” shall have the meaning provided in Section
2.01(b).
 
“Existing Third-Lien Credit Agreement” shall mean the Credit Agreement, dated as
of December 21, 2004, among the Borrower, the lenders party thereto, and HSBC
Bank USA, National Association, as agent, as the same may be amended, modified,
and/or supplemented from time to time in accordance with the terms hereof and
thereof.
 
“Existing Third-Lien Credit Documents” shall mean the Third-Lien Credit
Agreement, and the related guarantees, pledge agreements, security agreements,
mortgages, notes and other agreements and instruments entered into in connection
with the Third-Lien Credit Agreement, in each case as the same may be amended,
modified and/or supplemented from time to time in accordance with the terms
hereof and thereof.
 
“Facing Fee” shall have the meaning provided in Section 3.01(d).
 
“Fair Market Value” shall mean, with respect to any asset, the price at which a
willing buyer, not an Affiliate of the seller, and a willing seller who does not
have to sell, would agree to purchase and sell such asset (as determined in good
faith by the board of directors or other governing body or, pursuant to a
specific delegation of authority by such board of directors or governing body, a
designated senior executive officer, of the Borrower, or the Subsidiary of the
Borrower selling such asset). For the avoidance of doubt, the determination of
“price” for the purposes of calculations of the Fair Market Value of assets
transferred pursuant to a Permitted Asset Exchange shall be made in accordance
with the provisions of the parenthetical statement contained in the immediately
preceding sentence.
 
“FCC” shall mean the U.S. Federal Communications Commission, or any successor
thereto.
 
“FCC Licenses” shall have the meaning provided in Section 7.23(a).
 
“FDIC” shall mean the Federal Deposit Insurance Corporation or any successor
thereto.
 
“Federal Funds Rate” shall mean, for any period, a fluctuating interest rate
equal for each day during such period to the weighted average of the rates on
overnight Federal Funds transactions with members of the Federal Reserve System
arranged by Federal Funds brokers, as published for such day (or, if such day is
not a Business Day, for the next preceding Business Day) by the Federal Reserve
Bank of New York, or, if such rate is not so published for any day which is a
Business Day, the average of the quotations for such day on such transactions
received by the Administrative Agent from three Federal Funds brokers of
recognized standing selected by the Administrative Agent.
 
-90-

--------------------------------------------------------------------------------


 
“Fees” shall mean all amounts payable pursuant to or referred to in Section
3.01.
 
“FEMA” shall mean the Federal Emergency Management Agency or any successor
thereto.
 
“Financial Covenants” shall mean each of the financial covenants contained in
Sections 9.08 and 9.09.
 
“Foreign Pension Plan” shall mean each employee benefit plan, employment, bonus,
incentive, stock purchase and stock option plan, program, agreement or
arrangement; and each severance, termination pay, salary continuation,
retention, accrued leave, vacation, sick pay, sick leave, medical, life
insurance, disability, accident, profit-sharing, fringe benefit, pension,
deferred compensation or other retirement or superannuation plan, fund, program,
agreement, commitment or arrangement sponsored, established, maintained or
contributed to, or required to be contributed to, or with respect to which any
liability is borne, outside the fifty states of the United States of America, by
the Borrower or any of its Subsidiaries, including, without limitation, any such
plan, fund, program, agreement or arrangement sponsored by a government or
governmental entity.
 
“Foreign Person” means any Person that is not a “United States person” as
defined in Section 7701(a)(3) of the Code.
 
“GAAP” shall mean generally accepted accounting principles in the United States
of America as in effect from time-to-time; provided that determinations in
accordance with GAAP for purposes of Sections 4.02, 8.15 and 9, including
defined terms as used therein, are subject (to the extent provided therein) to
Section 13.07(a).
 
“Governmental Authorizations” shall have the meaning provided in
Section 7.23(b).
 
“Hazardous Materials” shall mean (a) any petroleum or petroleum products,
radioactive materials, asbestos in any form that is or could become friable,
urea formaldehyde foam insulation, dielectric fluid containing levels of
polychlorinated biphenyls, and radon gas; (b) any chemicals, materials or
substances defined as or included in the definition of “hazardous substances,”
“hazardous waste,” “hazardous materials,” “extremely hazardous substances,”
“restricted hazardous waste,” “toxic substances,” “toxic pollutants,”
“contaminants,” or “pollutants,” or words of similar import, under any
applicable Environmental Law; and (c) any other chemical, material or substance,
the exposure to, or Release of which is prohibited, limited or regulated by any
governmental authority.
 
“Incremental Term Loan” shall have the meaning provided in Section 1.01(e).
 
“Incremental Term Loan Borrowing Date” shall mean each date on which Incremental
Term Loans are incurred pursuant to Section 1.01(e).
 
-91-

--------------------------------------------------------------------------------


 
“Incremental Term Loan Commitment” shall mean, for each Incremental Term Loan
Lender, the commitment of such Incremental Term Loan Lender to make Incremental
Term Loans pursuant to Section 1.01(e) on a given Incremental Term Loan
Borrowing Date, as such commitment is set forth in the respective Incremental
Term Loan Commitment Agreement.
 
“Incremental Term Loan Commitment Agreement” shall mean an Incremental Term Loan
Commitment Agreement substantially in the form of Exhibit C (appropriately
completed as contemplated by this Agreement and with such modifications as may
be acceptable to the Administrative Agent and the Borrower).
 
“Incremental Term Loan Lender” shall mean at any time each Lender with an
Incremental Term Loan Commitment or with outstanding Incremental Term Loans.
 
“Incremental Term Note” has the meaning provided in Section 1.05(a).
 
“Indebtedness” shall mean, as to any Person, without duplication, (i) all
indebted-ness (including principal, interest, fees and charges) of such Person
for borrowed money or for the deferred purchase price of property or services,
(ii) the maximum amount available to be drawn under all letters of credit,
bankers’ acceptances and similar obligations issued for the account of such
Person and all unpaid drawings in respect of such letters of credit, bankers’
acceptances and similar obligations, (iii) all Indebtedness of the types
described in clause (i), (ii), (iv), (v), (vi), (vii), (viii) or (ix) of this
definition secured by any Lien on any property owned by such Person, whether or
not such Indebtedness has been assumed by such Person (provided that, if the
Person has not assumed or otherwise become liable in respect of such
Indebtedness, such Indebtedness shall be deemed to be in an amount equal to the
Fair Market Value of the property to which such Lien relates as deter-mined in
good faith by such Person), (iv) the aggregate amount of all Capitalized Lease
Obligations of such Person, (v) all obligations of such Person to pay a
specified purchase price for goods or services, whether or not delivered or
accepted, i.e., take-or-pay and similar obligations, (vi) all Contingent
Obligations of such Person, (vii) all obligations under any Interest Rate
Protection Agreement, any Other Hedging Agreement or under any similar type of
agreement, (viii) the amount of any Permitted Receivables Securitizations of
such Person and (ix) all Off-Balance Sheet Liabilities of such Person.
Notwithstanding the foregoing, Indebtedness shall not include trade payables and
accrued expenses incurred by any Person in accordance with customary practices
and in the ordinary course of business of such Person. It is understood and
agreed that surety bonds obtained in the ordinary course of business (and the
related reimbursement obligations to the respective surety or sureties) for the
benefit of (and which support only obligations otherwise permitted hereunder of)
the Borrower and the Subsidiary Guarantors (other than RCN International) shall
not be considered Indebtedness for purposes of this definition, so long as such
surety bonds do not otherwise support any obligation that would constitute
Indebtedness.
 
“Initial Borrowing Date” shall mean the date occurring on or after the Effective
Date on which the initial Borrowing of Loans occurs.
 
“Initial Term Loan Commitment” shall mean, for each Lender, the amount set forth
opposite such Lender’s name in Schedule 1.01 directly below the column entitled
“Initial Term Loan Commitment,” as the same may be terminated pursuant to
Sections 3.03 and/or 10.
 
-92-

--------------------------------------------------------------------------------


 
“Initial Term Loans” shall have the meaning provided in Section 1.01(a).
 
“Intercompany Loan” shall have the meaning provided in Section 9.05(vii).
 
“Intercompany Note” shall mean a promissory note, in the form of Exhibit M,
evidencing Intercompany Loans.
 
“Intercreditor Agreement” shall mean that certain Intercreditor Agreement, dated
as of December 21, 2004, and entered into by and among the Borrower, each other
Grantor from time to time party thereto, the Administrative Agent, as successor
to Deutsche Bank AG Cayman Islands Branch, in its capacities as administrative
agent and collateral agent under the Credit Documents, the Existing Second Lien
Collateral Agent and HSBC Bank USA, National Association, in its capacities as
administrative agent and collateral agent under the Existing Third-Lien Credit
Documents (together with its successors and assigns from time to time).
 
“Interest Determination Date” shall mean, with respect to any Eurodollar Loan,
the second Business Day prior to the commencement of any Interest Period
relating to such Eurodollar Loan.
 
“Interest Period” shall have the meaning provided in Section 1.09.
 
“Interest Rate Protection Agreement” shall mean any interest rate swap
agreement, interest rate cap agreement, interest collar agreement, interest rate
hedging agreement or other similar agreement or arrangement.
 
“Investments” shall have the meaning provided in Section 9.05.
 
“Issuing Lender” shall mean (i) except as otherwise provided in Section 12.09,
DBTCA (which for purposes of this definition shall also include any banking
affiliate of DBTCA (including Deutsche Bank AG New York Branch) which may agree
to issue Letters of Credit under this Agreement), (ii) with respect to the
Existing Standby Letters of Credit only, DBAG and (iii) any other Lender
reasonably acceptable to the Administrative Agent which agrees to issue Letters
of Credit hereunder. Any Issuing Lender may, in its discretion, arrange for one
or more Letters of Credit to be issued by one or more Affiliates of such Issuing
Lender. The only Issuing Lenders on the Initial Borrowing Date are the
Administrative Agent and, with respect to Existing Standby Letters of Credit
only, DBAG.
 
“Joint Book Runners” shall mean each of DBSI and CGMI, in each of their
capacities as such hereunder.
 
“L/C Supportable Obligations” shall mean (i) obligations of the Borrower or any
of its Subsidiaries with respect to workers compensation, surety bonds and other
similar statutory obligations and (ii) such other obligations of the Borrower or
any of its Subsidiaries as are reason-ably acceptable to the respective Issuing
Lender and otherwise permitted to exist pursuant to the terms of this Agreement.
 
“Lead Arranger” shall mean DBSI, in its capacity as such hereunder.
 
-93-

--------------------------------------------------------------------------------


 
“Leaseholds” of any Person shall mean all the right, title and interest of such
Person as lessee or licensee in, to and under leases or licenses of land,
improvements and/or fixtures.
 
“Lender” shall mean each financial institution listed on Schedule 1.01, as well
as any Person that becomes a “Lender” hereunder pursuant to Section 1.13, 1.14
or 13.04(b).
 
“Lender Default” shall mean (i) the refusal (which has not been retracted) or
the failure of a Lender to make available its portion of any Borrowing
(including any Mandatory Borrowing) or to fund its portion of any unreimbursed
payment under Section 2.04(c) or (ii) a Lender having notified in writing the
Borrower and/or the Administrative Agent that such Lender does not intend to
comply with its obligations under Section 1.01 or 2.
 
“Letter of Credit” shall have the meaning provided in Section 2.01(a).
 
“Letter of Credit Fee” shall have the meaning provided in Section 3.01(c).
 
“Letter of Credit Outstandings” shall mean, at any time, the sum of (i) the
Stated Amount of all outstanding Letters of Credit and (ii) the aggregate amount
of all Unpaid Drawings in respect of all Letters of Credit.
 
“Letter of Credit Request” shall have the meaning provided in Section 2.03(a).
 
“Lien” shall mean any mortgage, pledge, hypothecation, assignment, deposit
arrange-ment, encumbrance, lien (statutory or other), preference, priority or
other security agree-ment of any kind or nature whatsoever (including, without
limitation, any conditional sale or other title retention agreement, any
financing or similar statement or notice filed under the UCC or any other
similar recording or notice statute, and any lease having substantially the same
effect as any of the foregoing).
 
“Loan” shall mean each Term Loan (including each Incremental Term Loan), each
Revolving Loan and each Swingline Loan.
 
“Los Angeles Assets” means the Telecommunications Assets owned by the Borrower
and its Subsidiaries that are, on the Initial Borrowing Date, physically located
in the Los Angeles, California metropolitan area and utilized to provide
telecommunications services to customers of the Borrower or its Subsidiaries in
the Los Angeles, California metropolitan area plus (i) such additional
Telecommunications Assets as are, after the Initial Borrowing Date, acquired for
such cable systems and located in the Los Angeles, California metropolitan area
pursuant to Capital Expenditures made in accordance with Section 9.07, (ii)
related net working capital and (iii) Equity Interests in Persons that own no
assets other than such assets.
 
“Majority Lenders” of any Tranche shall mean those Non-Defaulting Lenders which
would constitute the Required Lenders under, and as defined in, this Agreement
if all outstanding Obligations under the other Tranche were repaid in full and
all commitments with respect thereto were terminated.
 
-94-

--------------------------------------------------------------------------------


 
“Management Agreements” shall mean all material agreements entered into by the
Borrower or any of its Subsidiaries with respect to the management of the
Borrower or any of its Subsidiaries after giving effect to the Transaction
(including consulting agreements and other management advisory agreements but
excluding employment agreements).
 
“Mandatory Borrowing” shall have the meaning provided in Section 1.01(d).
 
“Margin Stock” shall have the meaning provided in Regulation U.
 
“Material Adverse Effect” shall mean (i) a material adverse effect on the
business, operations, property, assets, liabilities, condition (financial or
otherwise) or prospects of the Borrower and its Subsidiaries taken as a whole
since December 31, 2005 or (ii) a material adverse effect (x) on the rights or
remedies of the Lenders or the Administrative Agent hereunder or under any other
Credit Document or (y) on the ability of any Credit Party to perform its
obligations to the Lenders or Administrative Agent hereunder or under any other
Credit Document.
 
“Material Asset Sale” shall mean any Asset Sale where the gross proceeds
received by the Borrower and its Subsidiaries (taking the amount of cash and
Cash Equivalents received, the principal amount of Indebtedness assumed and the
Fair Market Value of all other consideration) is in excess of $5,000,000.
 
“Maturity Date” shall mean, with respect to the relevant Tranche of Loans, the
Term Loan Maturity Date, the Revolving Loan Maturity Date or the Swingline
Expiry Date, as the case may be.
 
“Maximum Swingline Amount” shall mean $5,000,000.
 
“Minimum Borrowing Amount” shall mean (i) for Term Loans, $5,000,000, (ii) for
Revolving Loans, $500,000, and (iii) for Swingline Loans, $100,000.
 
“Moody’s” shall mean Moody’s Investors Service, Inc.
 
“Mortgage” shall mean a mortgage, leasehold mortgage, deed of trust, leasehold
deed of trust, deed to secure debt, leasehold deed to secure debt or similar
security instrument.
 
“Mortgage Policy” shall mean a mortgage title insurance policy or a binding
commitment with respect thereto.
 
“Mortgaged Property” shall mean any Real Property owned or leased by the
Borrower or any of its Subsidiaries which is encumbered (or required to be
encumbered) by a Mortgage.
 
“NAIC” shall mean the National Association of Insurance Commissioners.
 
“Net Debt Proceeds” shall mean, with respect to any incurrence of Indebtedness
for borrowed money, the cash proceeds (net of underwriting discounts and
commissions and other reasonable costs and expenses associated therewith)
received by the respective Person from the respective incurrence of such
Indebtedness for borrowed money.
 
-95-

--------------------------------------------------------------------------------


 
“Net Insurance Proceeds” shall mean, with respect to any Recovery Event, the
cash proceeds (net of the (x) marginal increase in taxes reasonably expected to
be payable with respect to the fiscal year in which such event occurred as a
result thereof and reasonable costs and expenses incurred in connection with
such Recovery Event and (y) all cash amounts required to be applied as the
result of such event to repay Indebtedness (other than Indebtedness hereunder or
under the Second-Lien Credit Documents) of the Borrower or the respective
Subsidiary secured by such asset) received by the respective Person in
connection with such Recovery Event.
 
“Net Sale Proceeds” shall mean, for any Asset Sale, the gross cash proceeds
(includ-ing any cash received by way of deferred payment pursuant to a
promissory note, receiv-able or otherwise, but only as and when received)
received from such sale of assets, net of the reasonable costs and expenses of
such sale (including fees and commissions, payments of unassumed liabilities
relating to the assets sold and required payments of any Indebtedness (other
than Indebtedness secured pursuant to the Security Documents) which is secured
by the respective assets which were sold), and the marginal increase in taxes
reasonably expected to be payable with respect to the fiscal year in which such
Asset Sale occurred as a result thereof and the amount of any reserves
established by the Borrower and the Subsidiaries to fund contingent liabilities
reasonably estimated to be payable within one year of the date of such Assets
Sale, and that are directly attributable to such Asset Sale (as determined
reasonably and in good faith by the chief financial officer of the Borrower);
provided that (x) the unused portion of any such reserves shall constitute Net
Sale Proceeds and be required to be used to prepay Loans in accordance with
Section 4.02(d) on the date occurring one year from the respective Asset Sale or
(y) if any such reserves are otherwise reversed or released, an amount equal to
the amount of such reversal or release shall be deemed to constitute Net Sale
Proceeds received at the time of such reversal or release and shall be used to
prepay Loans in accordance with Section 4.02(d).
 
“Non-Defaulting Lender” and “Non-Defaulting RL Lender” shall mean and include
each Lender or RL Lender, as the case may be, other than a Defaulting Lender.
 
“Non-Wholly-Owned Subsidiary” shall mean any Subsidiary of the Borrower that is
not a Wholly-Owned Subsidiary of the Borrower.
 
“Note” shall mean each Term Note, each Incremental Term Note, each Revolving
Note and the Swingline Note.
 
“Notice of Borrowing” shall have the meaning provided in Section 1.03(a).
 
“Notice of Conversion/Continuation” shall have the meaning provided in
Section 1.06.
 
“Notice Office” shall mean (i) for credit notices, the office of the
Administrative Agent located at 60 Wall Street, New York, New York 10005,
Attention: Anca Trifan, Telephone No.: (212) 250-6159, and Telecopier No.: (212)
797-4347 and (ii) for operational notices, the office of the Administrative
Agent located at 90 Hudson Street, 5th Floor, Jersey City, New Jersey 07302,
Attention: John Quinn, Telephone No.: (201) 593-2177 and Telecopier No.: (201)
593-2310, or such other office or person as the Administrative Agent may
hereafter designate in writing as such to the other parties hereto.
 
-96-

--------------------------------------------------------------------------------


 
“Obligations” shall mean all amounts owing to the Administrative Agent, the
Collateral Agent, any other Agent, any Issuing Lender, or any Lender pursuant to
the terms of this Agreement or any other Credit Document.
 
“Off-Balance Sheet Liabilities” of any Person shall mean (i) any repurchase
obligation or liability of such Person with respect to accounts or notes
receivable sold by such Person, (ii) any liability of such Person under any sale
and leaseback transactions that do not create a liability on the balance sheet
of such Person, (iii) any obligation under a Synthetic Lease or (iv) any
obligation arising with respect to any other transaction which is the functional
equivalent of or takes the place of borrowing but which does not constitute a
liability on the balance sheet of such Person.
 
“Other Hedging Agreements” shall mean any foreign exchange contracts, currency
swap agreements, commodity agreements or other similar arrangements, or
arrangements designed to protect against fluctuations in currency values or
commodity prices.
 
“Participant” shall have the meaning provided in Section 2.04(a).
 
“Payment Office” shall mean the office of the Administrative Agent located at 90
Hudson Street, 5th Floor, Jersey City, New Jersey or such other office as the
Administrative Agent may hereafter designate in writing as such to the other
parties hereto.
 
“PBGC” shall mean the Pension Benefit Guaranty Corporation established pursuant
to Section 4002 of ERISA, or any successor thereto.
 
“Permitted Acquisition” shall mean the acquisition by the Borrower or a
Wholly-Owned Domestic Subsidiary Guarantor of an Acquired Entity or Business
(including by way of merger of such Acquired Entity or Business with and into
the Borrower (so long as the Borrower is the surviving corporation) or a
Wholly-Owned Domestic Subsidiary Guarantor (so long as the Wholly-Owned Domestic
Subsidiary Guarantor is the surviving corporation)), provided that (in each
case) (A) the consideration paid or to be paid by the Borrower or such
Wholly-Owned Domestic Subsidiary Guarantor consists solely of cash, the issuance
or incurrence of Indebtedness otherwise permitted by Section 9.04, the
assumption/acquisi-tion of any Indebtedness (calculated at face value) which is
permitted to remain outstanding in accor-dance with the require-ments of Section
9.04 and the issuance of Equity Interests of the Borrower, (B) in the case of
the acquisition of 100% of the capital stock or other Equity Interests of any
Person (including way of merger), such Person shall own no Equity Interests of
any other Person (excluding de minimis amounts) unless such Person owns 100% of
the Equity Interests of such other Person, (C) all of the business, division or
product line acquired pursuant to the respective Permitted Acquisition, or the
business of the Person acquired pursuant to the respective Permitted Acquisition
and its Subsidiaries taken as a whole, is in the United States, (D) the Acquired
Entity or Business acquired pursuant to the respective Permitted Acquisition is
in a business permitted by Section 9.13 and (E) all appli-cable requirements of
Sections 8.15, 9.02 and 9.14 applicable to Permitted Acquisitions are
satis-fied. Notwithstanding anything to the contrary contained in the
immediately preceding sen-tence, an acquisition which does not otherwise meet
the requirements set forth above in the defini-tion of “Permitted Acquisition”
shall constitute a Permitted Acquisition if, and to the extent, the Required
Lenders agree in writing, prior to the consumma-tion thereof, that such
acqui-si-tion shall constitute a Permitted Acquisition for purposes of this
Agreement.
 
-97-

--------------------------------------------------------------------------------


 
“Permitted Asset Exchange” shall mean the exchange by the Borrower or its
Subsidiaries of any of their assets or property (other than Equity Interests of
a Subsidiary or an Unrestricted Subsidiary) for property and assets of another
Person (other than the Equity Interests of any Person) pursuant to an
arm’s-length transaction, provided that (v) calculations are made by the
Borrower with respect to the Financial Covenants for the respective Calculation
Period on a Pro Forma Basis as if the respective Permitted Asset Exchange (as
well as all other Permitted Asset Exchanges theretofore consummated after the
first day of such Calculation Period) had occurred on the first day of such
Calculation Period, and such calculations shall show that the Financial
Covenants would have been complied with if the Permitted Asset Exchange had
occurred on the first day of such Calculation Period, (w) the Borrower or the
respective Subsidiary consummating such Permitted Asset Exchange receives assets
(whether cash or otherwise) having a Fair Market Value that is approximately
equal to the Fair Market Value of the assets disposed of by the Borrower or such
respective Subsidiary in connection with such Permitted Asset Exchange, (x) no
consideration other than the assets which are the subject of the respective
Permitted Asset Exchange is paid by the Borrower or any of its Subsidiaries in
connection with such Permitted Asset Exchange unless such payment is permitted
under Section 9.05(xi) or (xii), (y) any Lien on any asset acquired by the
Borrower or any of its Subsidiaries pursuant to any such Permitted Asset
Exchange is permitted under Section 9.01(xviii), and (z) the Collateral Agent
for the benefit of the Secured Creditors shall have a perfected security
interest in all assets obtained by the Borrower and each Subsidiary Guarantor
pursuant to each such Permitted Asset Exchange pursuant to, and to the extent
provided in, the Security Documents.
 
“Permitted Encumbrance” shall mean, with respect to any Mortgaged Property, such
exceptions to title as are set forth in the Mortgage Policy delivered with
respect thereto, all of which exceptions must be acceptable to the
Administrative Agent in its reasonable discretion.
 
“Permitted Liens” shall have the meaning provided in Section 9.01.
 
“Permitted RP Amount” shall initially mean $0, provided that on each date (but
not more than once during any fiscal year of the Borrower) when the Borrower
delivers the financial statements and related officer’s certificate required to
be delivered pursuant to Sections 8.01(b) and (e) (commencing with the
Borrower’s fiscal year ending December 31, 2006), the Permitted RP Amount shall
be increased by an amount equal to 50% of the Excess Cash Flow for the
respective fiscal year for which such financial statements and related officer’s
certificate have been delivered; provided, however, (i) no increases to the
Permitted RP Amount shall occur by operation of the preceding proviso if (x)
Excess Cash Flow for the respective fiscal year is a negative number or (y) the
Borrower shall not have timely complied with its obligations under Section
4.02(e) in respect of such fiscal year and (ii) on the date any Dividend,
Investment or prepayment, redemption or acquisition of Existing Second-Lien
Notes is made pursuant to Sections 9.03(iv), 9.05(xi) or clause (B) of the
proviso to Section 9.10(i), respectively, the Permitted RP Amount shall be
reduced by the aggregate amount of each such Dividend, Investment, or
prepayment, redemption or acquisition, as the case may be, so made.
 
-98-

--------------------------------------------------------------------------------


 
“Permitted Receivables Securitization” shall mean any transaction or series of
transactions that may be entered into by the Borrower or any Subsidiary of the
Borrower pursuant to which it may sell, convey, contribute to capital or
otherwise transfer (which sale, conveyance, contribution to capital or transfer
may include or be supported by the grant of a security interest) Receivables or
interests therein and all collateral securing such Receivables, all contracts
and contract rights, purchase orders, security interests, financing statements
or other documentation in respect of such Receivables, any guarantees,
indemnities, warranties or other obligations in respect of such Receivables, any
other assets that are customarily transferred or in respect of which security
interests are customarily granted in connection with asset securitization
transactions involving receivables similar to such Receivables and any
collections or proceeds of any of the foregoing (collectively, the “Related
Assets”) (i) to a trust, partnership, corporation or other Person (other than
the Borrower or any Subsidiary of the Borrower, except an SPE Subsidiary), which
transfer is funded in whole or in part, directly or indirectly, by the
incurrence or issuance by the transferee or any successor transferee of
Indebtedness, fractional undivided interests or other securities that are to
receive payments from, or that represent interests in, the cash flow derived
from such Receivables and Related Assets or interests in such Receivables and
Related Assets, or (ii) directly to one or more investors or other purchasers
(other than the Borrower or any Subsidiary of the Borrower), it being understood
that a Permitted Receivables Securitization may involve (A) one or more
sequential transfers or pledges of the same Receivables and Related Assets, or
interests therein (such as a sale, convey-ance or other transfer to an SPE
Subsidiary followed by a pledge of the transferred Receivables and Related
Assets to secure Indebtedness incurred by the SPE Subsidiary), and all such
transfers, pledges and Indebtedness incurrences shall be part of and constitute
a single Permitted Receivables Securitization, and (B) periodic transfers or
pledges of Receivables and Related Assets and/or revolving transactions in which
new Receivables and Related Assets, or interests therein, are transferred or
pledged upon collection of previously transferred or pledged Receivables and
Related Assets, or interests therein, provided that any such transactions shall
provide for recourse to such Subsidiary of the Borrower (other than any SPE
Subsidiary) or the Borrower (as applicable) only in respect of the cash flows in
respect of such Receivables and Related Assets and to the extent of other
customary securitization under-tak-ings in the jurisdiction relevant to such
transactions. The “amount” or “principal amount” of any Permitted Receivables
Securitization shall be deemed at any time to be (1) the aggregate principal, or
stated amount, of the Indebtedness, fractional undivided interests (which stated
amount may be described as a “net investment” or similar term reflecting the
amount invested in such undivided interest) or other securities incurred or
issued pursuant to such Permitted Receivables Securitization, in each case
outstanding at such time, or (2) in the case of any Permitted Receivables
Securitization in respect of which no such Indebted-ness, fractional undivided
interests or securities are incurred or issued, the cash purchase price paid by
the buyer in connection with its purchase of Receivables less the amount of
collections received by the Borrower or any Subsidiary of the Borrower in
respect of such Receivables and paid to such buyer, excluding any amounts
applied to purchase fees or discount or in the nature of interest. Each Lender
authorizes each of the Administrative Agent and Collateral Agent to enter into
an intercreditor agreement in respect of each Permitted Receivables
Securitization from time to time in effect and to take all actions it deems
appropriate or necessary in connection with any such intercreditor agreement.
 
-99-

--------------------------------------------------------------------------------


 
“Permitted Refinancing Indebtedness” shall mean any Indebtedness issued in
exchange for, or the net proceeds of which are used to extend, refinance, renew,
replace, defease or refund (collectively, to “Refinance”), the Indebtedness
being Refinanced (or previous refinanc-ing thereof constituting Permitted
Refinancing Indebtedness); provided that (a) the princi-pal amount (or accreted
value, if applicable) of such Permitted Refinancing Indebtedness is sufficient
to repay all of the Indebtedness being Refinanced but does not exceed the
principal amount (or accreted value, if applicable) of the Indebtedness so
Refinanced (plus unpaid accrued interest and premium thereon) or, in the case of
a revolving credit facility, the maximum amount of Indebtedness permitted to be
incurred thereunder, (b) the final stated maturity of such Permitted Refinancing
Indebtedness is no earlier than the one year anniversary of the Term Loan
Maturity Date (determined without giving effect to the proviso contained in the
definition thereof), (c) if the Indebtedness being Refinanced is subordinated in
right of payment to the Obligations under the Credit Documents, such Permitted
Refinancing Indebtedness shall be subordinated in right of payment to such
Obligations on terms at least as favorable to the Lenders as those contained in
the documentation governing the Indebtedness being Refinanced, (d) no Permitted
Refinancing Indebtedness shall have different obligors, or greater guarantees or
security, than the Indebtedness being Refinanced and (e) if the Indebtedness
being Refinanced is secured by any Collateral (whether equally and ratably with,
or junior to, the Secured Parties or otherwise), such Permitted Refinancing
Indebtedness may be secured by such collateral on terms no less favorable to the
Secured Parties than those contained in the documentation governing the
Indebtedness being Refinanced.
 
“Permitted Subordinated Debt Documents” shall mean all documentation
(includ-ing, without limitation, any indenture or purchase agreement) entered
into in connection with any issuance of Permitted Subordinated Debt.
 
“Permitted Subordinated Debt” shall mean unsecured subordinated debt securities
of, or loans made to, the Borrower (which may be guaranteed on an unsecured
subordinated basis by Subsidiary Guarantors) the terms of which (and conditions
surrounding the issuance of which) satisfy the relevant requirements of Section
9.04(x).
 
“Person” shall mean any individual, partnership, joint venture, firm,
corporation, association, limited liability company, trust or other enterprise
or any government or political subdivision or any agency, department or
instrumentality thereof.
 
“Plan” shall mean any pension plan as defined in Section 3(2) of ERISA, which is
main-tained or contributed to by (or to which there is an obligation to
contribute of) the Borrower or a Subsidiary of the Borrower or an ERISA
Affiliate, and each such plan for the five year period immedi-ately following
the latest date on which the Borrower, a Subsidiary of the Borrower or an ERISA
Affiliate main-tained, contributed to or had an obligation to contribute to such
plan.
 
“Pledge Agreement” shall have the meaning provided in Section 5(l).
 
-100-

--------------------------------------------------------------------------------


 
“Pledge Agreement Collateral” shall mean all “Collateral” as defined in the
Pledge Agreement.
 
“Pledgee” shall have the meaning provided in the Pledge Agreement.
 
“Pro Forma Basis” shall mean, in connection with any calculation of compliance
with any Financial Covenant or financial term, the calculation thereof after
giving effect on a pro forma basis to (x) the incurrence of any Indebtedness
(other than revolving Indebtedness, except to the extent same is incurred to
refinance other outstanding Indebtedness or to finance a Permitted Acquisition)
after the first day of the relevant Calculation Period as if such Indebtedness
had been incurred (and the proceeds thereof applied) on the first day of the
relevant Calculation Period, (y) the permanent repayment of any Indebtedness
(other than revolv-ing Indebtedness except to the extent accompanied by a
corresponding permanent commitment reduction) after the first day of the
relevant Calculation Period as if such Indebtedness had been retired or redeemed
on the first day of the relevant Calculation Period and/or (z) the Permitted
Acquisition, if any, then being consummated as well as any other Permitted
Acquisition or Material Asset Sale consum-mated after the first day of the
relevant Calculation Period and on or prior to the date of the respective
Permitted Acquisition then being effected, as the case may be, with the
following rules to apply in connec-tion therewith:
 
(i)     all Indebtedness (x) (other than revolving Indebtedness, except to the
extent same is incurred to refinance other outstanding Indebtedness or to
finance a Permitted Acquisition) incurred or issued after the first day of the
relevant Calculation Period (whether incurred to finance a Permitted Acquisition
or another Investment, to refinance Indebtedness or otherwise) shall be deemed
to have been incurred or issued (and the pro-ceeds thereof applied) on the first
day of the respective Calculation Period and remain out-standing through the
date of determina-tion and (y) (other than revolving Indebtedness except to the
extent accompanied by a corresponding permanent commitment reduction)
permanently retired or redeemed after the first day of the relevant Calculation
Period shall be deemed to have been retired or redeemed on the first day of the
respective Calculation Period and remain retired through the date of
determination;
 
(ii)     all Indebtedness assumed to be outstanding pursuant to preceding clause
(i) shall be deemed to have borne interest at (x) the rate applicable thereto,
in the case of fixed rate indebtedness, or (y) at the rate which would have been
appli-cable thereto on the last day of the respec-tive Calculation Period, in
the case of floating rate Indebtedness (although interest expense with respect
to any Indebtedness for periods while same was actually outstanding during the
respective period shall be calculated using the actual rates appli-cable thereto
while same was actually outstanding); and
 
(iii)     in making any determination of Consolidated EBITDA, pro forma effect
shall be given to any Permitted Acquisition or Material Asset Sale consummated
during the periods described above, with such Consolidated EBITDA to be
determined as if such Permitted Acquisition or Material Asset Sale was
consummated on the first day of the relevant Calculation Period, taking into
account, for any portion of the relevant period being tested occurring prior to
the consummation of any Permitted Acquisition or Material Asset Sale,
demonstrable cost savings and other synergies actually achieved simultaneously
with, or to be achieved within a 1-year period following, the closing of the
respective Permitted Acquisition or Material Asset Sale, which cost savings and
other synergies would be permitted to be recognized in pro forma financial
statements prepared in accordance with Regulation S-X under the Securities Act,
as if such cost-savings and other synergies were realized on the first day of
the relevant period.
 
-101-

--------------------------------------------------------------------------------


 
“Projections” shall mean the projections that are contained in the Confidential
Information Memorandum dated April 2006 and that were prepared by or on behalf
of the Borrower in connection with the Transaction and delivered to the
Administrative Agent and the Lenders prior to the Initial Borrowing Date.
 
“Qualified Capital Stock” shall mean any Equity Interests of the Borrower, the
express terms of which shall provide that dividends thereon shall not be
required to be paid at any time (and to the extent) that such payment would be
prohibited by the terms of this Agreement or any other agreement of the Borrower
or any of its Subsidiaries relating to outstanding indebtedness and which, by
its terms (or by the terms of any security into which it is convertible or for
which it is exchangeable), or upon the happening of any event (including any
change of control event), cannot mature (excluding any maturity as the result of
an optional redemption by the issuer thereof) and is not mandatorily redeemable,
pursuant to a sinking fund obligation or otherwise, and is not redeemable, or
required to be repurchased, at the sole option of the holder thereof (including,
without limitation, upon the occurrence of a change of control event), in whole
or in part, on or prior to one year following the Term Loan Maturity Date.
 
“Quarterly Payment Date” shall mean the last Business Day of each September,
December, March and June occurring after the Initial Borrowing Date, commencing
on September 30, 2006.
 
“RCN International” shall mean RCN International Holdings, Inc., a Delaware
corporation.
 
“Real Property” of any Person shall mean all the right, title and interest of
such Person in and to land, improvements and fixtures, including Leaseholds.
 
“Receivables” shall mean accounts receivable (including all rights to payment
created by or arising from the sales of goods, leases of goods or the rendition
of services, no matter how evidenced (including in the form of chattel paper)
and whether or not earned by performance).
 
“Recovery Event” shall mean the receipt by the Borrower or any of its
Subsidiaries of any cash insurance proceeds or condem-nation awards payable (i)
by reason of theft, loss, physical destruction, damage, taking or any other
similar event with respect to any property or assets of the Borrower or any of
its Subsid-iaries and (ii) under any policy of insurance (other than liability
insurance policies) required to be maintained under Section 8.03.
 
“Refinance” shall have the meaning provided in the definition of the term
“Permitted Refinancing Indebtedness”, and “Refinanced” shall have a meaning
correlative thereto.
 
“Refinancing” shall mean the transactions referred to in Section 5(j).
 
-102-

--------------------------------------------------------------------------------


 
“Register” shall have the meaning provided in Section 13.15.
 
“Regulation D” shall mean Regulation D of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof establishing reserve requirements.
 
“Regulation T” shall mean Regulation T of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof.
 
“Regulation U” shall mean Regulation U of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof.
 
“Regulation X” shall mean Regulation X of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof.
 
“Related Assets” shall have the meaning provided in the definition of Permitted
Receivables Securitization.
 
“Release” shall mean actively or passively disposing, discharging, injecting,
spill-ing, pumping, leak-ing, leaching, dumping, emitting, escaping, emptying,
pouring, seeping, migrat-ing or the like, into or upon any land or water or air,
or otherwise entering into the environment.
 
“Replaced Lender” shall have the meaning provided in Section 1.13.
 
“Replacement Lender” shall have the meaning provided in Section 1.13.
 
“Reportable Event” shall mean an event described in Section 4043(c) of ERISA
with respect to a Plan that is subject to Title IV of ERISA other than those
events as to which the 30-day notice period is waived under subsection .22, .23,
.25, .27 or .28 of PBGC Regulation Section 4043.
 
“Required Consents” shall have the meaning provided in Section 5(d).
 
“Required Lenders” shall mean, at any time, Non-Defaulting Lenders the sum of
whose outstand-ing Term Loans, Incremental Term Loan Commitments and Revolving
Loan Commitments at such time (or, after the termination thereof, outstand-ing
Revolving Loans and RL Percentages of (x) outstanding Swingline Loans at such
time and (y) Letter of Credit Outstandings at such time) represents at least a
majority of the sum of (i) all outstanding Term Loans of Non-Defaulting Lenders,
(ii) the aggregate amount of all Incremental Term Loan Commitments of all
Non-Defaulting Lenders at such time and (iii) the Total Revolving Loan
Commitment in effect at such time less the Revolving Loan Commitments of all
Defaulting Lenders at such time (or, after the termination thereof, the sum of
then total outstanding Revolving Loans of Non-Defaulting Lenders and the
aggregate RL Percentages of all Non-Defaulting Lenders of the total outstanding
Swingline Loans and Letter of Credit Outstandings at such time).
 
-103-

--------------------------------------------------------------------------------


 
“Restricted” shall mean, when referring to cash or Cash Equivalents of the
Borrower or any of its Subsidiaries, that such cash or Cash Equivalents (i)
appears (or would be required to appear) as “restricted” on a consolidated
balance sheet of the Borrower or of any such Subsidiary, (ii) are subject to any
Lien in favor of any Person other than the Collateral Agent for the benefit of
the Secured Creditors or (iii) are not otherwise generally available for use by
the Borrower or any of its Subsidiaries.
 
“Restricted Subsidiary” shall mean each Subsidiary of the Borrower other than
any Unrestricted Subsidiary.
 
“Returns” shall have the meaning provided in Section 7.09.
 
“Revolving Loan” shall have the meaning provided in Section 1.01(b).
 
“Revolving Loan Commitment” shall mean, for each Lender, the amount set forth
opposite such Lender’s name in Schedule 1.01 directly below the column entitled
“Revolving Loan Commitment,” as same may be (x) reduced from time to time or
terminated pursuant to Sections 3.02, 3.03 and/or 10, as applicable, or (y)
adjusted from time to time as a result of assignments to or from such Lender
pursuant to Section 1.13 or 13.04(b).
 
“Revolving Loan Maturity Date” shall mean May 30, 2011.
 
“Revolving Note” shall have the meaning provided in Section 1.05(a).
 
“RL Lender” shall mean each Lender with a Revolving Loan Commitment or with
outstanding Revolving Loans.
 
“RL Percentage” of any RL Lender at any time shall mean a fraction (expressed as
a percentage) the numerator of which is the Revolving Loan Commitment of such RL
Lender at such time and the denominator of which is the Total Revolving Loan
Commitment at such time, provided that if the RL Percentage of any RL Lender is
to be determined after the Total Revolving Loan Commitment has been terminated,
then the RL Percentages of such RL Lender shall be determined immediately prior
(and without giving effect) to such termination.
 
“Rollover Amount” shall have the meaning provided in Section 9.07(b).
 
“S&P” shall mean Standard & Poor’s Rating Services, a division of McGraw-Hill,
Inc., or any successor thereto.
 
“San Francisco Assets” means the Telecommunications Assets owned by the Borrower
and its Subsidiaries that are, on the Initial Borrowing Date, physically located
in the San Francisco, California metropolitan area and utilized to provide
telecommunications services to customers of the Borrower or its Subsidiaries in
the San Francisco, California metropolitan area plus (i) such additional
Telecommunications Assets as are, after the Initial Borrowing Date, acquired for
such cable systems and located in the San Francisco, California metropolitan
area pursuant to Capital Expenditures made in accordance with Section 9.07, (ii)
related net working capital and (iii) Equity Interests in Persons that own no
assets other than such assets.
 
-104-

--------------------------------------------------------------------------------


 
“Schedule” shall mean the schedules attached hereto.
 
“Scheduled Repayment” shall have the meaning provided in Section 4.02(b).
 
“Scheduled Repayment Date” shall have the meaning provided in Section 4.02(b).
 
“SEC” shall have the meaning provided in Section 8.01(h).
 
“Section 4.04(b)(ii) Certificate” shall have the meaning provided in
Section 4.04(b)(ii).
 
“Secured Creditors” shall have the meaning assigned that term in the respective
Security Documents.
 
“Securities Act” shall mean the Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder.
 
“Security Agreement” shall have the meaning provided in Section 5.01(m).
 
“Security Agreement Collateral” shall mean all “Collateral” as defined in the
Security Agreement.
 
“Security Document” shall mean and include each of the Security Agreement, the
Pledge Agreement, each Mortgage and, after the execution and delivery thereof,
each Additional Security Document.
 
“Securities Exchange Act” shall mean the Securities Exchange Act of 1934 and the
rules and regulations promulgated thereunder, as amended from time to time.
 
“Senior Secured Leverage Ratio” shall mean, on any date of determination, the
ratio of (i) Consolidated Senior Secured Indebtedness on such date to (ii)
Consolidated EBITDA for the Test Period most recently ended on or prior to such
date.
 
“Shareholders’ Agreements” shall mean all agreements (including, without
limitation, shareholders’ agreements, subscription agreements and registration
rights agreements) entered into by the Borrower or any of its Subsidiaries
governing the terms and relative rights of the capital stock of the entity that
is a party to such agreement and any agreements entered into by shareholders
relating to any such entity with respect to its capital stock to which such
entity is also a party.
 
“SocGen” shall mean Societe Generale in its individual capacity.
 
“Specified Asset Sales” shall mean any Asset Sale effected pursuant to any of
Section 9.02(xii), (xiii) or (xiv).
 
“SPE Subsidiary” shall mean any Wholly-Owned Subsidiary formed solely for the
purpose of, and that engages only in, one or more Permitted Receivables
Securitizations.
 
-105-

--------------------------------------------------------------------------------


 
“Stated Amount” of each Letter of Credit shall mean, at any time, the maximum
amount available to be drawn thereunder (in each case determined without regard
to whether any conditions to drawing could then be met).
 
“Subsidiaries Guaranty” shall have the meaning provided in Section 5.01(k).
 
“Subsidiary” shall mean, as to any Person, (i) any corporation more than 50% of
whose stock of any class or classes having by the terms thereof ordinary voting
power to elect a majority of the directors of such corporation (irrespective of
whether or not at the time stock of any class or classes of such corporation
shall have or might have voting power by reason of the happening of any
contingency) is at the time owned by such Person and/or one or more
Subsidi-aries of such Person and (ii) any partnership, limited liability
company, association, joint venture or other entity in which such Person and/or
one or more Subsidiaries of such Person has more than a 50% equity interest at
the time. Notwithstanding the foregoing (except for purposes of Sections 7.01,
7.06, 7.09, 7.10, 7.15, 7.18, 8.01(g)(ii), 8.01(g)(iii), 8.01(i), 8.02(a), 8.05,
8.06, 8.07, 8.10, 8.14, 8.17, 10.05, 10.06 and 10.09, and the definition of
Unrestricted Subsidiary contained herein), an Unrestricted Subsidiary shall not
be deemed to be a Subsidiary of the Borrower or of any of its other Subsidiaries
for purposes of this Agreement.
 
“Subsidiary Guarantor” shall mean each Subsidiary of the Borrower which has
executed and delivered the Subsidiaries Guaranty, with (x) each Wholly-Owned
Domestic Subsidiary of the Borrower on the Initial Borrowing Date and (y) each
subsequently acquired Wholly-Owned Domestic Subsidiary being required to be a
Subsidiary Guarantor.
 
“Supermajority Lenders” shall mean, with respect to any Tranche, those
Non-Defaulting Lenders which would constitute the Required Lenders under, and as
defined in, this Agreement if (x) all outstanding Obligations of the other
Tranches under this Agreement were repaid in full and all Commitments with
respect thereto were terminated and (y) the reference to “a majority” contained
therein was changed to “at least 66-2/3%.”
 
“Swingline Expiry Date” shall mean that date which is five Business Days prior
to the Revolving Loan Maturity Date.
 
“Swingline Lender” shall mean the Administrative Agent, in its capacity as
Swingline Lender hereunder.
 
“Swingline Loan” shall have the meaning provided in Section 1.01(c).
 
“Swingline Note” shall have the meaning provided in Section 1.05(a).
 
“Syndication Agent” shall mean Citicorp USA, Inc., in its capacity as such
hereunder.
 
“Syndication Date” shall mean that date upon which the Administrative Agent
determines in its sole discretion (and notifies the Borrower) that the primary
syndication (and resultant addition of Persons as Lenders pursuant to Section
13.04(b)) has been completed.
 
-106-

--------------------------------------------------------------------------------


 
“Synthetic Lease” means a lease transaction under which the parties intend that
(i) the lease will be treated as an “operating lease” by the lessee and (ii) the
lessee will be entitled to various tax and other benefits ordinarily available
to owners (as opposed to lessees) of like property.
 
“Tax Allocation Agreement” shall mean a Tax Allocation Agreement in form and
substance reasonably satisfactory to the Administrative Agent to be entered into
by the Borrower and its Subsidiaries at the time of the first designation of an
Unrestricted Subsidiary, as the same may be, amended, modified and/or
supplemented from time to time in accordance with the terms hereof and thereof.
 
“Tax Benefit” shall have the meaning provided in Section 4.04(d).
 
“Taxes” shall have the meaning provided in Section 4.04(a).
 
“Telecommunications Assets” means properties or assets utilized directly or
indirectly for the design, development, construction, installation, operation,
integration, management or provision of any telecommunications business,
including voice, video and data transmission products, services and systems and
any business reasonably related to the foregoing.
 
“Term Loan” shall have the meaning provided in Section 1.01(e).
 
“Term Loan Maturity Date” shall mean May 30, 2013, provided, however, that if
any Existing Second-Lien Notes or any other obligations owing under the Existing
Second-Lien Documents remain outstanding on January 21, 2012, then the “Term
Loan Maturity Date” shall instead mean January 21, 2012.
 
“Term Note” shall have the meaning provided in Section 1.05(a).
 
“Test Period” shall mean each period of four consecutive fiscal quarters of the
Borrower then last ended (in each case taken as one accounting period); provided
that for the purposes of calculations of the Consolidated Interest Coverage
Ratio for any Test Period which includes any fiscal quarter ending on or prior
to March 31, 2007, the Test Period shall mean, in the case of the Borrower’s
fiscal quarter ending on (i) September 30, 2006, the period from July 1, 2006
though September 30, 2006, (ii) December 31, 2006, the period from July 1, 2006
through December 31, 2006 and (iii) March 31, 2007, the period from July 1, 2006
through March 31, 2007.
 
“Total Commitment” shall mean, at any time, the sum of the Commitments of each
of the Lenders at such time.
 
“Total Consideration” shall mean, with respect to any sale or disposition, the
aggregate amount of cash and Cash Equivalents, plus the greater of the face
amount (if relevant) and the Fair Market Value of all other consideration, in
each case received by the Borrower and its Subsidiaries from the respective sale
or disposition.
 
-107-

--------------------------------------------------------------------------------


 
“Total Incremental Term Loan Commitment” shall mean, at any time, the sum of the
Incremental Term Loan Commitments of each of the Incremental Term Loan Lenders
at such time.
 
“Total Initial Term Loan Commitment” shall mean, at any time, the sum of the
Initial Term Loan Commitments of each of the Lenders at such time.
 
“Total Leverage Ratio” shall mean, at any time, the ratio of Consolidated
Indebtedness at such time to Consolidated EBITDA for the Test Period then most
recently ended.
 
“Total Revolving Loan Commitment” shall mean, at any time, the sum of the
Revolving Loan Commitments of each of the Lenders at such time.
 
“Total Unutilized Revolving Loan Commitment” shall mean, at any time, (i) the
Total Revolving Loan Commitment at such time less (ii) the sum of (x) the
aggregate principal amount of all Revolving Loans and Swingline Loans at such
time plus (y) the Letter of Credit Outstandings at such time.
 
“Tranche” shall mean the respective facility and commitments utilized in making
Loans hereunder, with there being three separate Tranches, i.e., Term Loans,
Revolving Loans and Swingline Loans; provided that for purposes of Sections
1.13, 13.04(b), 13.12(a) and (b) and the definition of “Majority Lenders,”
Revolving Loans and Swingline Loans shall be deemed to constitute part of a
single “Tranche.”
 
“Transaction” shall mean, collectively, (i) the consummation of the Refinancing,
(ii) the entering into of the Credit Documents and the occur-rence of the Credit
Events hereunder on the Initial Borrowing Date and (iii) the payment of all fees
and expenses in connection with the foregoing.
 
“Treasury Rate” shall mean the yield to maturity at the Dial-Up Disposition Date
of United States Treasury securities with a constant maturity (as compiled and
published in the most recent Federal Reserve Statistical Release H.15 (519)
which has become publicly available at least two Business Days prior to the
Dial-Up Disposition Date (or, if such Statistical Release is no longer
published, any publicly available source or similar market data)) most nearly
equal to the period from the Dial-Up Disposition Date to December 31, 2009;
provided, however, that if the period from the Dial-Up Disposition Date to
December 31, 2009 is not equal to the constant maturity of a United States
Treasury security for which a weekly average yield is given, the Treasury Rate
shall be obtained by linear interpolation (calculated to the nearest one-twelfth
of a year) from the weekly average yields of United States Treasury securities
for which such yields are given, except that if the period from the Dial-Up
Disposition Date to December 31, 2009 is less than one year, the weekly average
yield on actually traded United States Treasury securities adjusted to a
constant maturity of one year shall be used.
 
“Type” shall mean the type of Loan determined with regard to the interest option
applicable thereto, i.e., whether a Base Rate Loan or a Eurodollar Loan.
 
-108-

--------------------------------------------------------------------------------


 
“UCC” shall mean the Uniform Commercial Code as from time to time in effect in
the relevant jurisdiction.
 
“Unfunded Current Liability” of any Plan shall mean the amount, if any, by which
the value of the accumulated plan benefits under the Plan determined on a plan
termination basis in accordance with actuarial assumptions at such time
consistent with those prescribed by the PBGC for purposes of Section 4044 of
ERISA, exceeds the fair market value of all plan assets allocable to such
liabilities under Title IV of ERISA (excluding any accrued but unpaid
contribution).
 
“United States” and “U.S.” shall each mean the United States of America.
 
“Unpaid Drawing” shall have the meaning provided in Section 2.05(a).
 
“Unrestricted” shall mean, when referring to cash or Cash Equivalents of the
Borrower or any of its Subsidiaries, that such cash or Cash Equivalents are not
Restricted.
 
“Unrestricted Subsidiary” means (i) each Subsidiary of the Borrower designated
by the board of directors of the Borrower as an Unrestricted Subsidiary pursuant
to Section 8.17 subsequent to the date hereof.
 
“Unutilized Revolving Loan Commitment” for any RL Lender at any time shall mean
the excess of (i) the Revolving Loan Commitment of such Lender over (ii) the sum
of (x) the aggregate out-stand-ing principal amount of Revolving Loans made by
such Lender plus (y) an amount equal to such Lender’s RL Percentage of the
Letter of Credit Outstandings at such time; provided that the Unutilized
Revolving Loan Commitment of the Swingline Lender shall at any time be reduced
(but not below zero) by the aggregate amount of Swingline Loans made by it which
are then outstanding.
 
“Wholly-Owned Domestic Subsidiary” shall mean, as to any Person, any
Wholly-Owned Subsidiary of such Person which is incorporated or organized in the
United States or any State thereof.
 
“Wholly-Owned Domestic Subsidiary Guarantor” shall mean any Wholly-Owned
Domestic Subsidiary of the Borrower which is also a Subsidiary Guarantor.
 
“Wholly-Owned Subsidiary” shall mean, as to any Person, (i) any corporation 100%
of whose capital stock is at the time owned by such Person and/or one or more
Wholly-Owned Subsidiaries of such Person and (ii) any partnership, association,
joint venture or other entity in which such Person and/or one or more
Wholly-Owned Subsidiaries of such Person has a 100% equity interest at such
time. Except as provided in the last sentence of the definition of Subsidiary,
no Unrestricted Subsidiary shall be considered a Wholly-Owned Subsidiary.
 
SECTION 12.  The Administrative Agent.
 
12.01  Appointment.    The Lenders hereby irrevocably designate and appoint
DBTCA as Administrative Agent (for purposes of this Section 12 and Section
13.01, the term “Administrative Agent” also shall include DBTCA in its capacity
as Collateral Agent pursuant to the Security Documents) to act as specified
herein and in the other Credit Documents. Each Lender hereby irrevocably
authorizes, and each holder of any Note by the acceptance of such Note shall be
deemed irrevocably to authorize, the Administrative Agent to take such action on
its behalf under the provisions of this Agreement, the other Credit Documents
and any other instruments and agreements referred to herein or therein and to
exercise such powers and to perform such duties hereunder and there-under as are
specifically delegated to or required of the Administrative Agent by the terms
hereof and thereof and such other powers as are reasonably incidental thereto.
The Administrative Agent may perform any of its respective duties hereunder by
or through its officers, directors, agents, employees or affiliates.
 
-109-

--------------------------------------------------------------------------------


 
12.02  Nature of Duties.    The Administrative Agent shall not have any duties
or responsibilities except those expressly set forth in this Agreement and in
the other Credit Documents. Neither the Administrative Agent nor any of its
officers, directors, agents, employees or affiliates shall be liable for any
action taken or omitted by it or them hereunder or under any other Credit
Document or in connection herewith or therewith, unless caused by its or their
gross negli-gence or willful misconduct (as determined by a court of competent
jurisdiction in a final and non-appealable decision). The duties of the
Administrative Agent shall be mechanical and adminis-tra-tive in nature; the
Administrative Agent shall not have by reason of this Agreement or any other
Credit Document a fiduciary relationship in respect of any Lender or the holder
of any Note; and nothing in this Agreement or in any other Credit Document,
expressed or implied, is intended to or shall be so construed as to impose upon
the Administrative Agent any obligations in respect of this Agreement or any
other Credit Document except as expressly set forth herein or therein.
 
12.03  Lack of Reliance on the Administrative Agent.    Independently and
without reliance upon the Administrative Agent, each Lender and the holder of
each Note, to the extent it deems appropriate, has made and shall continue to
make (i) its own independent investigation of the financial condition and
affairs of the Borrower and its Subsidiaries in connection with the extensions
of credit hereunder and the taking or not taking of any action in connection
here-with and (ii) its own appraisal of the creditworthiness of the Borrower and
its Subsidiaries and, except as expressly provided in this Agreement, the
Administrative Agent shall not have any duty or responsibility, either initially
or on a continuing basis, to provide any Lender or the holder of any Note with
any credit or other information with respect thereto, whether coming into its
possession before the making of the Loans or at any time or times thereafter.
The Administrative Agent shall not be responsible to any Lender or the holder of
any Note for any recitals, state-ments, informa-tion, representations or
warranties herein or in any document, certificate or other writing deliv-ered in
connection herewith or for the execution, effectiveness, genuineness, validity,
enforce-ability, perfection, collectibility, priority or sufficiency of this
Agreement or any other Credit Document or the financial condition of the
Borrower or any of its Subsidiaries or be required to make any inquiry
concerning either the performance or observance of any of the terms, provisions
or condi-tions of this Agreement or any other Credit Document, or the financial
condi-tion of the Borrower or any of its Subsidiaries or the existence or
possible existence of any Default or Event of Default.
 
12.04  Certain Rights of the Administrative Agent.    If the Administrative
Agent requests instructions from the Required Lenders with respect to any act or
action (including failure to act) in connection with this Agreement or any other
Credit Document, the Administrative Agent shall be entitled to refrain from such
act or taking such action unless and until the Administrative Agent shall have
received instructions from the Required Lenders; and the Administrative Agent
shall not incur liability to any Lender by reason of so refraining. Without
limiting the foregoing, neither any Lender nor the holder of any Note shall have
any right of action whatsoever against the Administrative Agent as a result of
the Administrative Agent acting or refraining from acting hereunder or under any
other Credit Document in accordance with the instruc-tions of the Required
Lenders.
 
-110-

--------------------------------------------------------------------------------


 
12.05  Reliance.    The Administrative Agent shall be entitled to rely, and
shall be fully protected in relying, upon any note, writing, resolution, notice,
statement, certificate, telex, teletype or telecopier message, cablegram,
radiogram, order or other document or telephone message signed, sent or made by
any Person that the Administrative Agent believed to be the proper Person, and,
with respect to all legal matters pertaining to this Agreement and any other
Credit Document and its duties hereunder and thereunder, upon advice of counsel
selected by the Administrative Agent.
 
12.06  Indemnification.    To the extent the Administrative Agent (or any
affiliate thereof) is not reimbursed and indemnified by the Borrower, the
Lenders will reimburse and indemnify the Administrative Agent (and any affiliate
thereof) in proportion to their respective “percentage” as used in determining
the Required Lenders (determined as if there were no Defaulting Lenders) for and
against any and all liabilities, obligations, losses, damages, penalties,
claims, actions, judgments, costs, expenses or disbursements of whatsoever kind
or nature which may be imposed on, asserted against or incurred by the
Administrative Agent (or any affiliate thereof) in performing its duties
hereunder or under any other Credit Document or in any way relating to or
arising out of this Agreement or any other Credit Document; provided that no
Lender shall be liable for any portion of such liabilities, obligations, losses,
damages, penalties, claims, actions, judgments, suits, costs, expenses or
disbursements resulting from the Administra-tive Agent’s (or such affiliate’s)
gross negligence or willful misconduct (as determined by a court of competent
jurisdiction in a final and non-appealable decision).
 
12.07  The Administrative Agent in its Individual Capacity.    With respect to
its obligation to make Loans, or issue or participate in Letters of Credit,
under this Agreement, the Administrative Agent shall have the rights and powers
specified herein for a “Lender” and may exercise the same rights and powers as
though it were not performing the duties specified herein; and the term
“Lender,” “Required Lenders,” “Supermajority Lenders,” “holders of Notes” or any
similar terms shall, unless the context clearly indicates otherwise, include the
Administrative Agent in its respective individual capacities. The Administrative
Agent and its affiliates may accept deposits from, lend money to, and generally
engage in any kind of banking, investment bank-ing, trust or other business
with, or provide debt financing, equity capital or other services (includ-ing
financial advisory services) to any Credit Party or any Affiliate of any Credit
Party (or any Person engaged in a similar business with any Credit Party or any
Affiliate thereof) as if they were not performing the duties specified herein,
and may accept fees and other consideration from any Credit Party or any
Affiliate of any Credit Party for services in connection with this Agreement and
otherwise without having to account for the same to the Lenders.
 
12.08  Holders.    The Administrative Agent may deem and treat the payee of any
Note as the owner thereof for all purposes hereof unless and until a written
notice of the assign-ment, transfer or endorsement thereof, as the case may be,
shall have been filed with the Adminis-tra-tive Agent. Any request, authority or
consent of any Person who, at the time of mak-ing such request or giving such
authority or consent, is the holder of any Note shall be conclusive and bind-ing
on any subsequent holder, transferee, assignee or endorsee, as the case may be,
of such Note or of any Note or Notes issued in exchange therefor.
 
-111-

--------------------------------------------------------------------------------


 
12.09  Resignation by the Administrative Agent.    (a) The Administrative Agent
may resign from the performance of all its respective functions and duties
hereunder and/or under the other Credit Documents at any time by giving 15
Business Days’ prior written notice to the Lenders and, unless a Default or an
Event of Default under Section 10.05 then exists, the Borrower. Any such
resignation by an Administrative Agent hereunder shall also constitute its
resignation as an Issuing Lender, the Swingline Lender and Collateral Agent, in
which case upon the effectiveness of such resignation in accordance with this
Section 12.09 the Administrative Agent (x) shall not be required to issue any
further Letters of Credit hereunder, make any additional Swingline Loans
hereunder or discharge any of the duties of the “Collateral Agent” under the
Security Documents and (y) shall maintain all of its rights as Issuing Lender,
the Swingline Lender and the Collateral Agent, as the case may be, with respect
to any Letters of Credit issued by it, Swingline Loans made by it, or actions
taken (or omitted to be taken) by it under the Security Documents, in each case
prior to the effective date of such resignation. Such resignation shall take
effect upon the appointment of a successor Administrative Agent pursuant to
clauses (b) and (c) below or as otherwise provided below.


(b)  Upon any such notice of resignation by the Administrative Agent, the
Required Lenders shall appoint a successor Administrative Agent hereunder or
thereunder (who must also agree, unless the resigning Administrative Agent
otherwise consents (or another Person is appointed as Collateral Agent in a
manner consistent with the requirements of this clause (b)), to also act as
Collateral Agent) who shall be a commercial bank or trust company reasonably
acceptable to the Borrower, which acceptance shall not be unreasonably withheld
or delayed (provided that the Borrower’s approval shall not be required if an
Event of Default then exists).
 
(c)  If a successor Administrative Agent shall not have been so appointed within
such 15 Business Day period, the Administrative Agent, with the consent of the
Borrower (which consent shall not be unreasonably withheld or delayed, provided
that the Borrower’s con-sent shall not be required if an Event of Default then
exists), shall then appoint a successor Adminis-trative Agent who shall serve as
Administrative Agent hereunder or thereunder until such time, if any, as the
Required Lenders appoint a successor Administrative Agent as provided above.
 
(d)  If no successor Administrative Agent has been appointed pursuant to clause
(b) or (c) above by the 20th Business Day after the date such notice of
resignation was given by the Administrative Agent, the Administrative Agent’s
resignation shall become effective and the Required Lenders shall thereafter
perform all the duties of the Administrative Agent here-under and/or under any
other Credit Document until such time, if any, as the Required Lenders appoint a
successor Administrative Agent as provided above.
 
-112-

--------------------------------------------------------------------------------


 
(e)  Notwithstanding anything to the contrary contained in this Section 12.09,
the Administrative Agent’s resignation as Collateral Agent as contemplated in
clause (a) above shall not become effective until a successor Administrative
Agent appointed in accordance with the provisions of clause (b) or (c) above has
also agreed to act as “Collateral Agent” under the Credit Documents or another
Person has been appointed as Collateral Agent in accordance with the provisions
of clause (b) or (c) above.
 
(f)  Upon a resignation of the Administrative Agent pursuant to this Section
12.09, the Administrative Agent shall remain indemnified to the extent provided
in this Agreement and the other Credit Documents and the provisions of this
Section 12 shall continue in effect for the benefit of the Administrative Agent
for all of its actions and inactions while serving as the Administrative Agent.
 
12.10   No Duties.    Notwithstanding anything to the contrary in this
Agreement, none of DBSI, as the sole lead arranger, DBSI and Citigroup Global
Markets Inc., as joint book running managers, Citicorp USA, Inc., as Syndication
Agent, or SocGen, as the Documentation Agent, shall have any obligations, duties
or responsibilities under this Agreement or any other Credit Document, and shall
have no liability to any Lender or Credit Party or any of their respective
Affiliates or any other Person in connection therewith or as a result thereof.
 
SECTION 13.  Miscellaneous.
 
13.01  Payment of Expenses, etc.     The Borrower hereby agrees to: (i) whether
or not the transactions herein contemplated are consummated, pay all reasonable
out-of-pocket costs and expenses of the Administrative Agent (including, without
limitation, the reasonable fees and disbursements of White & Case LLP and the
Administrative Agent’s other counsel and consult-ants) in connection with the
preparation, execution and delivery of this Agreement and the other Credit
Documents and the documents and instruments referred to herein and therein and
any amend-ment, waiver or consent relating hereto or thereto, of the
Administrative Agent in connec-tion with its syndication efforts with respect to
this Agreement and of the Administrative Agent and, after the occurrence of an
Event of Default, each of the Issuing Lenders and Lenders in connection with the
enforcement of this Agreement and the other Credit Documents and the documents
and instru-ments referred to herein and therein or in connection with any
refinancing or restructuring of the credit arrangements provided under this
Agreement in the nature of a “work-out” or pursuant to any insolvency or
bankruptcy proceedings (including, in each case without limitation, the
reason-able fees and disbursements of counsel and consultants for the
Administrative Agent and, after the occurrence of an Event of Default, counsel
for each of the Issuing Lenders and Lenders); (ii) pay and hold the
Administrative Agent, each of the Issuing Lenders and each of the Lenders
harmless from and against any and all present and future stamp, excise and other
similar documentary taxes with respect to the fore-going matters and save the
Administrative Agent, each of the Issuing Lenders and each of the Lenders
harmless from and against any and all liabilities with respect to or resulting
from any delay or omission (other than to the extent attributable to the
Administrative Agent, such Issuing Lender or such Lender) to pay such taxes; and
(iii) indem-nify the Administrative Agent, each Issuing Lender and each Lender,
and each of their respective officers, directors, employees, representatives,
agents, affiliates, trustees and investment advisors from and hold each of them
harmless against any and all liabilities, obligations (including removal or
remedial actions), losses, damages, penalties, claims, actions, judgments,
suits, costs, expenses and disbursements (including reasonable attorneys’ and
consultants’ fees and disbursements) incurred by, imposed on or assessed against
any of them as a result of, or arising out of, or in any way related to, or by
reason of, (a) any investigation, litigation or other proceeding (whether or not
the Administrative Agent, any Issuing Lender or any Lender is a party thereto
and whether or not such investiga-tion, litigation or other proceeding is
brought by or on behalf of any Credit Party) related to the entering into and/or
performance of this Agreement or any other Credit Document or the use of any
Letter of Credit or the proceeds of any Loans hereunder or the consummation of
the Transaction or any other transactions contemplated herein or in any other
Credit Document or the exercise of any of their rights or remedies provided
herein or in the other Credit Documents, or (b) the actual or alleged presence
of Hazardous Materials in the air, surface water or groundwater or on the
surface or subsurface of any Real Property at any time owned, leased or operated
by the Borrower or any of its Subsidiaries, the generation, storage,
transportation, handling or disposal of Hazardous Materials by the Borrower or
any of its Subsidiaries at any location, whether or not owned, leased or
operated by the Borrower or any of its Subsidiaries, the non-compliance by the
Borrower or any of its Subsidiaries with any Environmental Law (including
applicable permits thereunder) applicable to any Real Property, or any
Environmental Claim asserted against the Borrower, any of its Subsidiaries or
any Real Property at any time owned, leased or operated by the Borrower or any
of its Subsidiaries, includ-ing, in each case, without limitation, the
reasonable fees and disbursements of counsel and other consultants incurred in
connection with any such investi-ga-tion, litigation or other proceed-ing (but
excluding any losses, liabilities, claims, damages or expenses to the extent
incurred by reason of the gross negligence or willful misconduct of the Person
to be indemnified (as deter-mined by a court of competent jurisdiction in a
final and non-appealable decision)). To the extent that the undertaking to
indemnify, pay or hold harmless the Administrative Agent, any Issuing Lender or
any Lender set forth in the preceding sentence may be unenforceable because it
is violative of any law or public policy, the Borrower shall make the maximum
contri-bu-tion to the payment and satisfac-tion of each of the indemnified
liabilities which is permissible under applicable law. To the extent permitted
by applicable law, the Borrower shall not assert, and hereby waives, any claim
against the Administrative Agent, any Lender or any Issuing Lender, on any
theory of liability, for special, indirect, consequential or punitive damages
(as opposed to direct or actual damages) arising out of, in connection with, or
as a result of, this Agreement or any agreement or instrument contemplated
hereby, the Transaction, any Loan or Letter of Credit or the use of the proceeds
thereof.
 
-113-

--------------------------------------------------------------------------------


 
13.02  Right of Setoff.     (a) In addition to any rights now or hereafter
granted under applicable law or otherwise, and not by way of limitation of any
such rights, upon the occurrence and during the continuance of an Event of
Default, the Administrative Agent, each Issuing Lender and each Lender is hereby
authorized at any time or from time to time, without presentment, demand,
protest or other notice of any kind to any Credit Party or to any other Person,
any such notice being hereby expressly waived, to set off and to appropriate and
apply any and all deposits (general or special) and any other Indebtedness at
any time held or owing by the Administrative Agent, such Issuing Lender or such
Lender (including, without limitation, by branches, agencies and Affiliates of
the Administrative Agent, such Issuing Lender or such Lender wherever located)
to or for the credit or the account of the Borrower or any of its Subsidiaries
against and on account of the Obligations and liabilities of the Credit Parties
to the Administrative Agent, such Issuing Lender or such Lender under this
Agreement or under any of the other Credit Documents, including, without
limitation, all interests in Obligations purchased by such Lender pursuant to
Section 13.06(b), and all other claims of any nature or description arising out
of or connected with this Agreement or any other Credit Document, irrespective
of whether or not the Administrative Agent, such Issuing Lender or such Lender
shall have made any demand hereunder and although said Obligations, liabilities
or claims, or any of them, shall be contingent or unmatured.
 
-114-

--------------------------------------------------------------------------------


 
(b)  NOTWITHSTANDING THE FOREGOING SUBSECTION (a), AT ANY TIME THAT THE LOANS OR
ANY OTHER OBLIGATION SHALL BE SECURED BY REAL PROPERTY LOCATED IN CALIFORNIA, NO
LENDER OR THE ADMINISTRATIVE AGENT SHALL EXERCISE A RIGHT OF SETOFF, LIEN OR
COUNTERCLAIM OR TAKE ANY COURT OR ADMINISTRATIVE ACTION OR INSTITUTE ANY
PROCEEDING TO ENFORCE ANY PROVISION OF THIS AGREEMENT OR ANY NOTE UNLESS IT IS
TAKEN WITH THE CONSENT OF THE REQUIRED LENDERS OR, TO THE EXTENT REQUIRED BY
SECTION 13.12 OF THIS AGREEMENT, ALL OF THE LENDERS, OR APPROVED IN WRITING BY
THE ADMINISTRATIVE AGENT, IF SUCH SETOFF OR ACTION OR PROCEEDING WOULD OR MIGHT
(PURSUANT TO CALIFORNIA CODE OF CIVIL PROCEDURE SECTIONS 580a, 580b, 580d AND
726 OF THE CALIFORNIA CODE OF CIVIL PROCEDURE OR SECTION 2924 OF THE CALIFORNIA
CIVIL CODE, IF APPLICABLE, OR OTHERWISE) AFFECT OR IMPAIR THE VALIDITY,
PRIORITY, OR ENFORCEABILITY OF THE LIENS GRANTED TO THE COLLATERAL AGENT
PURSUANT TO THE SECURITY DOCUMENTS OR THE ENFORCEABILITY OF THE NOTES AND OTHER
OBLIGATIONS HEREUNDER, AND ANY ATTEMPTED EXERCISE BY ANY LENDER OR THE
ADMINISTRATIVE AGENT OF ANY SUCH RIGHT WITHOUT OBTAINING SUCH CONSENT OF THE
REQUIRED LENDERS OR THE ADMINISTRATIVE AGENT SHALL BE NULL AND VOID. THIS
SUBSECTION (b) SHALL BE SOLELY FOR THE BENEFIT OF EACH OF THE LENDERS AND THE
ADMINISTRATIVE AGENT HEREUNDER.
 
13.03  Notices.    Except as otherwise expressly provided herein, all notices
and other communications provided for hereunder shall be in writing (including
telegraphic, telex, telecopier or cable communication) and mailed, telegraphed,
telexed, telecopied, cabled or delivered: if to any Credit Party, RCN
Corporation, 196 Van Buren Street, Herndon, VA 20170, Attention: Edward O’Hara,
Telephone No.: (703) 434-8249, Telecopier No.: (703) 434-8437, with a copy to
Benjamin R. Preston, Telephone No.: (703) 434-8440, Telecopier No. (703)
434-8461; if to any Lender, at its address specified on Schedule 13.03; and if
to the Administrative Agent, at the Notice Office; or, as to any Credit Party or
the Administrative Agent, at such other address as shall be designated by such
party in a written notice to the other parties hereto and, as to each Lender, at
such other address as shall be designated by such Lender in a written notice to
the Borrower and the Administrative Agent. Any party hereto may change its
address or telecopy number for notices and other communications hereunder by
written notice to the other parties hereto. All such notices and
com-muni-cations shall, when mailed, telegraphed, telexed, telecopied, or cabled
or sent by over-night courier, be effective when deposited in the mails,
delivered to the telegraph company, cable company or overnight courier, as the
case may be, or sent by telex or telecopier, except that notices and
communications to the Administrative Agent and the Borrower shall not be
effective until received by the Administrative Agent or the Borrower, as the
case may be.
 
-115-

--------------------------------------------------------------------------------


 
13.04  Benefit of Agreement; Assignments; Participations.    (a) This Agreement
shall be binding upon and inure to the benefit of and be enforceable by the
respective successors and assigns of the parties hereto; provided, however, the
Borrower may not assign or transfer any of its rights, obligations or interest
hereunder without the prior written consent of the Lenders and,
provided further, that, although any Lender may transfer, assign or grant
participations in its rights hereunder, such Lender shall remain a “Lender” for
all purposes hereunder (and may not transfer or assign all or any portion of its
Commitments hereunder except as provided in Sections 1.13 and 13.04(b)) and the
transferee, assignee or participant, as the case may be, shall not constitute a
“Lender” hereunder and, provided further, that no Lender shall trans-fer or
grant any participation under which the participant shall have rights to approve
any amend-ment to or waiver of this Agreement or any other Credit Document
except to the extent such amendment or waiver would (i) extend the final
scheduled maturity of any Loan, Note or Letter of Credit (unless such Letter of
Credit is not extended beyond the Revolving Loan Maturity Date) in which such
participant is participating, or reduce the rate or extend the time of payment
of interest or Fees thereon (except in connection with a waiver of applicability
of any post-default increase in interest rates) or reduce the principal amount
thereof (it being understood that any amendment or modifi-ca-tion to the
financial definitions in this Agreement or to Section 13.07(a) shall not
constitute a reduc-tion in the rate of interest or Fees payable hereunder), or
increase the amount of the participant’s participation over the amount thereof
then in effect (it being understood that a waiver of any Default or Event of
Default or of a mandatory reduction in the Total Commitment shall not constitute
a change in the amount of such participation, and that an increase in any
Commitment (or the available portion thereof) or Loan shall be permitted without
the consent of any participant if the participant’s participation is not
increased as a result thereof), (ii) consent to the assignment or transfer by
the Borrower of any of its rights and obligations under this Agreement or (iii)
release all or substantially all of the Collateral under all of the Security
Documents (except as expressly provided in the Credit Documents) supporting the
Loans or Letters of Credit here-under in which such participant is
participating. In the case of any such participation, the partici-pant shall not
have any rights under this Agreement or any of the other Credit Documents (the
participant’s rights against such Lender in respect of such participation to be
those set forth in the agreement executed by such Lender in favor of the
participant relating thereto) and all amounts payable by the Borrower hereunder
shall be determined as if such Lender had not sold such participation.
 
(b)  Notwithstanding the foregoing, any Lender (or any Lender together with one
or more other Lenders) may (x) assign all or a portion of its Commitments and
related out-standing Obligations (or, if the Commitments have termi-nated, the
related outstanding Obligations) hereunder to (i)(A) its parent company and/or
any affiliate of such Lender which is at least 50% owned by such Lender or its
parent company or (B) to one or more other Lenders or any affiliate of any such
other Lender which is at least 50% owned by such other Lender or its parent
company (provided that any fund that invests in Loans and is managed or advised
by the same investment advisor of another fund which is a Lender (or by an
Affiliate of such investment advisor) shall be treated as an affiliate of such
other Lender for the purposes of this sub-clause (x)(i)(B)), or (ii) in the case
of any Lender that is a fund that invests in Loans, any other fund that invests
in Loans and is managed or advised by the same investment advisor of any Lender
or by an Affiliate of such investment advisor or (y) assign all, or if less than
all, a portion equal to at least $1,000,000 in the aggregate for the assigning
Lender or assigning Lenders, of such Commitments and related outstanding
Obligations (or, if the Commitments have terminated, the related outstanding
Obligations) hereunder to one or more Eligible Transferees (treating any fund
that invests in Loans and any other fund that invests in loans and is managed or
advised by the same investment advisor of such fund or by an Affiliate of such
invest-ment advisor as a single Eligible Transferee), each of which assignees
shall become a party to this Agreement as a Lender by execution of an Assignment
and Assumption Agreement, provided that (i) at such time, Schedule 1.01 shall be
deemed modified to reflect the Commitments and/or out-stand-ing Loans, as the
case may be, of such new Lender and of the existing Lenders, (ii) upon the
surrender of the relevant Notes by the assigning Lender (or, upon such assigning
Lender’s indem-nifying the Borrower for any lost Note pursuant to a customary
indemnification agree-ment) new Notes will be issued, at the Borrower’s expense,
to such new Lender and to the assigning Lender upon the request of such new
Lender or assigning Lender, such new Notes to be in conformity with the
requirements of Section 1.05 (with appropriate modifications) to the extent
needed to reflect the revised Commitments and/or outstanding Loans, as the case
may be, (iii) the consent of the Administrative Agent and, at all times
following the Syndication Date (unless a Default under Section 10.01 or 10.05 or
an Event of Default has occurred and is continuing), the Borrower shall be
required in connection with any such assignment pursuant to clause (y) above
(which consent shall not be unreasonably withheld or delayed), (iv) the consent
of each Issuing Lender shall be required for any assignment of any Revolving
Loan Commitment or participation in any Letter of Credit Outstandings, (v) the
Administrative Agent shall receive at the time of each such assignment, from the
assigning or assignee Lender, the payment of a non-refundable assignment fee of
$3,500 and (vi) no such transfer or assignment will be effective until recorded
by the Administrative Agent on the Register pursuant to Section 13.15. To the
extent of any assignment pursuant to this Section 13.04(b), the assigning Lender
shall be relieved of its obligations hereunder with respect to its assigned
Commitments. At the time of each assignment pursuant to this Section 13.04(b) to
a Person which is not already a Lender hereunder, the respective assignee Lender
shall, to the extent legally entitled to do so, provide to the Borrower the
appropriate Internal Revenue Service Forms and necessary attachments (and, if
applicable, a Section 4.04(b)(ii) Certificate) described in Section 4.04(b). To
the extent that an assignment of all or any portion of a Lender’s Commitments
and related outstanding Obligations pursuant to Section 1.13 or this Section
13.04(b) would, at the time of such assignment, result in greater amounts under
Section 1.10, 2.06 or 4.04 from the amounts the Borrower is required to pay with
respect to the respective assigning Lender prior to such assignment, then the
Borrower shall not be obligated to pay such increased amounts (although the
Borrower, in accordance with and pursuant to the other provisions of this
Agreement, shall be obligated to pay any other increased costs of the type
described above resulting from changes after the date of the respective
assignment).

-116-

--------------------------------------------------------------------------------


 
(c)  Nothing in this Agreement shall prevent or prohibit any Lender from
pledging its Loans and Notes hereunder to a Federal Reserve Bank in support of
borrowings made by such Lender from such Federal Reserve Bank and, with prior
notification to the Administrative Agent (but without the consent of the
Administrative Agent or the Borrower), any Lender which is a fund may pledge all
or any portion of its Loans and Notes to its trustee or to a collateral agent
providing credit or credit support to such Lender in support of its obligations
to such trustee, such collateral agent or a holder of such obligations, as the
case may be. No pledge pursuant to this clause (c) shall release the transferor
Lender from any of its obligations hereunder.

-117-

--------------------------------------------------------------------------------


 
13.05  No Waiver; Remedies Cumulative.    No failure or delay on the part of the
Administrative Agent, the Collateral Agent, any Issuing Lender or any Lender in
exercising any right, power or privilege hereunder or under any other Credit
Document and no course of dealing between the Borrower or any other Credit Party
and the Administrative Agent, the Collateral Agent, any Issuing Lender or any
Lender shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, power or privilege hereunder or under any other Credit
Document pre-clude any other or further exercise thereof or the exercise of any
other right, power or privilege hereunder or thereunder. The rights, powers and
remedies herein or in any other Credit Document expressly provided are
cumulative and not exclusive of any rights, powers or remedies which the
Administrative Agent, the Collateral Agent, any Issuing Lender or any Lender
would otherwise have. No notice to or demand on any Credit Party in any case
shall entitle any Credit Party to any other or further notice or demand in
similar or other circumstances or constitute a waiver of the rights of the
Administrative Agent, the Collateral Agent, any Issuing Lender or any Lender to
any other or further action in any circumstances without notice or demand.
 
13.06  Payments Pro Rata.   (a) Except as otherwise provided in this Agreement,
the Administrative Agent agrees that promptly after its receipt of each payment
from or on behalf of the Borrower in respect of any Obligations hereunder, the
Administrative Agent shall distribute such payment to the Lenders entitled
thereto (other than any Lender that has consented in writing to waive its
pro rata share of any such payment) pro rata based upon their respective shares,
if any, of the Obligations with respect to which such payment was received.
 
(b)  Each of the Lenders agrees that, if it should receive any amount hereunder
(whether by voluntary payment, by realization upon security, by the exercise of
the right of setoff or banker’s lien, by counterclaim or cross action, by the
enforcement of any right under the Credit Documents, or otherwise), which is
applicable to the payment of the principal of, or interest on, the Loans, Unpaid
Drawings, Commitment Commission or Letter of Credit Fees, of a sum which with
respect to the related sum or sums received by other Lenders is in a greater
proportion than the total of such Obligation then owed and due to such Lender
bears to the total of such Obligation then owed and due to all of the Lenders
immediately prior to such receipt, then such Lender receiving such excess
payment shall purchase for cash without recourse or warranty from the other
Lenders an interest in the Obligations of the respective Credit Party to such
Lenders in such amount as shall result in a proportional participation by all
the Lenders in such amount; provided that if all or any portion of such excess
amount is thereafter recovered from such Lenders, such purchase shall be
rescinded and the purchase price restored to the extent of such recovery, but
without interest.
 
(c)  Notwithstanding anything to the contrary contained herein, the provisions
of the preceding Sections 13.06(a) and (b) shall be subject to the express
provisions of this Agreement which require, or permit, differing payments to be
made to Non-Defaulting Lenders as opposed to Defaulting Lenders.
 
13.07  Calculations; Computations.    (a) The financial state-ments to be
furnished to the Lenders pursuant hereto shall be made and prepared in
accordance with GAAP consistently applied throughout the periods involved
(except as set forth in the notes thereto or as otherwise disclosed in writing
by the Borrower to the Lenders); provided, however, that, (i) except as
otherwise specifically provided herein, all computations of Excess Cash Flow,
and all computations and all definitions (including accounting terms) used in
determining compliance with Sections 8.15 and 9 shall utilize GAAP and policies
in conformity with those used to prepare the financial statements of the
Borrower referred to in Section 8.01(b) for the fiscal year ended December 31,
2005 delivered to the Deutsche Bank AG Cayman Islands Branch, as Administrative
Agent under (and as defined in) the Existing First-Lien Credit Agreement,
pursuant Section 8.01(b) thereto, (ii) to the extent expressly provided herein,
certain calculations shall be made on a Pro Forma Basis and (iii) for purposes
of calculating the Applicable Margins, the Financial Covenants, financial
ratios, financial terms, all covenants and related definitions, all such
calculations based on the operations of the Borrower and its Subsidiaries on a
consolidated basis shall be made without giving effect to the operations of any
Unrestricted Subsidiaries.

-118-

--------------------------------------------------------------------------------


 
(b)  All computations of interest, Commitment Commission and other Fees
hereunder shall be made on the basis of a year of 360 days (or 365/6 days in the
case of interest on Base Rate Loans based on the Prime Lending Rate) for the
actual number of days (includ-ing the first day but excluding the last day;
except that in the case of Letter of Credit Fees and Facing Fees, the last day
shall be included) occurring in the period for which such interest, Commitment
Commission or Fees are payable.
 
13.08  GOVERNING LAW; SUBMISSION TO JURISDICTION; VENUE; WAIVER OF JURY TRIAL.  
 (a) THIS AGREEMENT AND THE OTHER CREDIT DOCU-MENTS AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES HEREUNDER AND THEREUNDER SHALL, EXCEPT AS OTHERWISE
PROVIDED IN THE MORTGAGES, BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY
THE LAW OF THE STATE OF NEW YORK. ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO
THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT MAY BE BROUGHT IN THE COURTS OF THE
STATE OF NEW YORK OR OF THE UNITED STATES FOR THE SOUTHERN DISTRICT OF NEW YORK,
IN EACH CASE WHICH ARE LOCATED IN THE COUNTY OF NEW YORK, AND, BY EXECUTION AND
DELIVERY OF THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT, THE BORROWER HEREBY
IRREVOCABLY ACCEPTS FOR ITSELF AND IN RESPECT OF ITS PROPERTY, GENERALLY AND
UNCONDITION-ALLY, THE JURISDICTION OF THE AFORESAID COURTS. THE BORROWER HEREBY
FURTHER IRREVO-CABLY WAIVES ANY CLAIM THAT ANY SUCH COURTS LACK PERSONAL
JURIS-DIC-TION OVER THE BORROWER, AND AGREES NOT TO PLEAD OR CLAIM, IN ANY LEGAL
ACTION PROCEED-ING WITH RESPECT TO THIS AGREE-MENT OR ANY OTHER CREDIT DOCUMENTS
BROUGHT IN ANY OF THE AFORE-MENTIONED COURTS, THAT SUCH COURTS LACK PERSONAL
JURISDIC-TION OVER THE BORROWER. THE BORROWER FURTHER IRREVOCABLY CONSENTS TO
THE SERVICE OF PROCESS OUT OF ANY OF THE AFOREMENTIONED COURTS IN ANY SUCH
ACTION OR PRO-CEED-ING BY THE MAILING OF COPIES THEREOF BY REGISTERED OR
CERTI-FIED MAIL, POSTAGE PREPAID, TO THE BORROWER AT ITS ADDRESS SET FORTH IN
SECTION 13.03 HEREOF, SUCH SERVICE TO BECOME EFFEC-TIVE 30 DAYS AFTER SUCH
MAILING. THE BORROWER HEREBY IRREVOCABLY WAIVES ANY OBJEC-TION TO SUCH SERVICE
OF PROCESS AND FURTHER IRREVOCABLY WAIVES AND AGREES NOT TO PLEAD OR CLAIM IN
ANY ACTION OR PROCEEDING COM-MENCED HEREUNDER OR UNDER ANY OTHER CREDIT DOCUMENT
THAT SERVICE OF PROCESS WAS IN ANY WAY INVALID OR INEFFECTIVE. NOTHING HEREIN
SHALL AFFECT THE RIGHT OF THE ADMINIS-TRATIVE AGENT, ANY LENDER OR THE HOLDER OF
ANY NOTE TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO COMMENCE
LEGAL PROCEEDINGS OR OTHER-WISE PROCEED AGAINST THE BORROWER IN ANY OTHER
JURISDICTION.
 
-119-

--------------------------------------------------------------------------------


 
(b)  THE BORROWER HEREBY IRREVO-CABLY WAIVES ANY OBJEC-TION WHICH IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY OF THE AFORESAID ACTIONS OR
PROCEEDINGS ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER
CREDIT DOCUMENT BROUGHT IN THE COURTS REFERRED TO IN CLAUSE (a) ABOVE AND HEREBY
FURTHER IRREVOCABLY WAIVES AND AGREES NOT TO PLEAD OR CLAIM IN ANY SUCH COURT
THAT ANY SUCH ACTION OR PROCEED-ING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT
IN AN INCONVENIENT FORUM.
 
(c)  EACH OF THE PARTIES TO THIS AGREEMENT HEREBY IRREVO-C-ABLY WAIVES TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW ALL RIGHT TO A TRIAL BY JURY IN ANY
ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS AGREEMENT,
THE OTHER CREDIT DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.
 
13.09  Counterparts.    This Agreement may be executed in any number of
counter-parts and by the different parties hereto on separate counterparts, each
of which when so executed and delivered shall be an original, but all of which
shall together constitute one and the same instrument. A set of counterparts
executed by all the parties hereto shall be lodged with the Borrower and the
Administrative Agent.
 
13.10  Effectiveness.    This Agreement shall become effective on the date (the
“Effective Date”) on which the Borrower, the Administrative Agent and each of
the Lenders shall have signed a counterpart hereof (whether the same or
different counterparts) and shall have delivered the same to the Administrative
Agent at the Notice Office or, in the case of the Lenders, shall have given to
the Administrative Agent telephonic (confirmed in writing), written or telex
notice (actually received) at such office that the same has been signed and
mailed to it. The Administrative Agent will give the Borrower and each Lender
prompt written notice of the occurrence of the Effective Date.
 
13.11  Headings Descriptive.     The headings of the several sections and
subsections of this Agreement are inserted for convenience only and shall not in
any way affect the meaning or construction of any provision of this Agreement.

-120-

--------------------------------------------------------------------------------


 
13.12  Amendment or Waiver; etc.    (a) Neither this Agreement nor any other
Credit Document nor any terms hereof or thereof may be changed, waived,
discharged or termi-nated unless such change, waiver, discharge or termination
is in writing signed by the respec-tive Credit Parties party hereto or thereto
and the Required Lenders (although additional parties may be added to (and
annexes may be modified to reflect such additions), and Subsidiaries of the
Borrower may be released from the Subsidiaries Guaranty and the Security
Documents in accordance with the provisions hereof and thereof without the
consent of the other Credit Parties party thereto or the Required Lenders),
provided that no such change, waiver, dis-charge or termination shall, without
the consent of each Lender (other than a Defaulting Lender) (with Obligations
being directly affected in the case of following clause (i)), (i) extend the
final scheduled maturity of any Loan or Note or extend the stated expiration
date of any Letter of Credit beyond the Revolving Loan Maturity Date, or reduce
the rate or extend the time of pay-ment of interest or Fees thereon (except in
connection with the waiver of applicability of any post-default increase in
interest rates), or reduce the principal amount thereof (it being understood
that any amendment or modification to the financial defini-tions in this
Agreement or to Section 13.07(a) shall not constitute a reduction in the rate of
interest or Fees for the purposes of this clause (i)), (ii) release all or
substantially all of the Collateral (except as expressly provided in the Credit
Documents) under all the Security Documents, (iii) release all or substantially
all of the Subsidiary Guarantors from the Subsidiaries Guaranties (except as
expressly provided in the Subsidiaries Guaranty in connection with permitted
sales or dispositions of Equity Interests in the respective Subsidiary Guarantor
or Subsidiary Guarantors being released), (iv) amend, modify or waive any
provision of this Section 13.12 (except for technical amendments with respect to
additional extensions of credit pursuant to this Agreement which afford the
protections to such additional extensions of credit of the type provided to the
Loans and the Commitments on the Effective Date), (v) reduce the percentage
specified in the definition of Required Lenders (it being understood that, with
the consent of the Required Lenders, additional extensions of credit pursuant to
this Agreement may be included in the determination of the Required Lenders on
sub-stantially the same basis as the extensions of Loans and Revolving Loan
Commitments are included on the Effective Date) or (vi) consent to the
assignment or transfer by the Borrower of any of its rights and obligations
under this Agreement; provided further, that no such change, waiver, dis-charge
or termination shall (1) increase the Commitments of any Lender over the amount
thereof then in effect without the consent of such Lender (it being understood
that waivers or modifications of conditions precedent, covenants, Defaults or
Events of Default or of a mandatory reduction in the Total Commitment shall not
constitute an increase of the Commitment of any Lender, and that an increase in
the available portion of any Commitment of any Lender shall not constitute an
increase of the Commitment of such Lender), (2) without the consent of each
Issuing Lender, amend, modify or waive any provision of Section 2 or alter its
rights or obli-ga-tions with respect to Letters of Credit, (3) without the
consent of the Administrative Agent, amend, modify or waive any provision of
Section 12 or any other provision as same relates to the rights or obligations
of the Administrative Agent, (4) with-out the consent of the Collateral Agent,
amend, modify or waive any provision relating to the rights or obligations of
the Collateral Agent, or (5) reduce the amount of, or extend the date of, any
Scheduled Repayment with-out the consent of the Supermajority Lenders holding
Term Loans, or amend the definition of Supermajority Lenders without the consent
of the Supermajority Lenders holding Term Loans (it being under-stood that, with
the consent of the Required Lenders, additional extensions of credit pursuant to
this Agreement may be included in the determination of the Supermajority Lenders
on substan-tially the same basis as the extensions of Loans and Commitments are
included on the Effective Date).
 
-121-

--------------------------------------------------------------------------------


 
(b)  If, in connection with any proposed change, waiver, discharge or
termina-tion of any of the provisions of this Agreement as contemplated by
clauses (i) through (vi), inclu-sive, of the first proviso to Section 13.12(a),
the consent of the Required Lenders is obtained but the consent of one or more
of such other Lenders whose consent is required is not obtained, then the
Borrower shall have the right, so long as all non-consenting Lenders whose
individual con-sent is required are treated as described in either clauses (A)
or (B) below, to either (A) replace each such non-consenting Lender or Lenders
(or, at the option of the Borrower if the respective Lender’s consent is
required with respect to less than all Tranches (or related Commitments), to
replace only the respective Tranche or Tranches of Commitments and/or related
outstandings of the respective non-consenting Lender which gave rise to the need
to obtain such Lender’s individual consent) with one or more Replacement Lenders
pursuant to Sec-tion 1.13 so long as at the time of such replacement, each such
Replacement Lender consents to the proposed change, waiver, discharge or
termination or (B) terminate such non-consenting Lender’s Commitments and repay
the outstanding Loans of such Lender and cash collateralize such Lender’s RL
Percentage of all outstanding Letters of Credit (or, if such Lender is being
replaced as to a single Tranche only, take such actions with respect to the
Tranche for which it is being terminated), all in accor-dance with Sections
3.02(b) and/or 4.01(b), provided that, unless the Commitments that are
terminated, and Loans repaid, pursuant to preceding clause (B) are immediately
replaced in full at such time through the addition of new Lenders or the
increase of the Commitments and/or outstand-ing Loans of existing Lenders (who
in each case must specifi-cally consent thereto), then in the case of any action
pursuant to preceding clause (B) the Required Lenders (determined after giving
effect to the proposed action) shall specifically consent thereto,
provided further, that in any event the Borrower shall not have the right to
replace a Lender, terminate its Commitments or repay its Loans solely as a
result of the exercise of such Lender’s rights (and the withholding of any
required consent by such Lender) pursuant to the second proviso to Section
13.12(a).
 
13.13  Survival. All indemnities set forth herein including, without limitation,
in Sections 1.10, 1.11, 2.06, 4.04, 12.06 and 13.01 shall survive the execution,
delivery and termi-nation of this Agreement and the Notes and the making and
repayment of the Obligations.
 
13.14  Domicile of Term Loans.    Each Lender may transfer and carry its Loans
at, to or for the account of any office, Subsidiary or Affiliate of such Lender.
Notwithstanding anything to the contrary contained herein, to the extent that a
transfer of Loans pursuant to this Section 13.14 would, at the time of such
transfer, result in increased costs under Section 1.10, 1.11, 2.06 or 4.04 from
those being charged by the respective Lender prior to such transfer, then the
Borrower shall not be obligated to pay such increased costs (although the
Borrower shall be obligated to pay any other increased costs of the type
described above resulting from changes after the date of the respective
transfer).
 
13.15  Register.    The Borrower hereby designates the Administrative Agent to
serve as its agent, solely for purposes of this Section 13.15, to maintain a
register (the “Register”) on which it will record the Commitments from time to
time of each of the Lenders, the Loans made by each of the Lenders and each
repayment in respect of the principal amount of the Loans of each Lender.
Failure to make any such recordation, or any error in such recordation, shall
not affect the Borrower’s obligations in respect of such Loans. With respect to
any Lender, the transfer of the Commitments of such Lender and the rights to the
principal of, and interest on, any Loan made pursuant to such Commitments shall
not be effective until such transfer is recorded on the Register maintained by
the Administrative Agent with respect to ownership of such Commitments and Loans
and prior to such recordation all amounts owing to the transferor with respect
to such Commitments and Loans shall remain owing to the transferor. The
registra-tion of assignment or transfer of all or part of any Commitments and
Loans shall be recorded by the Administrative Agent on the Register only upon
the acceptance by the Adminis-trative Agent of a properly executed and delivered
Assignment and Assumption Agreement pur-suant to Section 13.04(b). Coincident
with the delivery of such an Assignment and Assumption Agreement to the
Administrative Agent for acceptance and registration of assignment or transfer
of all or part of a Loan, or as soon thereafter as practicable, the assigning or
transferor Lender shall surrender the Note (if any) evidencing such Loan, and
thereupon one or more new Notes in the same aggregate principal amount shall be
issued to the assigning or transferor Lender and/or the new Lender at the
request of any such Lender. The Borrower agrees to indemnify the Administrative
Agent from and against any and all losses, claims, damages and liabilities of
what-so-ever nature which may be imposed on, asserted against or incurred by the
Administrative Agent in performing its duties under this Section 13.15 (but
excluding any losses, claims, damages and liabilities to the extent incurred by
reason of the gross negligence or willful misconduct of the Administrative Agent
(as determined by a court of competent jurisdiction in a final and
non-appealable decision)).
 
-122-

--------------------------------------------------------------------------------


 
13.16  Confidentiality.    (a) Subject to the provisions of clause (b) of this
Section 13.16, each of the Administrative Agent and the Lenders agree that it
will use its reasonable efforts not to disclose without the prior consent of the
Borrower (other than to its employees, auditors, advisors or counsel or to
another Lender if such Lender or such Lender’s holding or parent company in its
sole discretion deter-mines that any such party should have access to such
information, provided such Persons shall be subject to the provisions of this
Section 13.16 to the same extent as such Lender) any infor-ma-tion with respect
to the Borrower or any of its Subsidiaries which is now or in the future
furnished pur-suant to this Agreement or any other Credit Document, provided
that any Lender may disclose any such informa-tion (i) as has become generally
available to the public other than by virtue of a breach of this Section
13.16(a) by the respective Lender, (ii) as may be required or appro-priate in
any report, statement or testimony submitted to any municipal, state or Federal
regula-tory body hav-ing or claiming to have jurisdiction over such Lender or to
the Federal Reserve Board or the Federal Deposit Insurance Corporation or
similar organizations (whether in the United States or else-where) or their
successors, (iii) as may be required or appropriate in respect to any summons or
subpoena or in connection with any litigation, (iv) in order to comply with any
law, order, regulation or ruling applicable to such Lender, (v) to the
Administrative Agent or the Collateral Agent, (vi) to any direct or indirect
contractual counterparty in any swap, hedge or similar agreement (or to any such
contractual counterparty’s professional advisor), so long as such contractual
counterparty (or such professional advisor) agrees to be bound by the provisions
of this Section 13.16, and (vii) to any prospective or actual transferee or
participant in connec-tion with any contemplated transfer or participation of
any of the Notes or Commitments or any interest therein by such Lender, provided
that such prospective transferee agrees to be bound by the confiden-tial-ity
provisions contained in this Section 13.16.
 
(b)  The Borrower hereby acknowledges and agrees that each Lender may share with
any of its affiliates, and such affiliates may share with such Lender, any
information related to the Borrower or any of its Subsidiaries (including,
without limitation, any non-public customer information regarding the
creditworthiness of the Borrower and its Subsidiaries), provided such Persons
shall be subject to the provisions of this Section 13.16 to the same extent as
such Lender.

-123-

--------------------------------------------------------------------------------


 
13.17  Limitation on Additional Amounts.    Notwithstanding anything to the
contrary contained in Section 1.10, 1.11 or 2.06, unless a Lender gives notice
to the Borrower that it is obligated to pay an amount under any such Section
within 270 days after the later of (x) the date the Lender incurs the respective
increased costs, Taxes, loss, expense or liability, reduction in amounts
received or receivable or reduction in return on capital or (y) the date such
Lender has actual knowledge of its incurrence of the respective increased costs,
Taxes, loss, expense or liability, reductions in amounts received or receivable
or reduction in return on capital, then such Lender shall only be entitled to be
compensated for such amount by the Borrower pursuant to said Section 1.10, 1.11
or 2.06, as the case may be, to the extent the costs, Taxes, loss, expense or
liability, reduction in amounts received or receivable or reduction in return on
capital are incurred or suffered on or after the date which occurs 270 days
prior to such Lender giving notice to the Borrower that it is obligated to pay
the respective amounts pursuant to said Section 1.10, 1.11 or 2.06. This Section
13.17 shall have no applicability to any Section of this Agreement other than
said Sections 1.10, 1.11 or 2.06.
 
13.18  The Patriot Act.    Each Lender subject to the USA PATRIOT ACT (Title 111
of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Act”) hereby
notifies the Borrower that pursuant to the requirements of the Act, it is
required to obtain, verify and record information that identifies the Borrower
and the other Credit Parties and other information that will allow such Lender
to identify the Borrower and the other Credit Parties in accordance with the
Act.
 
13.19  OTHER LIENS ON COLLATERAL; TERMS OF INTERCREDITOR AGREEMENT; ETC.     (a)
EACH LENDER PARTY HERETO UNDERSTANDS, ACKNOWLEDGES AND AGREES THAT LIENS SHALL
BE CREATED ON THE COLLATERAL PURSUANT TO THE SECOND-LIEN NOTE DOCUMENTS, WHICH
LIENS SHALL BE REQUIRED TO BE SUBORDINATED AND JUNIOR TO THE LIENS CREATED
PURSUANT TO THE CREDIT DOCUMENTS IN ACCORDANCE WITH THE TERMS OF THE
INTERCREDITOR AGREEMENT. PURSUANT TO THE EXPRESS TERMS OF SECTION 8.1 OF THE
INTERCREDITOR AGREEMENT, IN THE EVENT OF ANY CONFLICT BETWEEN THE TERMS OF THE
INTERCREDITOR AGREEMENT AND ANY OF THE CREDIT DOCUMENTS, THE PROVISIONS OF THE
INTERCREDITOR AGREEMENT SHALL GOVERN AND CONTROL.
 
(b)    EACH LENDER AUTHORIZES AND INSTRUCTS THE COLLATERAL AGENT AND THE
ADMINISTRATIVE AGENT TO ENTER INTO THE INTERCREDITOR AGREEMENT ON BEHALF OF THE
LENDERS, AND TO TAKE ALL ACTIONS (AND EXECUTE ALL DOCUMENTS) REQUIRED (OR DEEMED
ADVISABLE) BY IT IN ACCORDANCE WITH THE TERMS OF THE INTERCREDITOR AGREEMENT.
 
-124-

--------------------------------------------------------------------------------


 
(c)    THE PROVISIONS OF THIS SECTION 13.20 ARE NOT INTENDED TO SUMMARIZE ALL
RELEVANT PROVISIONS OF THE INTERCREDITOR AGREEMENT. REFERENCE MUST BE MADE TO
THE INTERCREDITOR AGREEMENT ITSELF TO UNDERSTAND ALL TERMS AND CONDITIONS
THEREOF. EACH LENDER IS RESPONSIBLE FOR MAKING ITS OWN ANALYSIS AND REVIEW OF
THE INTERCREDITOR AGREEMENT AND THE TERMS AND PROVISIONS THEREOF, AND NO AGENT
OR ANY OF AFFILIATES MAKES ANY REPRESENTATION TO ANY LENDER AS TO THE
SUFFICIENCY OR ADVISABILITY OF THE PROVISIONS CONTAINED IN THE INTERCREDITOR
AGREEMENT.

 
* * *

-125-

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused their duly authorized
officers to execute and deliver this Agreement as of the date first above
written.



 
RCN CORPORATION
             
By:
  /s/ Michael T. Sicoli
   
Name: Michael T. Sicoli
   
Title:  EVP & Chief Financial Officer

 

--------------------------------------------------------------------------------





 
DEUTSCHE BANK TRUST COMPANY
   
AMERICAS, as Lender and as Administrative Agent
             
By:
  /s/ Anca Trifan
   
Name: Anca Trifan
   
Title:  Director
             
By:
  /s/ Diane F. Rolfe
   
Name: Diane F. Rolfe
   
Title:  Director

 

--------------------------------------------------------------------------------





 
CITICORP USA, INC., as Lender and as Syndication Agent
             
By:
  /s/ Ross Levitsky
   
Name: Ross Levitsky
   
Title:  Director

 

--------------------------------------------------------------------------------





 
SOCIETE GENERALE, as Lender and as Documentation Agent
             
By:
  /s/ Mark Vigil
   
Name: Mark Vigil
   
Title:   Managing Director

 

--------------------------------------------------------------------------------


 

 
WELLS FARGO FOOTHILL, INC., as Lender
             
By:
  /s/ Jesse Munoz
   
Name: Jesse Munoz
   
Title:  Vice President

 

--------------------------------------------------------------------------------





 
FOOTHILL INCOME TRUST II, L.P., as
Lender
   
By: FIT II GP, LLC, its General Partner
         
By:
  /s/ Jeffrey T. Nikora
     
Name: Jeffrey T. Nikora
     
Title: Managing Member of the Managing General Partner

 
 
 

--------------------------------------------------------------------------------